EXHIBIT 10.1

--------------------------------------------------------------------------------

Published CUSIP Number: 29100YAA1

 
CREDIT AGREEMENT


Dated as of December 11, 2013


among


EMERGENT BIOSOLUTIONS INC.,
as the Borrower,






BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,


and


The Other Lenders Party Hereto






BANK OF AMERICA MERRILL LYNCH
and
PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Book Managers






PNC BANK, NATIONAL ASSOCIATION
as Syndication Agent






J.P. MORGAN SECURITIES LLC
as Documentation Agent

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
SectionPage

Article I DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms

1.02 Other Interpretive Provisions

1.03 Accounting Terms

1.04 Rounding

1.05 Times of Day; Rates

1.06 Letter of Credit Amounts

1.07 Currency Equivalents Generally

Article II THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans

2.02 Borrowings, Conversions and Continuations of Loans

2.03 Letters of Credit

2.04 Swing Line Loans

2.05 Prepayments

2.06 Termination or Reduction of Commitments

2.07 Repayment of Loans

2.08 Interest

2.09 Fees

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate

2.11 Evidence of Debt

2.12 Payments Generally; Administrative Agent's Clawback

2.13 Sharing of Payments by Lenders

2.14 Cash Collateral

2.15 Defaulting Lenders

Article III TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes

3.02 Illegality

3.03 Inability to Determine Rates

3.04 Increased Costs; Reserves on Eurodollar Rate Loans

3.05 Compensation for Losses

3.06 Mitigation Obligations; Replacement of Lenders

3.07 Survival

Article IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension

4.02 Conditions to all Credit Extensions

Article V REPRESENTATIONS AND WARRANTIES

5.01 Existence, Qualification and Power

5.02 Authorization; No Contravention

5.03 Governmental Authorization; Other Consents

5.04 Binding Effect

5.05 Financial Statements; No Material Adverse Effect

5.06 Litigation

5.07 No Default

5.08 Ownership of Property; Liens; Investments

5.09 Environmental Compliance

5.10 Insurance

5.11 Taxes

5.12 ERISA Compliance

5.13 Subsidiaries; Equity Interests; Loan Parties

5.14 Margin Regulations; Investment Company Act

5.15 Disclosure

5.16 Compliance with Laws

5.17 [Reserved]

5.18 Intellectual Property; Licenses, Etc

5.19 OFAC; Anti Corruption Laws

5.20 Solvency

5.21 Casualty, Etc

5.22 Collateral Documents

5.23 Material Contracts

Article VI AFFIRMATIVE COVENANTS

6.01 Financial Statements

6.02 Certificates; Other Information

6.03 Notices

6.04 Payment of Obligations

6.05 Preservation of Existence, Etc

6.06 Maintenance of Properties

6.07 Maintenance of Insurance

6.08 Compliance with Laws

6.09 Books and Records

6.10 Inspection Rights

6.11 Use of Proceeds

6.12 Covenant to Guarantee Obligations and Give Security

6.13 Compliance with Environmental Laws

6.14 Preparation of Environmental Reports

6.15 Further Assurances

6.16 Compliance with Terms of Material Contracts

6.17 Cash Management

6.18 Contingent Payment Obligations

Article VII NEGATIVE COVENANTS

7.01 Liens

7.02 Investments

7.03 Indebtedness

7.04 Fundamental Changes

7.05 Dispositions

7.06 Restricted Payments

7.07 Change in Nature of Business

7.08 Transactions with Affiliates

7.09 Burdensome Agreements

7.10 Use of Proceeds

7.11 Financial Covenants

7.12 Amendments of Organization Documents

7.13 Accounting Changes

7.14 Prepayments, Etc

7.15 Amendment, Etc

7.16 Sanctions; International Compliance Laws

7.17 Amendment of Transaction Acquisition Arrangement Agreemen

Article VIII EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default

8.02 Remedies Upon Event of Default

8.03 Application of Funds

Article IX ADMINISTRATIVE AGENT

9.01 Appointment and Authority

9.02 Rights as a Lender

9.03 Exculpatory Provisions

9.04 Reliance by Administrative Agent

9.05 Delegation of Duties

9.06 Resignation of Administrative Agent

9.07 Non-Reliance on Administrative Agent and Other Lenders

9.08 No Other Duties, Etc

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding

9.10 Collateral and Guaranty Matters

9.11 Secured Cash Management Agreements and Secured Hedge Agreements

9.12 Intercreditor and Subordination Agreements

Article X MISCELLANEOUS

10.01 Amendments, Etc

10.02 Notices; Effectiveness; Electronic Communication

10.03 No Waiver; Cumulative Remedies; Enforcement

10.04 Expenses; Indemnity; Damage Waiver

10.05 Payments Set Aside

10.06 Successors and Assigns

10.07 Treatment of Certain Information; Confidentiality

10.08 Right of Setoff

10.09 Interest Rate Limitation

10.10 Counterparts; Integration; Effectiveness

10.11 Survival of Representations and Warranties

10.12 Severability

10.13 Replacement of Lenders

10.14 Governing Law; Jurisdiction; Etc

10.15 Waiver of Jury Trial1

10.16 No Advisory or Fiduciary Responsibility

10.17 Electronic Execution of Assignments and Certain Other Documents

10.18 USA PATRIOT Act

10.19 ENTIRE AGREEMENT

[Remainder of the Page Intentionally Left Blank]



--------------------------------------------------------------------------------

 




SCHEDULES


1.01(s)(i)            Specified Candidate Program
1.01(s)(ii)           Specified Indebtedness
1.01(s)(iii)         Specified Subsidiary
2.01                          Commitments and Applicable Percentages
5.05                          Supplement to Interim Financial Statements
5.08(b)                 Existing Liens
5.08(c)                 Owned Real Property; Mortgaged Property
5.08(d)                 Existing Investments
5.09                          Environmental Matters
5.12(e)                  Pension Plans
5.13                          Subsidiaries and Other Equity Investments; Loan
Parties
7.03                          Existing Indebtedness
7.09                          Burdensome Agreements
10.02                       Administrative Agent's Office, Certain Addresses for
Notices




EXHIBITS


Form of


A                              Committed Loan Notice
B                                   Swing Line Loan Notice
C-1                            Revolving Note
C-2                           Term Note
D                                  Compliance Certificate
E-1                             Assignment and Assumption
E-2                             Administrative Questionnaire
F                                    Forms of U.S. Tax Compliance Certificates



--------------------------------------------------------------------------------

 




CREDIT AGREEMENT
This CREDIT AGREEMENT (this "Agreement") is entered into as of December 11,
2013, among EMERGENT BIOSOLUTIONS INC., a Delaware corporation (the "Borrower"),
each Domestic Subsidiary of the Borrower from time to time party hereto as a
Guarantor (as each such term is defined below), each lender from time to time
party hereto (collectively, the "Lenders" and individually, a "Lender"), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.
PRELIMINARY STATEMENTS:
The Borrower has requested that the Lenders provide a revolving credit facility
and a delayed draw term loan facility, and the Lenders have indicated their
willingness to lend and the L/C Issuer has indicated its willingness to issue
letters of credit, in each case, on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I 
DEFINITIONS AND ACCOUNTING TERMS
1.01            Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
"Account Control Agreements" each Deposit Account Control Agreement, Securities
Account Control Agreement and each other account control agreement entered into
pursuant to the terms of this Agreement or any other Loan Document, in each
case, in form and substance reasonably satisfactory to Administrative Agent.
"Acquired EBITDA" shall mean, with respect to any Person or business acquired
pursuant to a Permitted Acquisition for any period, the amount for such period
of Consolidated EBITDA of any such Person or business so acquired (determined
using such definitions as if references to the Borrower and its Subsidiaries
therein were to such Person or business), as calculated by the Borrower in a
manner reasonably acceptable to the Administrative Agent and which shall be
factually supported by historical financial statements reasonably acceptable to
the Administrative Agent; provided, however, that, notwithstanding the foregoing
to the contrary, in determining Acquired EBITDA for any Person or business that
does not have historical financial accounting periods which coincide with that
of the financial accounting periods of the Borrower and its Subsidiaries (a)
references to Measurement Period in any applicable definitions shall be deemed
to mean the same relevant period as the applicable period of determination for
the Borrower and its Subsidiaries and (b) to the extent the commencement of any
such Measurement Period shall occur during a fiscal quarter of such acquired
Person or business (such that only a portion of such fiscal quarter shall be
included in such Measurement Period), Acquired EBITDA for the portion of such
fiscal quarter so included in such Measurement Period shall be deemed to be an
amount equal to (x) Acquired EBITDA otherwise attributable to the entire fiscal
quarter (determined in a manner consistent with the terms set forth above)
multiplied by (y) a fraction, the numerator of which shall be the number of days
of such fiscal quarter included in the relevant Measurement Period and the
denominator of which shall be actual days in such fiscal quarter.
"Acquired Interest Charges" shall mean, with respect to any Person or business
acquired pursuant to a Permitted Acquisition for any period, the amount for such
period of Consolidated Interest Charges of any such Person or business so
acquired (determined using such definitions as if references to the Borrower and
its Subsidiaries therein were to such Person or business), as calculated by the
Borrower in a manner reasonably acceptable to the Administrative Agent and which
shall be factually supported by historical financial statements reasonably
acceptable to the Administrative Agent; provided, however, that, notwithstanding
the foregoing to the contrary, in determining Acquired Interest Charges for any
Person or business that does not have historical financial accounting periods
which coincide with that of the financial accounting periods of the Borrower and
its Subsidiaries (a) references to Measurement Period in any applicable
definitions shall be deemed to mean the same relevant period as the applicable
period of determination for the Borrower and its Subsidiaries and (b) to the
extent the commencement of any such Measurement Period shall occur during a
fiscal quarter of such acquired Person or business (such that only a portion of
such fiscal quarter shall be included in such Measurement Period), Acquired
Interest Charges for the portion of such fiscal quarter so included in such
Measurement Period shall be deemed to be an amount equal to (x) Acquired
Interest Charges otherwise attributable to the entire fiscal quarter (determined
in a manner consistent with the terms set forth above) multiplied by (y) a
fraction, the numerator of which shall be the number of days of such fiscal
quarter included in the relevant Measurement Period and the denominator of which
shall be actual days in such fiscal quarter.
"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
"Administrative Questionnaire" means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
"Aggregate Commitments" means the Commitments of all the Lenders.  The Aggregate
Commitments as of the Closing Date are $225,000,000.
"Agreement" means this Credit Agreement.
"Applicable Percentage" means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) at any time during the Term Loan
Availability Period, such Term Lender's Term Commitment at such time and
(ii) thereafter, the principal amount of such Term Lender's Term Loans at such
time and (b) in respect of the Revolving Credit Facility, with respect to any
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Credit Lender's Revolving Credit Commitment at such time, subject to adjustment
as provided in Section 2.15(a)(iv).  If the commitment of each Lender to make
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 8.02, or if the Commitments have expired,
then the Applicable Percentage of each Lender in respect of the applicable
Facility shall be determined based on the Applicable Percentage of such Lender
in respect of such Facility most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
"Applicable Rate" means (a) subject to the proviso set forth in the immediately
succeeding paragraph of this definition, from the Closing Date to the date on
which the Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(a) for the Fiscal Year ending December 31, 2013, (i) 1.75% per
annum for Base Rate Loans, (ii) 2.75% per annum for Eurodollar Rate Loans and
Letter of Credit Fees and (iii) 0.50% for the Commitment Fee for the Revolving
Credit Facility, and (b) thereafter, the applicable percentage per annum set
forth below determined by reference to the Consolidated Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a), provided that upon the earlier to occur of
(x) the Target Acquisition Closing Date, or (y) the date of the Term Borrowing
(such date, the "Rate Lock Trigger Date"), the "Applicable Rate" shall mean (I)
2.75% per annum for Base Rate Loans, (II) 3.75% per annum for Eurodollar Rate
Loans and Letter of Credit Fees and (III) 0.60% for the Commitment Fee for the
Revolving Credit Facility from the Rate Lock Trigger Date to the date on which
the Administrative Agent receives a Compliance Certificate pursuant to Section
6.02(a) with respect to the first full fiscal quarter of the Borrower to occur
after the fiscal quarter in which the Rate Lock Trigger Date occurred, at which
time, the "Applicable Rate" shall be determined in accordance with clause (b)
above:


Applicable Rate
Pricing Level
Consolidated Leverage Ratio
Commitment Fee for Revolving Credit Facility
Eurodollar Rate
and Letters of Credit
Base Rate
1
<0.75 to 1.00
0.30%
1.75%
0.75%
2
>0.75 to 1.00 but <1.50 to 1.00
0.40%
2.25%
1.25%
3
>1.50 to 1.00 but <2.25 to 1.00
0.50%
2.75%
1.75%
4
>2.25 to 1.00 but <3.00 to 1.00
0.50%
3.25%
2.25%
5
>3.00 to 1.00
0.60%
3.75%
2.75%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that, in each case, if a Compliance
Certificate is not delivered when due (including, without limitation, for the
fiscal quarter ending December 31, 2013 as referenced in clause (a) of the first
paragraph of this definition above) in accordance with such Section 6.02(a),
then, upon the request of the Required Lenders, Pricing Level 5 shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
"Applicable Revolving Credit Percentage" means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender's Applicable Percentage
in respect of the Revolving Credit Facility at such time.
"Appropriate Lender" means, at any time, (a) with respect to the Term Facility,
a Lender that has a Term Commitment or holds a Term Loan at such time, (b) with
respect to the Revolving Credit Facility, a Lender that has a Revolving Credit
Commitment or holds a Revolving Credit Loan at such time, (c) with respect to
the Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of
Credit have been issued pursuant to Section 2.03(a), the Revolving Credit
Lenders and (d) with respect to the Swing Line Sublimit, (i) the Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Revolving Credit Lenders.
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
"Arrangers" means, collectively, Merrill Lynch, Pierce, Fenner & Smith,
Incorporated and PNC Capital Markets LLC, in their capacities as joint lead
arrangers and joint book managers.
"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
"Attributable Indebtedness" means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capitalized Lease and (c) all
Synthetic Debt of such Person.
"Audited Financial Statements" means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
"Availability Period" means, with respect to the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Credit Facility, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
"Bank of America" means Bank of America, N.A. and its successors.
"Base Rate" means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
"prime rate", and (c) the Eurodollar Rate plus 1.00%.  The "prime rate" is a
rate set by Bank of America based upon various factors including Bank of
America's costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
"Base Rate Loan" means a Loan that bears interest based on the Base Rate.
"BioThrax" means BioThrax® (Anthrax Vaccine Absorbed), a vaccine indicated for
the active immunization for the prevention of disease caused by Bacillus
anthracis.
"BioThrax Contract" means that certain CDC BioThrax Procurement Contract
(Contract No. 200-2011-42084), effective September 1, 2012, between Emergent
BioDefense Operations Lansing LLC and the Centers for Disease Control and
Prevention, as the same may be amended, restated, supplemented, replaced,
renewed, or otherwise modified from time to time and shall include any successor
contract thereto for the provision of the goods and services described therein
by any Loan Party to any Governmental Authority of the Federal Government of the
United States.
"BioThrax Receivables Account" means that certain deposit account of Emergent
BioDefense Operations Lansing LLC ending -0027 maintained with PNC Bank, N.A.
(including any successor account thereto or replacement account thereof) and any
other account in which payments from the Federal Government (or any subdivision
or agency thereof) on account of the BioThrax Contract are made or deposited.
"Borrower" has the meaning specified in the introductory paragraph hereto.
"Borrower Materials" has the meaning specified in Section 6.02.
"Borrowing" means a Revolving Credit Borrowing, a Swing Line Borrowing or a
Term Borrowing, as the context may require.
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
"Capital Expenditures" means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations), all as determined in accordance with GAAP.
"Capitalized Leases" means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for the L/C Obligations, or obligations of the Lenders to
fund participations in respect of L/C Obligations, (a) cash or deposit account
balances, (b) backstop letters of credit entered into on terms, from issuers and
in amounts satisfactory to the Administrative Agent, or (c) if the
Administrative Agent and the L/C Issuer shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer.  "Cash Collateral" shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.
"Cash Equivalents" means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than (x) Liens created under the Collateral Documents and (y) to
the extent incurred in the ordinary course of business and not securing any
Indebtedness, customary Liens (including rights of setoff) of banking
institutions arising as a matter of law with respect to deposits maintained with
such Person):
(a)            readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;
(b)            time deposits with, or insured certificates of deposit or
bankers' acceptances of, any commercial bank that (i) (A) is a Lender or (B) is
organized under the laws of the United States of America, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;
(c)            commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least "Prime-1" (or the
then equivalent grade) by Moody's or at least "A-1" (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof; and
(d)            Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody's or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
"Cash Management Agreement" means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
"Cash Management Bank" means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
"CERCLA" means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
"CERCLIS" means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
"CFC" means (i) a Foreign Subsidiary that is a controlled foreign corporation
under Section 957 of the Code, or (ii) a Subsidiary substantially all the assets
of which consist of Equity Interests in Foreign Subsidiaries that constitute
CFCs.
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law," regardless of the date enacted,
adopted or issued.
"Change of Control" means an event or series of events by which:
(a)            any "person" or "group" (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have "beneficial ownership" of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an "option right")), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such "person" or "group" has the right to acquire pursuant to any option
right); or
(b)            during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
"Closing Date Compliance Certificate" has the meaning set forth in Section 4.01.
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
"Collateral" means all of the "Collateral" and "Mortgaged Property" referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.
"Collateral Documents" means, collectively, the Security Agreement, the
Securities Pledge Agreement, the Mortgages, the Related Real Estate Documents,
the Account Control Agreements, all assignments and notices of assignment made
or delivered pursuant to the provisions of the Assignment of Claims Acts of
1940, as amended, 31 U.S.C. 3727, 41 U.S.C. 15, the Perfection Certificate, each
of the mortgages, collateral assignments, Security Agreement Supplements,
security agreements, pledge agreements or other similar agreements delivered to
the Administrative Agent pursuant to Section 6.12, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.
"Commitment" means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
"Committed Loan Notice" means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Compliance Certificate" means a certificate substantially in the form of
Exhibit D.
"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
"Consolidated Cash Interest Charges" means, for any Measurement Period, for the
Borrower and its Subsidiaries on a consolidated basis, the aggregate amount of
Consolidated Interest Charges payable in cash during such period.
"Consolidated Debt Service Coverage Ratio" means, as of any date of
determination, the ratio of (a) the result of (i) Consolidated EBITDA for the
most recently ended Measurement Period minus (ii) the greater of (x) $20,000,000
and (y) aggregate amount of Maintenance CapEx during such Measurement Period to
(b) the sum of (i) Consolidated Cash Interest Charges for such Measurement
Period plus (ii) at any time prior to the Term Loan Termination Date, the
aggregate principal amount of all regularly scheduled principal payments on
Consolidated Funded Indebtedness (including, for the avoidance of doubt, the
amount of regularly scheduled principal repayment installments of the Term Loans
under Section 2.07(c) (other than the final principal repayment installment due
on the Maturity Date for the Term Facility), without giving effect to any
reductions thereof as a result of any optional or mandatory prepayments of the
Term Loans (other than reductions thereof to zero ($0) as a result of the
repayment in full of the Term Loans in connection with a Term Loan Termination
Date)) of the Borrower and its Subsidiaries, on a consolidated basis, for such
Measurement Period plus (iii) at any time prior to the Term Loan Termination
Date, the aggregate amount of all mandatory prepayments on Consolidated Funded
Indebtedness, except mandatory prepayments of Loans made pursuant to Section
2.05(c) or any other provisions hereof, by the Borrower and its Subsidiaries, on
a consolidated basis, during such Measurement Period.
"Consolidated EBITDA" means, for any Measurement Period, for the Borrower and
its Subsidiaries on a consolidated basis, an amount equal to Consolidated Net
Income for such period plus (a) without duplication, the following to the extent
deducted in calculating such Consolidated Net Income:  (i) Consolidated Interest
Charges for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable by the Borrower and its Subsidiaries for such
period, (iii) depreciation and amortization expense, (iv) extraordinary or
non-recurring non-cash expenses attributable to minority positions in joint
ventures, (v) non-cash, stock-based compensation expense, (vi) non-cash
development expenses from joint ventures, (vii) without duplication,
extraordinary or non-recurring cash and non-cash restructuring charges in
connection with the termination of the Oxford-Emergent Tuberculosis Consortium
joint venture, provided that the aggregate amount added back pursuant to this
clause (vii) during the term of this Agreement shall not exceed $2,806,000,
(viii) non-cash charges consisting of impairment of long-lived assets, change in
fair value of contingent value rights and amortization or write-off of
intangible assets (including goodwill) and (ix) without duplication and, in each
case of subclauses (ix)(A) through (ix)(E) below, as approved by the
Administrative Agent in its reasonable discretion, (A) to the extent incurred in
connection with the Target Acquisition or any other Permitted Acquisition
(including, for the avoidance of any doubt, by any Subsidiary acquired in
connection with any such Acquisition), one-time non-recurring severance charges
and customary transaction fees, costs and expenses (which, in the case of
severance charges, are incurred within twelve (12) months of the Target
Acquisition Closing Date or the closing date of such Permitted Acquisition, as
the case may be, and expected to be paid within twenty-four (24) months of the
Target Acquisition Closing Date or the closing date of such Permitted
Acquisition, as the case may be), (B) to the extent the Target Acquisition
Closing Date occurs and to the extent incurred by the Target prior to the Target
Acquisition Closing Date, restructuring and transaction costs incurred by the
Target, (C) from and after the closing date of any Permitted Acquisition, pro
forma restructuring and transaction costs with respect to Acquired EBITDA
attributable to the applicable acquired entity in an aggregate amount approved
by the Administrative Agent in its reasonable discretion, and (D) without
duplication of actual cost savings realized, the amount of net cost savings in
connection with the Target Acquisition which are projected by the Borrower in
good faith to result from actions taken during the period for which Consolidated
EBITDA is being determined (which net cost savings shall be calculated on a pro
forma basis as though such cost savings had been realized on the first day of
such period), provided that such cost savings are reasonably identifiable and
factually supportable, and (E) without duplication of actual cost savings
realized, the amount of net cost savings in connection with any Permitted
Acquisition which are projected by the Borrower in good faith to result from
actions taken during the period for which Consolidated EBITDA is being
determined (which net cost savings shall be calculated on a pro forma basis as
though such cost savings had been realized on the first day of such period),
provided that (x) such cost savings are reasonably identifiable and factually
supportable and (y) the aggregate amount of cost savings added pursuant to this
clause (ix)(E) for any Permitted Acquisition during the term of this Agreement
shall not exceed an amount approved by the Administrative Agent in its
reasonable discretion minus (b) without duplication, the following to the extent
included in calculating such Consolidated Net Income:  (i) Federal, state, local
and foreign income tax credits of the Borrower and its Subsidiaries for such
period and (ii) all non-cash items increasing Consolidated Net Income for such
period.
Notwithstanding the foregoing to the contrary, (x) the aggregate amount added
pursuant to clause (a)(ix) contained in this definition above for any period
shall in no event exceed 20% of Consolidated EBITDA for such period and (y)
there shall be included in determining Consolidated EBITDA for any period,
without duplication, the Acquired EBITDA of any Person or business, or
attributable to any property or asset, acquired by the Borrower or any
Subsidiary during such period (but not the Acquired EBITDA of any related Person
or business or any Acquired EBITDA attributable to any assets or property, in
each case to the extent not so acquired) in connection with a Permitted
Acquisition to the extent not subsequently sold, transferred, abandoned or
otherwise disposed by the Borrower or such Subsidiary, based on the actual
Acquired EBITDA of such acquired entity or business for such period (including
the portion thereof occurring prior to such acquisition or conversion).
"Consolidated Funded Indebtedness" means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers'
acceptances, bank guaranties, surety bonds and similar instruments (in the case
of surety bonds and similar instruments, to the extent included as a liability
on the consolidated balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP), (d) all obligations in respect of the deferred purchase
price (including, without limitation, in the form of earnouts, milestones and
other contingent payment obligations to the extent included as a liability on
the consolidated balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP) of property or services (other than trade accounts payable
in the ordinary course of business), provided that royalties (and, to the extent
reasonably approved by the Administrative Agent, other contingent payment
obligations in the nature of a royalty payment (including those calculated based
on a percentage of sales)) shall only be included in "Consolidated Funded
Indebtedness" to the extent such liability exceeds the corresponding intangible
item included on the consolidated balance sheet of the Borrower and its
Subsidiaries, provided that any such corresponding intangible item shall be
discernible and reasonably identifiable, (e) all Attributable Indebtedness in
respect of Capitalized Leases and Synthetic Lease Obligations, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Borrower or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.
"Consolidated Interest Charges" means, for any Measurement Period, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Borrower and its Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP
(excluding customary arrangement, upfront, administrative agency and amendment
fees (in each case, to the extent not in the nature of interest charges)
incurred in connection with the Facility or the convertible senior notes
permitted under Section 7.03(i)) and (b) the portion of rent expense of the
Borrower and its Subsidiaries under Capitalized Leases that is treated as
interest in accordance with GAAP, in each case, of or by the Borrower and its
Subsidiaries on a consolidated basis for such Measurement Period.
 Notwithstanding the foregoing, during any Measurement Period in which any
Permitted Acquisition is consummated (x) Consolidated Interest Charges for such
Measurement Period shall be calculated on a pro forma basis as if such Permitted
Acquisition had been consummated on the first day of such Measurement Period and
(y) there shall be included in determining the Consolidated Interest Charges for
such period, without duplication, the Acquired Interest Charges of any Person or
business, or attributable to any property or asset, acquired (including, without
limitation, Target) by the Borrower or any Subsidiary during such period (but
not the Acquired Interest Charges of any related Person or business or any
Acquired Interest Charges attributable to any assets or property, in each case
to the extent not so acquired) in connection with such Permitted Acquisition to
the extent not subsequently sold, transferred, abandoned or otherwise disposed
by the Borrower or such Subsidiary, based on the actual Acquired Interest
Charges of such acquired entity or business for such period (including the
portion thereof occurring prior to such acquisition or conversion).
"Consolidated Leverage Ratio" means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.
"Consolidated Net Income" means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period, determined in accordance with GAAP;
provided that Consolidated Net Income shall exclude (a) non-cash extraordinary
gains and extraordinary losses for such Measurement Period, (b) the net income
of any Subsidiary during such Measurement Period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Law applicable to such Subsidiary
during such Measurement Period, except that the Borrower's equity in any net
loss of any such Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income, and (c) any income (or loss) for such
Measurement Period of any Person if such Person is not a Subsidiary, except that
the Borrower's equity in the net income of any such Person for such Measurement
Period shall be included in Consolidated Net Income up to the net amount of cash
actually received by the Borrower or a Subsidiary from such Person during such
Measurement Period as a dividend or other distribution (and in the case of a
dividend or other distribution to a Subsidiary, such Subsidiary is not precluded
from further distributing such amount to the Borrower as described in clause (c)
of this proviso).
"Consolidated Senior Funded Indebtedness" means, as of any date of
determination, for the Borrower and its Subsidiaries on a consolidated basis,
the result of (a) Consolidated Funded Indebtedness as of such date minus (b) the
sum of (i) the outstanding principal amount of all Indebtedness of the Borrower
and its Subsidiaries that is expressly subordinated to the Obligations under the
Loan Documents on terms, and pursuant to documentation, reasonably acceptable to
the Administrative Agent plus (ii) the outstanding principal amount of all
Indebtedness of the Borrower and its Subsidiaries under unsecured convertible
senior notes, permitted under Section 7.03(i).
"Consolidated Senior Leverage Ratio" means, as of any date of determination, the
ratio of (a) Consolidated Senior Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the most recently completed Measurement Period.
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 "Controlling" and "Controlled" have meanings correlative thereto.
"Controlled Account" "Control Account" means the (a) the BioThrax Receivables
Account and (b) each other deposit account and securities account now or
hereafter owned by any Loan Party, other than (i) disbursement accounts, payroll
accounts, withholding tax and other fiduciary accounts (including any employee
stock purchase plan account maintained in the ordinary course of business,
consistent with past practice, and which only contains funds of employees), (ii)
any deposit account or securities account with an average daily balance of less
than $750,000, provided that the aggregate daily balances in all such accounts
do not exceed $2,750,000 and (iii) until such time the Administrative Agent
shall request that the Borrower provide a Securities Account Control Agreement
therefor and provided that the Borrower utilizes such account in the ordinary
course of business consistent with past practice, the employee option exercise
proceeds account of the Borrower maintained with Merrill Lynch, Pierce, Fenner &
Smith, Incorporated.
"Covered Entity" means (a) each Loan Party, (b) each Subsidiary of a Loan Party,
and (c) each pledgor of Collateral for the Obligations.
"Credit Extension" means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.
"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
"Default" means any event or condition that, with the giving of any notice, the
passage of time, or both, would be an Event of Default.
"Default Rate" means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
"Defaulting Lender" means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender's obligation to fund a
Loan hereunder and states that such position is based on such Lender's
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.
"Deposit Account Control Agreement" shall mean an agreement in form and
substance reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent's "control" (as such term is defined in Section 9‑104 of
the UCC) with respect to, or otherwise perfecting (in any comparable manner with
respect to any non-U.S. jurisdiction) the Administrative Agent's Lien on, any
deposit account.
"Designated Jurisdiction" means any country or territory to the extent such
country or territory itself is the subject or target of any Sanction.
"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
"Disqualified Stock" shall mean, with respect to any Person, any Equity
Interests of such Person that, by its terms (or by the terms of any security or
other Equity Interest into which it is convertible or for which it is
exchangeable) or upon the happening of any event or condition or pursuant to any
agreement, (a) matures or is mandatorily redeemable (other than solely for
Qualified Stock), pursuant to a sinking fund obligation or otherwise (except as
a result of a Change of Control or asset sale so long as any rights of the
holders thereof upon the occurrence of a Change of Control or asset sale event
shall be subject to the prior repayment in full in cash of the Loans,
Obligations (including, without limitation contingent reimbursement obligations)
in respect of Letters of Credit and all other Obligations (other than contingent
indemnification obligations as to which no claim has been made) and the
termination of the Aggregate Commitments), (b) is redeemable at the option of
the holder thereof (other than solely for Qualified Stock) (except as a result
of a Change of Control or asset sale so long as any rights of the holders
thereof upon the occurrence of a Change of Control or asset sale event shall be
subject to the prior repayment in full in cash of the Loans, Obligations
(including, without limitation contingent reimbursement obligations) in respect
of Letters of Credit and all other Obligations (other than contingent
indemnification obligations as to which no claim has been made) and the
termination of the Aggregate Commitments), in whole or in part, (c) provides for
the scheduled payments of dividends in cash or (d) is or may be convertible into
or exchangeable for Indebtedness or any other Equity Interest that would
constitute Disqualified Stock, in each case, prior to the date that is one
hundred eighty (180) days after the latest scheduled Maturity Date; provided,
that Equity Interests issued pursuant to a plan for the benefit of employees of
Borrower or its Subsidiaries or by any such plan to such employees shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.
"Documentation Agent" means J.P. Morgan Securities LLC, in it its capacity as
documentation agent hereunder.
"Dollar" and "$" mean lawful money of the United States.
"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
"Environmental Laws" means all Federal, state, local, and foreign statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions to the extent relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
"Environmental Permit" means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided, however, that Indebtedness which is permitted under Section 7.03(i)
and convertible or exchangeable into Equity Interests shall not constitute
"Equity Interests" hereunder prior to the actual conversion thereof in full (or,
in the case of a partial conversion, the applicable portion thereof) into Equity
Interests.
"ERISA" means the Employee Retirement Income Security Act of 1974.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
"substantial employer" (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; or (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
"Eurodollar Rate" means:
(a)            for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate ("LIBOR") or a
comparable or successor rate, which rate is approved by the Administrative Agent
in its reasonable discretion, as published on the applicable Reuters screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and
(b)            for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in its reasonable discretion in connection herewith, such
approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.
"Eurodollar Rate Loan" means a Loan that bears interest at a rate based clause
(a) of the definition of "Eurodollar Rate."
"Event of Default" has the meaning specified in Section 8.01.
"Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason to constitute an
"eligible contract participant" as defined in the Commodity Exchange Act
(determined after giving effect to Section 22 of the Continuing Guaranty, dated
as of the Closing Date, as amended and in effect from time to time, and any
other "keepwell, support or other agreement" for the benefit of such Guarantor
and any and all guarantees of such Guarantor's Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor, or a grant by such
Guarantor of a security interest, becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or such Lender immediately
before it changed its Lending Office, (c) Taxes attributable to such Recipient's
failure to comply with Section 3.01(e) and (d) any U.S. federal withholding
Taxes imposed pursuant to FATCA.
"Extraordinary Receipt" means the net amount of any cash received by or paid to
or for the account of any Person not in the ordinary course of business
(including, without limitation, any termination fees payable to Borrower or its
Subsidiaries under the Target Acquisition Agreement), including pension plan
reversions, proceeds of casualty or property insurance (other than (x) proceeds
of business interruption insurance (to the extent such proceeds are not paid in
lieu of claims in respect of casualty and/or property insurance) and (y)
insurance proceeds constituting reimbursement for out-of-pocket costs and
expenses incurred by such Person or its Subsidiaries), condemnation awards (and
payments in lieu thereof), indemnity payments (other than amounts received in
respect of third party claims) and any purchase price adjustments; provided,
however, that an Extraordinary Receipt shall not include cash receipts from tax
refunds received by any Loan Party in the ordinary course of business.
"Facility" means the Term Facility or the Revolving Credit Facility, as the
context may require.
"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
"FDA" means the U.S. Food and Drug Administration (or analogous foreign, state
or local Governmental Authority) and any successor thereto.
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
"Fee Letter" means, collectively, (a) the letter agreement, dated October 16,
2013, among the Borrower, the Administrative Agent and Merrill Lynch, Pierce,
Fenner & Smith, Incorporated, (b) the letter agreement, dated October 16, 2013,
between the Borrower, PNC Bank, National Association and PNC Capital Markets
LLC, and (c) the letter agreement, dated October 16, 2013, between the Borrower
and J.P. Morgan Securities LLC.
"FIRREA" means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.
"Fiscal Year" means the twelve (12) month period ending December 31 of each
calendar year.
"Foreign Government Scheme or Arrangement" has the meaning specified in Section
5.12(d).
"Foreign Lender" means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is a resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
"Foreign Subsidiary" means each Subsidiary other than a Domestic Subsidiary.
"Foreign Plan" has the meaning specified in Section 5.12(d).
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender's Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender's Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender's participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
"Fund" means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
"Government Furnished Property" has the meaning specified in Section 5.08(a).
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).
"Guarantee" means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term "Guarantee" as a verb has a
corresponding meaning.
"Guarantors" means, collectively, the Domestic Subsidiaries of the Borrower
(other than a CFC or a Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary that is a CFC) listed on Schedule 5.13 that is identified as a
"Guarantor" and each other Subsidiary of the Borrower that shall be required to
execute and deliver a guaranty or guaranty supplement pursuant to Section 6.12.
 As of the Closing Date, the Guarantors that are Subsidiaries of the Borrower
are Emergent BioDefense Operations Lansing LLC, Emergent Manufacturing
Operations Baltimore LLC, Emergent Manufacturing Operations Meriden LLC,
Emergent Frederick LLC, Emergent Commercial Operations Frederick Inc., Emergent
International Inc., Emergent Sales and Marketing US LLC, Emergent Product
Development Gaithersburg Inc., Emergent Product Development Seattle, LLC,
Emergent Europe Inc., Emergent Protective Products USA Inc., 400 Professional
LLC.
"Guaranty" means, collectively, (a) the Continuing Guaranty dated as of the
Closing Date made by the Guarantors and the Borrower in favor of the Secured
Parties, and (b) each other guaranty and guaranty supplement delivered pursuant
to Section 6.12.
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
"Hedge Bank" means any Person that, at the time it enters into a Swap Contract
permitted under Article VII, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Swap Contract.
"IFRS" means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)            all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
(b)            all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments;
(c)            net obligations of such Person under any Swap Contract;
(d)            all obligations of such Person to pay the deferred purchase price
(including, without limitation, in the form of earnouts, milestones and other
contingent payment obligations) of property or services (other than trade
accounts payable in the ordinary course of business and, in each case, not past
due for more than 60 days after the date on which such trade account payable was
created);
(e)            indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)            all Attributable Indebtedness in respect of Capitalized Leases
and Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
(g)            all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, in each case to the extent required to be
included as a liability on the consolidated balance sheet of the Borrower and
its Subsidiaries in accordance with GAAP; and
(h)            all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person (x) shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person and (y) shall not include (i) prepaid or
deferred revenue arising in the ordinary course of business and (ii)
endorsements of checks or drafts arising in the ordinary course of business.
 The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
"Indemnitees" has the meaning specified in Section 10.04(b).
"Information" has the meaning specified in Section 10.07.
"International Compliance Laws" means all Laws applicable to the Borrower or its
Subsidiaries from time to time concerning or relating to bribery, corruption,
terrorism, trade sanctions programs and embargoes and import/export licensing.
"Interest Payment Date" means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date for the applicable Facility; provided, however, that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and December and the
Maturity Date for the applicable Facility.
"Interest Period" means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice or such other period that is twelve (12) months or
less requested by the Borrower and consented to by all applicable Lenders;
provided that:
(a)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(b)            any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and
(c)            no Interest Period shall extend beyond the Maturity Date for the
applicable Facility.
"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
"Investment Policy" means the investment policy of the Borrower and its
Subsidiaries as of the Closing Date, as the same may be amended or otherwise
modified from time to time.
"IP Rights" has the meaning specified in Section 5.18.
"IRS" means the U.S. Internal Revenue Service.
"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
"Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
"L/C Advance" means, with respect to each Revolving Credit Lender, such Lender's
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
"L/C Issuer" means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be "outstanding" in the amount so remaining available
to be drawn.
"Lender" has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
"Letter of Credit" means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.
"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
"Letter of Credit Expiration Date" means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
"Letter of Credit Fee" has the meaning specified in Section 2.03(h).
"Letter of Credit Sublimit" means an amount equal to $15,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
"LIBOR" has the meaning specified in the definition of Eurodollar Rate.
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
"Liquidity" means, at any time of determination, an amount equal to the amount
of domestic unencumbered, unrestricted cash and Cash Equivalents of the Loan
Parties (to the extent such cash or Cash Equivalents are held in a Liquidity
Account and as to which Administrative Agent shall have a first priority
perfected Lien).
"Liquidity Account" means each Control Account established by the Loan Parties
(a) for which the Administrative Agent shall act as the depository or securities
intermediary, as the case may be or (b) for which any other financial
institution (other than the Administrative Agent) shall act as the depository or
securities intermediary, as the case may be, which account(s) shall, in the case
of this clause (b), (x) be subject to an Account Control Agreement in favor of
the Administrative Agent evidencing its first priority perfected Lien for the
benefit of Secured Parties and (y) provide the Administrative Agent with the
ability to accurately monitor the account balances in such account(s) (including
information regarding any withdrawals and deposits relating to such account(s)
and receipt by the Administrative Agent of continuous account information and
monitoring) in a manner and pursuant to terms reasonably acceptable to the
Administrative Agent.  Notwithstanding the foregoing, during the period from the
Closing Date through the date that is 60 days following the Closing Date, the
definition of "Liquidity Account" shall include any Control Account regardless
of whether or not such account is subject to an Account Control Agreement or has
otherwise satisfied the requirements of clause (b) of this definition.
"Loan" means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan, a Swing Line Loan or a Term Loan.
"Loan Documents" means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, (g) the Post-Closing Agreement, (h) any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.14
of this Agreement, and (i) any other agreement now or hereafter executed,
acknowledged and/or delivered by any Loan Party in connection herewith and
designated as a "Loan Document".
"Loan Parties" means, collectively, the Borrower and each Guarantor.
"London Banking Day" means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market
"Maintenance CapEx" means, for any period, the aggregate amount of Capital
Expenditures made during such period for the purpose of maintaining, or
extending the useful life of, any capital asset (which do not otherwise
constitute normal replacements and maintenance which are properly charged to
current operations).  For the avoidance of doubt, "Maintenance Cap Ex" shall not
include any amount paid by the Borrower or any of its Subsidiaries in connection
with the build-out the Baltimore location related to the Center for Innovation
in Advanced Development and Manufacturing.
"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries, taken as a whole; (b) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any of
the Loan Documents, or of the ability of the Borrower or any Guarantor to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any Guarantor of any Loan Document to
which it is a party; provided that the termination of Specified Candidate
Programs and the dissolution of any Specified Subsidiary shall not constitute a
Material Adverse Effect.
"Material Contract" means, with respect to the Borrower and its Subsidiaries,
(a) the BioThrax Contract, (b) each contract to which such Person is a party
involving aggregate consideration payable to or by such Person of $25,000,000 or
more in any year, and (c) the Target Acquisition Agreement.
"Material Government Contract" means, with respect to the Borrower and its
Subsidiaries, the BioThrax Contract and each other government contract to which
such Person is a party involving aggregate consideration which may be payable to
such Person of $50,000,000 or more in any year.
"Maturity Date" means with respect to (a) the Revolving Credit Facility, the
earlier of (i) December 11, 2018 or (ii) the Springing Maturity Date and (b) the
Term Facility, the earliest of (i) September 30, 2015, (ii) the date that is the
21 month anniversary of the date of the Term Borrowing, (iii) the Springing
Maturity Date and (iv) the earlier of (x) the date that the Target Acquisition
Agreement is terminated and (y) the date that the Borrower and its Subsidiaries
shall cease, in good faith, to pursue consummation of the Target Acquisition;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.
"Measurement Period" means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.
"Medicaid" means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.
"Medicare" means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at Section
1395, et seq. of Title 42 of the United States Code.
"Minimum Collateral Amount" means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
103% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.
"Mortgage" means, collectively, each mortgage, deed of trust or deed to secure
debt pursuant to which a Loan Party grants to the Administrative Agent, for the
benefit of the Secured Parties, a Lien upon any Mortgaged Property of such Loan
Party, as security for the Obligations.
"Mortgage Note" means that certain Promissory Note (Multi-Rate Options), dated
as of July 29, 2011 in the original principal amount of Thirty Million Dollars
($30,000,000.00) made by Borrower in favor of PNC Bank, National Association as
amended and restated in its entirety pursuant to that certain Amended and
Restated Mortgage Note, dated as of the date hereof, made by the Borrower in
favor of the Administrative Agent, for the benefit of the Lenders, in respect of
Obligations of the Borrower in an aggregate principal amount at any time
outstanding not to exceed Twenty-Eight Million Dollars ($28,000,000.00).
"Mortgaged Property" shall mean, initially, each parcel of real property and the
improvements thereon owned by a Loan Party, which properties are set forth on
Schedule 5.08(c) and identified as "Mortgaged Property", and shall include each
other parcel of real property and improvements thereto with respect to which a
Mortgage is granted pursuant to Section 6.12.
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
"Multiple Employer Plan" means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
"Net Cash Proceeds" means:
(a)            with respect to any Disposition by any Loan Party or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
any Loan Party or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) minus (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket cost, fees,
transaction Taxes, and other expenses incurred by such Loan Party or such
Subsidiary in connection with such transaction, (C) income Taxes reasonably
estimated to be actually payable within two years of the date of the relevant
transaction as a result of any gain recognized in connection therewith;
provided that, if the amount of any estimated taxes pursuant to subclause (C)
exceeds the amount of taxes actually required to be paid in cash within two
years in respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds and (D) a reasonable reserve for any purchase price
adjustment that is payable within sixty (60) days of any Disposition permitted
hereunder; provided that, if such amounts maintained in reserve pursuant to
subclause (D) exceeds the amount of the actual purchase price adjustment
required to be paid in cash in respect of such Disposition or if such purchase
price adjustment is not paid within such sixty (60) day period, the aggregate
amount of such excess (or the aggregate amount not paid within such sixty (60)
day period) shall constitute Net Cash Proceeds; and
(b)            with respect to the sale or issuance of any Equity Interest by
any Loan Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such
transaction minus (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith.
"Non-Consenting Lender" means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.
"Non-Defaulting Lender" means, at any time, each Lender that is not a Defaulting
Lender at such time.
"Note" means a Revolving Note, a Term Note or the Mortgage Note, as the context
may require.
"NPL" means the National Priorities List under CERCLA.
"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, provided that the Obligation shall exclude
any Excluded Swap Obligations.
"OFAC" means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
"Organization Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
"Outstanding Amount" means (a) with respect to the Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
prepayments or repayments of the Term Loans occurring on such date; (b) with
respect to Revolving Credit Loans and Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Credit Loans and Swing
Line Loans, as the case may be, occurring on such date; and (c) with respect to
any L/C Obligations on any date, the amount of such L/C Obligations on such date
(as calculated in accordance with Section 1.06) after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.
"Participant" has the meaning specified in Section 10.06(d).
"Participant Register" has the meaning specified in Section 10.06(d).
"PBGC" means the Pension Benefit Guaranty Corporation.
"Pension Act" means the Pension Protection Act of 2006.
"Pension Funding Rules" means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act. Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
"Pension Plan" means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan), that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
"Perfection Certificate" has the meaning specified therefor in the Security
Agreement.
"Permitted Acquisition" means (a) the Target Acquisition, solely to the extent
made in compliance with the provisions of Section 7.02(h) and (b) any
 Investment which shall be made in compliance with the provisions of Section
7.02(g).
"Permitted Encumbrances" has the meaning specified in the Mortgages.
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
"Platform" has the meaning specified in Section 6.02.
"Pledged Debt" has the meaning specified in Section 4.1 of the Security
Agreement.
"Post-Closing Agreement" means that certain Post-Closing Agreement dated as of
Closing Date, among the Borrower, the Guarantors and the Administrative Agent
with respect to certain documents and actions to be delivered or taken after the
Closing Date, as amended, restated, supplemented or otherwise modified from time
to time.
"Public Lender" has the meaning specified in Section 6.02.
"Qualified Stock" shall mean any Equity Interest that is not Disqualified Stock.
"Recipient" means the Administrative Agent, any Lender, the L/C Issuer, the
Swing Line Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder.
"Register" has the meaning specified in Section 10.06(c).
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.
"Related Real Estate Documents" means, with respect to any Mortgaged Property,
the following, in form and substance reasonably satisfactory to the
Administrative Agent and, with respect to any item described in clause
(c)(vi)(x) and clause (c)(vi)(y), received by the Administrative Agent for
review at least 15 days prior to the effective date of the Mortgage (or such
shorter length of time as is acceptable to the Administrative Agent in its
reasonable discretion):
(a)            a duly executed and effective Mortgage with respect to such
Mortgaged Property in form suitable for filing or recording in all filing or
recording offices that the Administrative Agent may deem necessary or desirable
in order to create a valid first and subsisting Lien on the property described
therein in favor of the Administrative Agent for the benefit of the Secured
Parties;
(b)            a favorable opinion of counsel to the Loan Parties covering such
matters as to the applicable Mortgage as the Administrative Agent may reasonably
request; and
(c)            each of the following:
(i)            a mortgagee title policy (or binder therefor) covering the
Administrative Agent's interest under the Mortgage, in a form and amount and by
an insurer reasonably acceptable to the Administrative Agent, which must be
fully paid on such effective date of the Mortgage;
(ii)            such assignments of leases, rents, estoppel letters, attornment
agreements, consents, waivers and releases as the Administrative Agent may
require with respect to other Persons having an interest in the Mortgaged
Property;
(iii)            to the extent available, a current, as-built survey of the
Mortgaged Property, containing a metes and bounds property description and flood
plain certification;
(iv)            the results of title searches;
(v)            evidence of the insurance required by the terms of the Mortgages
and the other Loan Documents;
(vi)            (x) the results of flood zone determinations with respect to
such Mortgaged Property, (y) duly executed flood zone notifications by the
applicable Loan Party to the extent such Mortgaged Property is determined to be
located in a flood zone, and (z) flood insurance in an amount, with endorsements
and by an insurer reasonably acceptable to the Administrative Agent, if the
Mortgaged Property is within a flood hazard zone; and
(vii)            such other documents, instruments, reports, surveys and
information as may be reasonably requested by the Administrative Agent in its
reasonable discretion, including, without limitation, such as may be necessary
to comply with FIRREA.
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.
"Required Lenders" means, (a) at any time there shall be less than four (4)
Lenders, Lenders having Total Credit Exposure representing more than 66.67% of
the Total Credit Exposure of all Lenders and (b) at any other time, Lenders
having Total Credit Exposure representing more than 50% of the Total Credit
Exposure of all Lenders.  The Total Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time; provided that
the amount of any participation in any Swing Line Loan and Unreimbursed Amounts
that such Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Lender shall be deemed to be held by the Lender that is
the Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.
"Required Revolving Lenders" means, (a) at any time there shall be less than
four (4) Revolving Credit Lenders, Revolving Credit Lenders having Total
Revolving Credit Exposure representing more than 66.67% of the Total Revolving
Credit Exposure of all Revolving Credit Lenders and (b) at any other time,
Revolving Credit Lenders having Total Revolving Credit Exposure representing
more than 50% of the Total Revolving Credit Exposure of all Revolving Credit
Lenders.  The Total Revolving Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Revolving Lenders at any time; provided that
the amount of any participation in any Swing Line Loan and Unreimbursed Amounts
that such Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Revolving Credit Lender shall be deemed to be held by the
Revolving Credit Lender that is the Swing Line Lender or L/C Issuer, as the case
may be, in making such determination.
"Required Term Lenders" means, (a) at any time there shall be less than four (4)
Term Lenders, Term Lenders holding more than 66.67% of the Term Facility at such
time and (b) at any other time, Term Lenders holding more than 50% of the Term
Facility at such time.  That portion of the Term Facility held by any Defaulting
Lender shall be disregarded in determining Required Term Lenders at any time.
"Responsible Officer" means the chief executive officer, president, vice
president, chief financial officer, manager or executive manager (in the case of
any limited liability company), treasurer, assistant treasurer or controller of
a Loan Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower's stockholders, partners or members (or
the equivalent Person thereof).
"Revolving Credit Borrowing" means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).
"Revolving Credit Commitment" means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender's name on Schedule 2.01 under the caption "Revolving Credit Commitment"
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.  The aggregate Revolving
Credit Commitments of all of the Revolving Credit Lenders on the Closing Date
are $100,000,000.
"Revolving Credit Exposure" means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender's participation in L/C Obligations
and Swing Line Loans at such time.
"Revolving Credit Facility" means, at any time, the aggregate amount of the
Revolving Credit Lenders' Revolving Credit Commitments at such time.
"Revolving Credit Lender" means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
"Revolving Credit Loan" has the meaning specified in Section 2.01(a).
"Revolving Note" means a promissory note made by the Borrower in favor of a
Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-1.
"Sanction(s)" means any international economic or financial sanctions or trade
embargoes administered or enforced by the United States Government (including,
without limitation, OFAC), the United Nations Security Council, the European
Union, Her Majesty's Treasury or other relevant sanctions authority.
"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty's Treasury or other relevant sanctions
authority, or (b) any Person organized or resident in a Designated Jurisdiction.
"S&P" means Standard & Poor's Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
"Secured Cash Management Agreement" means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
"Secured Hedge Agreement" means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.
"Secured Parties" means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
"Securities Account Control Agreement" shall mean an agreement substantially in
form and substance reasonably satisfactory to the Administrative Agent
establishing the Administrative Agent's "control" (as such term is defined in
Section 9-104 of the UCC) with respect to, or otherwise perfecting (in any
comparable manner as required under the laws of any applicable non-U.S.
jurisdiction) the Administrative Agent's Lien on, any securities account.
"Securities Collateral" shall have the meaning set forth in the Securities
Pledge Agreement.
"Securities Pledge Agreement" means, collectively, (a) that certain Securities
Pledge Agreement, executed and delivered on the Closing Date, by and between the
Loan Parties  and the Administrative Agent, and (b) any other securities pledge
agreement that may be entered into after the Closing Date with respect to a
Subsidiary of the Borrower pursuant to Section 6.12, in each case, in form and
substance reasonably satisfactory to the Administrative Agent and as amended and
in effect from time to time.
"Security Agreement" means, collectively, (a) that certain Security Agreement,
executed and delivered on the Closing Date, between the Loan Parties and the
Administrative Agent, and (b) any other security agreement that may be entered
into after the Closing Date with respect to a Subsidiary of the Borrower
pursuant to Section 6.12, in each case, in form and substance reasonably
satisfactory to the Administrative Agent and as amended and in effect from time
to time.
"Social Security Act" means the Social Security Act of 1965.
"Solvent" and "Solvency" mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
"Specified Candidate Program" means each of the drug candidate programs
identified on Schedule 1.01(s)(i).
"Specified Defaults" means those Events of Default described in Sections
8.01(a), 8.01(b) (but solely with respect to an Event of Default that arises
from a failure by the Borrower or any other Loan Party to perform or observe
each financial covenant set forth in Section 7.11), 8.01(f) and any Event of
Default arising as a result of the failure to comply with the requirements of
Section 7.02(h) hereof.
"Specified Indebtedness" means Indebtedness of the Borrower and its Subsidiaries
identified on Schedule 1.01(s)(ii).
"Specified Loan Party" means any Loan Party that is not an "eligible contract
participant" under the Commodity Exchange Act (determined prior to giving effect
to Section 22 of the Continuing Guaranty, dated as of the Closing Date, as
amended and in effect from time to time.
"Specified Representations and Warranties" means those representations and
warranties made by the Borrower and the other Loan Parties in Section 5.01(a)
(with respect to organizational existence only), Section 5.01(b)(ii), Section
5.02, Section 5.03, Section 5.04, Section 5.14, Section 5.19, Section 5.20 and
in the officer's certificate delivered pursuant to Section 7.02(h)(xi).
"Specified Subsidiary" means each of the Subsidiaries of the Borrower identified
on Schedule 1.01(s)(iii).
"Specified Target Acquisition Subsidiaries" means, collectively, the
Subsidiaries of the Target that are organized under the laws of any political
subdivision of the United States as of the Closing Date.
"Spot Rate" has the meaning set forth in Section 1.07.
"Springing Maturity Date" means the date that is 120 days before the date that
Indebtedness of the Borrower or any Guarantor under convertible senior notes
permitted under Section 7.03(i) shall (or may) become due and payable.
"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Borrower (including, pursuant to Section 1.03(c), any variable interest
entity that the Borrower is required to consolidate pursuant to FASB ASC 810).
"Swap Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.
"Swap Obligations" means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of Section 1a(47) of the Commodity Exchange Act.
"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
"Swing Line Borrowing" means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
"Swing Line Lender" means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
"Swing Line Loan" has the meaning specified in Section 2.04(a).
"Swing Line Loan Notice" means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
"Swing Line Sublimit" means an amount equal to the lesser of (a) $15,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
"Syndication Agent" means PNC Bank, National Association.
"Synthetic Debt" means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
"Indebtedness" or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
"Synthetic Lease Obligation" means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
"Target" means a company previously identified to the Lenders prior to the
Closing Date and code-named "Caribou".
"Target Acquisition " means the acquisition by the Borrower (directly or through
one or more Target Acquisition Subsidiaries) of all of the capital stock of the
Target pursuant to the Target Acquisition Agreement.
"Target Acquisition Agreement" means that certain Arrangement Agreement,
expected to be dated on or about December 11, 2013 among the Borrower, the
Target and the Target Acquisition Subsidiary, in form and substance satisfactory
to the Administrative Agent and the Lenders, and all related agreements and
documents, true and correct copies of the form of which shall have been
delivered to the Administrative Agent and the Lenders pursuant to Section
4.01(i), it being acknowledged and agreed by the Administrative Agent and the
Lenders the Arrangement Agreement and such other related agreements and
documents so delivered to the Administrative Agent and the Lenders are in form
and substance satisfactory to the Administrative Agent and the Lenders.
"Target Acquisition Agreement Representations" means the representations and
warranties of the Target and its Subsidiaries made (or deemed made on behalf of
such Person) in the Target Acquisition Agreement (subject to the effectiveness
thereof).
"Target Acquisition Closing Date" the date that the Target Acquisition is
consummated in accordance with the Target Acquisition Agreement and the Loan
Documents.
"Target Acquisition Credit Extensions" means Credit Extensions made on the
Target Acquisition Closing Date which are exclusively used by the Borrower to,
substantially contemporaneously, fund the Target Acquisition permitted under
Section 7.02(h).
"Target Acquisition Purchase Price" has the meaning specified in Section
7.02(h).
"Target Acquisition Subsidiary" means each direct or indirect Subsidiary of the
Borrower (including, for the avoidance of any doubt, Target and its
Subsidiaries) formed and/or acquired in connection with the proposed acquisition
of Target by the Borrower (directly or through one or more wholly owned (or
newly formed) Subsidiaries).
"Target Cash" means, at any time of determination, the amount of Net Cash (as
defined in the final form of Target Acquisition Agreement delivered to the
Administrative Agent on the Closing Date) at such time; provided, however, the
aggregate amount any items added back in the determination of Net Cash pursuant
to such definition (including, without limitation, in respect of fees associated
with any filings made pursuant to applicable antitrust Laws and paid by Target)
shall not exceed $500,000 in the aggregate.
"Target Cash Calculation Time" means, the close of business on the Business Day
on which the Final Order (as defined in the final form of Target Acquisition
Agreement delivered to the Administrative Agent on the Closing Date) is issued.
"Target Cash Distribution Amount" means, at any time of determination, an amount
equal to the greater of (a) (i) the greater of (x) Target Cash at such time and
(y) Target Cash as of the Target Cash Calculation Time less (ii) an amount
determined by the Borrower in its reasonable business judgment as necessary to
be maintained with the Target for working capital purposes (provided that the
amount so maintained with the Target pursuant to this clause (ii) shall in no
event exceed $10,000,000) and (b) the amount necessary to ensure compliance with
the Minimum Liquidity covenant set forth in Section 7.11(d) as of the 31st day
following the Target Acquisition Closing Date.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Term Borrowing" means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(b).
 
"Term Commitment" means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender's name on Schedule 2.01 under the caption "Term Commitment" or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including any
automatic reductions in the Term Commitments pursuant to Section 2.06(e)).  The
aggregate Term Commitments of all of the Term Lenders on the Closing Date are
$125,000,000.
"Term Facility" means, at any time, (a) at any time during the Term Loan
Availability Period, the aggregate amount of the Term Commitments at such time
and (b) thereafter, the aggregate principal amount of the Term Loans of all Term
Lenders outstanding at such time.
"Term Lender" means (a) at any time on or prior to the Term Borrowing, any
Lender that has a Term Commitment at such time and (b) at any time after the
Term Borrowing, any Lender that holds Term Loans at such time.
 
"Term Loan" means an advance made by any Term Lender under the Term Facility.
 
"Term Loan Availability Period" means, in respect of the Term Facility, the
period from and including the Closing Date to the earliest of (i) March 31,
2014, (ii) the date of the Term Borrowing, (iii) the date that is the earlier of
(x) the termination of the Arrangement Agreement and (y) the date that the
Borrower and its Subsidiaries shall cease to pursue (in good faith) the
consummation of the Target Acquisition, and (iv) the date of the termination of
the commitments of the respective Term Lenders to make Term Loans pursuant to
Section 8.02.
 
"Term Loan Termination Date" means the date which is the earliest to occur of
(i) at any time prior to the Term Borrowing, (x) the expiration of the Term
Commitments in accordance with the terms hereof and (y) the date of the
termination of the Term Commitments or the reduction of the Term Commitments to
zero, in each case, in accordance with the terms hereof and (ii) at any time
after the Term Borrowing, (x) the termination or the reduction of the Term
Commitments to zero $(0) and (y) the payment in full in cash of all Term Loans.
 
"Term Note" means a promissory note made by the Borrower in favor of a
Term Lender evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit C‑2.
 
"Threshold Amount" means $10,000,000.
"Total Credit Exposure" means, as to any Lender at any time, (i) the Total
Revolving Credit Exposure of such Lender, if any, and (ii) the aggregate amount
of outstanding Term Commitments and aggregate principal amount of outstanding
Term Loans of such Lender at such time, if any.
"Total Revolving Credit Exposure" means, as to any Revolving Credit Lender at
any time, the unused Revolving Credit Commitments and Revolving Credit Exposure
of such Revolving Credit Lender at such time.
"Total Outstandings" means the aggregate Outstanding Amount of all Loans
(including Swing Line Loans) and L/C Obligations.
"Total Revolving Credit Outstandings" means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
"Transaction Consideration" means, in connection with any purchase or other
acquisition made or to be made pursuant to Section 7.02(g) or Section 7.02(h),
an amount equal to the total cash and noncash consideration (including all (a)
indemnities, earnouts, milestones and other contingent payment obligations to
the sellers thereof and (b) all assumptions of debt (which shall be determined
net (without duplication of) unencumbered cash received from the sellers
thereof), liabilities and other obligations (other than operating lease
liabilities) in connection therewith) paid or to be paid by or on behalf of the
Borrower and its Subsidiaries for any such purchase or other acquisition;
provided, however, that in determining the aggregate amount of Transaction
Consideration for any such purchase or other acquisition (i) earnouts,
milestones and other contingent payment obligations shall be included solely to
the extent (x) such obligations may become due and payable on or prior to the
Maturity Date for the Revolving Credit Facility and (y) such amount is required
to be recorded on the financial statements of the Borrower and its Subsidiaries
in accordance with GAAP in connection with such acquisition and (ii) the value
of all Equity Interests issued or transferred to the sellers pursuant to such
acquisition and the aggregate amounts paid or to be paid under noncompete,
consulting and employment agreements, in each case, in connection with such
purchase or other acquisition shall be excluded.
"TRU-016" means TRU-016 (Humanized Anti-CD37 therapeutic), a mono-specific
protein therapeutic for the potential treatment of chronic lymphocytic leukemia.
"Type" means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
"UCC" means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, "UCC" means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
"Unfunded Pension Liability" means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
"Uninsured Liabilities" shall mean any losses, damages, costs, expenses and/or,
liabilities (including any losses, damages, costs, expenses or liabilities
resulting from property damage or casualty, general liability, workers'
compensation claims and business interruption) incurred by the Borrower or any
Subsidiary which are not covered by insurance, but with respect to which
insurance coverage is commercially available in the ordinary course of business
to Persons engaged in the same or similar business as the Borrower and its
Subsidiaries.
"United States" and "U.S." mean the United States of America.
"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).
"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
"U.S. Tax Compliance Certificate" has the meaning specified in Section
3.06(e)(ii)B)(III).
"Withholding Agent" means any Loan Party and the Administrative Agent.
1.02            Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)            The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words "include," "includes" and "including" shall be deemed
to be followed by the phrase "without limitation."  The word "will" shall be
construed to have the same meaning and effect as the word "shall."  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person's successors and assigns, (iii) the words
"hereto," "herein," "hereof" and "hereunder," and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words "asset" and
"property" shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b)            In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including;" the words "to"
and "until" each mean "to but excluding;" and the word "through" means "to and
including."
 
(c)            Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1.03            Accounting Terms.
 
(a)            Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.
 
(b)            Changes in GAAP.  If at any time any change in GAAP (including
the adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP as in
effect prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.  Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provide for above.
 
(c)            Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Borrower and its Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
 
1.04            Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
1.05            Times of Day; Rates.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).  The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of "Eurodollar Rate" or with respect to any comparable
or successor rate thereto.
 
1.06            Letter of Credit Amounts.  Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.
 
1.07            Currency Equivalents Generally.  Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars.  For purposes of this Section 1.07, the "Spot Rate" for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two (2) Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such Spot Rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.
 
ARTICLE II 
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01            The Loans.
 
(a)            Revolving Credit Loans.  Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a "Revolving Credit Loan") to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender's Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender's
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Revolving Credit Lender's Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Revolving Credit Lender's
Revolving Credit Commitment.  Within the limits of each Revolving Credit
Lender's Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(a), prepay
under Section 2.05, and reborrow under this Section 2.01(a).  Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.
 
(b)            Term Loan.  Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to the Borrower, on a
Business Day during the Term Loan Availability Period, in an aggregate amount
not to exceed such Term Lender's Term Commitment.  The Term Borrowing shall
consist of Term Loans made simultaneously by the Term Lenders in accordance with
their respective Applicable Percentage of the Term Facility.  Amounts borrowed
under this Section 2.01(b) and repaid or prepaid may not be reborrowed.
 Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.
 
2.02            Borrowings, Conversions and Continuations of Loans.
 
(a)            Each Borrowing, each conversion of Term Loans or Revolving Credit
Loans from one Type to the other, and each continuation of Eurodollar Rate Loans
shall be made upon the Borrower's irrevocable notice to the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of "Interest Period," the applicable notice must
be received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Appropriate
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them.  Not later than 11:00 a.m., three Business Days
before the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Committed Loan Notice  (whether telephonic
or written) shall specify (i) whether the Borrower is requesting a Revolving
Credit Borrowing, a Term Borrowing, a conversion of Term Loans or Revolving
Credit Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Term Loans or Revolving Credit Loans to be borrowed, converted or continued,
(iv) the Type of Term Loans or Revolving Credit Loans to be borrowed or to which
existing Term Loans or Revolving Credit Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans or Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans.  If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.  Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
Eurodollar Rate Loan.
 
(b)            Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Appropriate Lender of the amount of its
Applicable Percentage under the applicable Facility of the Term Loans or
Revolving Credit Loans, as the case may be, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Appropriate Lender of the details of any automatic conversion
to Base Rate Loans described in the preceding subsection.  In the case of a
Revolving Credit Borrowing or a Term Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent's Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.
 
(c)            Except as otherwise provided herein, a Eurodollar Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default or Event of Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders.
 
(d)            The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America's prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
 
(e)            After giving effect to all Revolving Credit Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than 6 Interest Periods in effect in respect of the Revolving Credit
Facility.  After giving effect to the Term Borrowing, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than 6 Interest Periods in effect in respect
of the Term Facility.
 
2.03            Letters of Credit.
 
(a)            The Letter of Credit Commitment.  (i)  Subject to the terms and
conditions set forth herein, (A) the L/C Issuer agrees, in reliance upon the
agreements of the Revolving Credit Lenders set forth in this Section 2.03, (1)
from time to time on any Business Day during the period from the Closing Date
until the Letter of Credit Expiration Date, to issue Letters of Credit for the
account of the Borrower or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and (2)
to honor drawings under the Letters of Credit; and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, (y) the Revolving Credit Exposure of any
Lender shall not exceed such Lender's Revolving Credit Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower's ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
 
(ii)
The L/C Issuer shall not issue any Letter of Credit if:

(A)
subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B)
the expiry date of such requested Letter of Credit would occur after the Letter
of Credit Expiration Date, unless the Administrative Agent and the L/C Issuer
have approved such expiry date (it being understood that in the event the expiry
date of any requested Letter of Credit would occur after the Letter of Credit
Expiration Date, from and after the Letter of Credit Expiration Date, the
Borrower shall immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations in respect of such Letters of Credit in accordance with Section
2.14).

(iii)
The L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:

(A)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B)
the issuance of the Letter of Credit would violate one or more policies of the
L/C Issuer applicable to letters of credit generally;

(C)
except as otherwise agreed by the Administrative Agent and the L/C Issuer, the
Letter of Credit is in an initial stated amount less than $100,000;

(D)
the Letter of Credit is to be denominated in a currency other than Dollars;

(E)
any Revolving Credit Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Revolving Credit Lender to eliminate the L/C Issuer's actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(iv)
The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v)
The L/C Issuer shall be under no obligation to amend any Letter of Credit if (A)
the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi)
The L/C Issuer shall act on behalf of the Revolving Credit Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term "Administrative Agent" as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.

(b)            Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)
Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
 Such Letter of Credit Application may be sent by facsimile, by U.S. mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least five Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
 (A) the proposed issuance date of the requested Letter of Credit (which shall
be a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents (if any) to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require.  In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii)
Promptly after receipt of any Letter of Credit Application, the L/C Issuer will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof.  Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer's usual and customary business practices.
 Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender's Applicable
Percentage times the amount of such Letter of Credit.

(iii)
If the Borrower so requests in any applicable Letter of Credit Application, the
L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit that
has automatic extension provisions (each, an "Auto-Extension Letter of Credit");
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the "Non-Extension
Notice Date") in each such twelve-month period to be specified in such Letter of
Credit.  Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension.
 Once an Auto-Extension Letter of Credit has been issued, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided, however, that the
L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

(iv)
Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c)            Drawings and Reimbursements; Funding of Participations.
 
(i)
Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof.  Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
"Honor Date"), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the "Unreimbursed Amount"), and the amount
of such Revolving Credit Lender's Applicable Revolving Credit Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)
Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent's Office in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii)
With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Revolving Credit Lender's payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.

(iv)
Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender's
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v)
Each Revolving Credit Lender's obligation to make Revolving Credit Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Revolving Credit Lender's
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Committed Loan Notice).  No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi)
If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender's Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of the L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d)            Repayment of Participations.
(i)
At any time after the L/C Issuer has made a payment under any Letter of Credit
and has received from any Revolving Credit Lender such Lender's L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Administrative Agent.

(ii)
If any payment received by the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e)            Obligations Absolute.  The obligation of the Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)
any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other Loan Document;

(ii)
the existence of any claim, counterclaim, setoff, defense or other right that
the Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)
any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

(iv)
waiver by the L/C Issuer of any requirement that exists for the L/C Issuer's
protection and not the protection of the Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice the Borrower;

(v)
honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)
any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable.

(vii)
any payment by the L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrower or any Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will promptly (but in any event, on the same Business Day and prior to
the delivery of such Letter of Credit to the applicable beneficiary thereof)
notify the L/C Issuer.  The Borrower shall be conclusively deemed to have waived
any such claim against the L/C Issuer and its correspondents unless such notice
is given as aforesaid.
(f)            Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower's pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer's willful misconduct or gross negligence or the L/C
Issuer's willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the L/C Issuer acting in
good faith may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication ("SWIFT") message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
 
(g)            Applicability of ISP; Limitation of Liability.  Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each standby Letter of Credit.
 Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer's rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP, or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association
("BAFT-IFSA"), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
 
(h)            Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance, subject to Section 2.15, with its Applicable Revolving Credit
Percentage a Letter of Credit fee (the "Letter of Credit Fee") for each Letter
of Credit equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears.  If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.  Notwithstanding anything
to the contrary contained herein, (a) upon the occurrence and during the
continuance of any Event of Default under Section 8.01(a)(i), all Letter of
Credit Fees shall accrue at the Default Rate and (ii) upon (x) the occurrence
and during the continuance of any Event of Default under  Section 8.01(a)(ii) or
Section 8.01(a)(iii) and (y) at the request of the Required Revolving Lenders,
all Letter of Credit Fees shall accrue at the Default Rate.
 
(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Borrower shall pay directly to the L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand.
 For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
 Such customary fees and standard costs and charges are due and payable on
demand and are nonrefundable.
 
(j)            Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(k)            Release of Lenders' Obligations.  Notwithstanding anything to the
contrary contained herein or in any other Loan Document, in the event that (i)
the L/C Issuer shall have issued, in accordance with Section 2.03(a)(ii)(B), a
Letter of Credit with an expiry date occurring after the Letter of Credit
Expiration Date and (ii) the Borrower shall have Cash Collateralized the
Outstanding Amount of all such L/C Obligations in respect of such Letter of
Credit pursuant to Section 2.14, then, upon the provision of such Cash
Collateral and without any further action, each Lender hereunder shall be
automatically released from any further obligation to the L/C Issuer in respect
of such Letter of Credit, including, without limitation, any obligation of any
such Lender to reimburse the L/C Issuer for amounts drawn under such Letter of
Credit or to purchase any risk participation therein; provided, however, that
all such obligations of each Lender hereunder to the L/C Issuer in respect of
such Letter of Credit shall be revived if any Cash Collateral provided by the
Borrower in respect of such Letter of Credit is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or the L/C
Issuer) to be repaid to a trustee, receiver or any other party, in connection
with any proceeding under any Debtor Relief Laws or otherwise, all as if such
Cash Collateral had not been provided.  The obligations of the Lenders under
this paragraph shall survive termination of this Agreement.
 
(l)            Letters of Credit Issued for Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower's business derives substantial benefits from the
businesses of such Subsidiaries.
 
2.04            Swing Line Loans.
 
(a)            The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in this Section 2.04, may in its sole
discretion make loans (each such loan, a "Swing Line Loan") to the Borrower from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Revolving Credit
Loans and L/C Obligations of the Revolving Credit Lender acting as Swing Line
Lender, may exceed the amount of such Lender's Revolving Credit Commitment;
provided, however, that (x) after giving effect to any Swing Line Loan, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility at such time, and (ii) the Revolving Credit Exposure of any Lender
shall not exceed such Lender's Revolving Credit Commitment, (y) the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan, and (z) the Swing Line Lender shall not be under any obligation
to make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have Fronting Exposure.  Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
 Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of
a Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Credit Lender's Applicable Percentage times the amount of such
Swing Line Loan.
 
(b)            Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower's irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Credit Lender) prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Article IV (in the case of
any Credit Extension to be made on the Closing Date) or Section 4.02 (in the
case of any Credit Extension to be made after the Closing Date), as applicable,
is not then satisfied, then, subject to the terms and conditions hereof, the
Swing Line Lender will, not later than 3:00 p.m. on the borrowing date specified
in such Swing Line Loan Notice, make the amount of its Swing Line Loan available
to the Borrower.
 
(c)            Refinancing of Swing Line Loans.
(i)
The Swing Line Lender at any time in its sole discretion may request, on behalf
of the Borrower (which hereby irrevocably authorizes the Swing Line Lender to so
request on its behalf), that each Revolving Credit Lender make a Base Rate Loan
in an amount equal to such Lender's Applicable Percentage of the amount of Swing
Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02.  The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each
Revolving Credit Lender shall make an amount equal to its Applicable Percentage
of the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent's Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

(ii)
If for any reason any Swing Line Loan cannot be refinanced by such a Revolving
Credit  Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender's payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii)
If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender's Revolving Credit
Loan included in the relevant Revolving Credit Borrowing or funded participation
in the relevant Swing Line Loan, as the case may be.  A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

(iv)
Each Revolving Credit Lender's obligation to make Revolving Credit Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or Event of Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender's obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

(d)            Repayment of Participations.
(i)
At any time after any Revolving Credit Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Percentage thereof in
the same funds as those received by the Swing Line Lender.

(ii)
If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e)            Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender's Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.
 
(f)            Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
2.05            Prepayments.
 
(a)            Optional Prepayments of Term Loans and Revolving Credit Loans.
 The Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Term Loans or Revolving Credit Loans in whole or
in part without premium or penalty; provided that (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (2)
on the date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender's ratable portion of such prepayment (based on such
Lender's Applicable Percentage in respect of the relevant Facility).  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Each prepayment of the
outstanding Term Loans pursuant to this Section 2.05(a) shall be applied to the
principal repayment installments thereof first, to the next upcoming quarterly
principal repayment installment due under Section 2.07(c) and then, on a
pro-rata basis to all remaining principal repayments installments under Section
2.07(c), and each such prepayment shall be paid to the Term Lenders in
accordance with their respective Applicable Percentages of the Term Facility.
 Each prepayment of the outstanding Revolving Credit Loans pursuant to this
Section 2.05(a) shall, subject to Section 2.15, be paid to the Revolving Credit
Lenders in accordance with their respective Applicable Revolving Credit
Percentages.
 
(b)            Optional Prepayments of Swing Line Loans.  The Borrower may, upon
notice to the Swing Line Lender (with a copy to the Administrative Agent), at
any time or from time to time, voluntarily prepay Swing Line Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall be
in a minimum principal amount of $100,000 or, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
 
(c)            Mandatory Prepayments.
 
(i)
Revolving Credit Loans.

(A)
If for any reason the Total Revolving Credit Outstandings at any time exceed the
Revolving Credit Facility at such time, the Borrower shall immediately prepay
Revolving Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c)(i) unless after the prepayment in full of the Revolving Credit
Loans and Swing Line Loans the Total Revolving Credit Outstandings exceed the
Revolving Credit Facility then in effect.

(B)
Prepayments of the Revolving Credit Facility made pursuant to this Section
2.05(c)(i), first, shall be applied ratably to the L/C Borrowings and the Swing
Line Loans, second, shall be applied ratably to the outstanding Revolving Credit
Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations.  Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower or any other Loan Party) to
reimburse the L/C Issuer or the Revolving Credit Lenders, as applicable.

(ii)
Term Loans.

(A)
If any Loan Party or any of its Subsidiaries Disposes of any property (other
than any Disposition of property permitted by (x) Section 7.05(b) and (y)
Section 7.05(f) and (g) solely to the extent, in the case of this clause (y),
that the Borrower shall have demonstrated in a manner reasonably satisfactory to
the Administrative Agent that the proceeds of such Disposition shall be applied
to directly reimburse future research and development expenses related to the IP
Rights licensed under such Sections (and pending such application to such
research and development expenses, all such proceeds shall be maintained in a
Liquidity Account) which results in the realization by such Person of Net Cash
Proceeds, the Borrower shall prepay an aggregate principal amount of Term Loans
equal to 100% of such Net Cash Proceeds promptly following receipt thereof (but
in any event, no later than two (2) Business Days after receipt thereof) by such
Person (such prepayments to be applied as set forth in clause (E) below).

(B)
Upon the sale or issuance by any Loan Party or any of its Subsidiaries of any of
its Equity Interests (other than any sales or issuances of Equity Interests (i)
to another Loan Party, (ii) as consideration for a Permitted Acquisition (other
than the Target Acquisition), or (iii) as part of any stock option or similar
plan where such Equity Interests are issued as compensation), the Borrower shall
prepay an aggregate principal amount of Term Loans equal to 100% of all Net Cash
Proceeds received therefrom promptly following receipt thereof (but in any
event, no later than two (2) Business Days after receipt thereof) by such Loan
Party or such Subsidiary (such prepayments to be applied as set forth in clause
(E) below).

(C)
Upon the incurrence or issuance by any Loan Party or any of its Subsidiaries of
any Indebtedness (other than Indebtedness expressly permitted to be incurred or
issued pursuant to Section 7.03(a) through (g) and (j), (k), (l) and (m)), the
Borrower shall prepay an aggregate principal amount of Term Loans equal to 100%
of all Net Cash Proceeds received therefrom promptly following receipt thereof
(but in any event, no later than two (2) Business Days after receipt thereof) by
such Loan Party or such Subsidiary (such prepayments to be applied as set forth
in clause (E) below).

(D)
Upon any Extraordinary Receipt received by or paid to or for the account of any
Loan Party or any of its Subsidiaries in an aggregate amount exceeding
$2,500,000 in any fiscal year of the Borrower, and not otherwise included in
clause (A), (B) or (C) of this Section 2.05(c)(ii), the Borrower shall prepay an
aggregate principal amount of Term Loans equal to 100% of all Net Cash Proceeds
received therefrom promptly following receipt thereof (but in any event, no
later than two (2) Business Days after receipt thereof) by such Loan Party or
such Subsidiary (such prepayments to be applied as set forth in clause (E)
below).

(E)
Each prepayment of Term Loans pursuant to the foregoing provisions of this
Section 2.05(c)(ii) shall be applied to the principal repayment installments of
the Term Facility on a pro-rata basis and shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.

(F)
Notwithstanding anything contained in this Section 2.05 to the contrary, so long
as no Default or Event of Default shall have occurred and be continuing, the
Borrower shall not be required to prepay the Term Loan with any proceeds of an
Extraordinary Receipt constituting proceeds of casualty or property insurance to
the extent the Borrower or any applicable Subsidiary elects, in its sole
discretion, to reinvest all or any portion of such Extraordinary Receipt in the
business of the Borrower or such Subsidiary, as applicable, within one-hundred
twenty (120) days after the receipt of such Extraordinary Receipt; provided that
(x) the aggregate amount of all Extraordinary Receipts withheld for reinvestment
pursuant to this clause (F) of this Section 2.05(c)(ii) shall not exceed
$5,000,000 in the aggregate during the term of this Agreement and (y) if all or
any portion of such Extraordinary Receipt shall have not been reinvested by the
end of such one-hundred twenty (120) day period as contemplated above, then any
portion of such Extraordinary Receipt not so reinvested shall be promptly
applied to prepay the Term Loan (such prepayments to be applied as set forth in
clause (E) above).

For the avoidance of doubt, the Borrower shall have no obligation to make a
principal repayment hereunder in an amount in excess of the aggregate
outstanding principal amount of the Term Loans.
2.06            Termination or Reduction of Commitments.
 
(a)            The Borrower may, upon written notice to the Administrative
Agent, terminate the Revolving Credit Facility, the Letter of Credit Sublimit or
the Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Letter of Credit
Sublimit.  If after giving effect to any reduction or termination of Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the Revolving Credit Facility at such time, the
Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess.
 
(b)            During the Term Loan Availability Period, the Borrower may, upon
written notice to the Administrative Agent, from time to time terminate (in
whole or in part) the unused portion of the aggregate Term Commitments; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. five Business Days prior to the date of termination or reduction
and (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof.  In addition,
the aggregate Term Commitments shall be automatically and permanently reduced to
zero on the last day of the Term Loan Availability Period.
 
(c)            The Administrative Agent will promptly notify the Appropriate
Lenders of any termination or reduction of the Letter of Credit Sublimit, Swing
Line Sublimit or the Revolving Credit Commitment under this Section 2.06.  Upon
any reduction of the Revolving Credit Commitments, the Revolving Credit
Commitment of each Revolving Credit Lender shall be reduced by such Lender's
Applicable Revolving Credit Percentage of such reduction amount.  All fees in
respect of the Revolving Credit Facility accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.
 
(d)            The Administrative Agent will promptly notify the Appropriate
Lenders of any termination or reduction of the unused portion of the aggregate
Term Commitments under the first sentence of Section 2.06(b).  Upon any
reduction of the unused portion of the aggregate Term Commitments, the Term
Commitment of each Term Lender shall be reduced by such Lender's Applicable
Percentage of such reduction amount.  All fees in respect of the Term Facility
accrued until the effective date of any termination of the Term Facility shall
be paid on the effective date of such termination.
 
(e)            In addition to the foregoing, at any time during the Term Loan
Availability Period, but prior to the date of the Term Borrowing, upon the
occurrence of any events described in Section 2.05(c)(ii)(A) through (D), the
Term Commitments of the Term Lenders shall be automatically and permanently
reduced on a dollar-for-dollar basis by an amount equal to 100% of the Net Cash
Proceeds received by any Loan Party or any Subsidiary as a result of any such
event described in Section 2.05(c)(ii)(A) through (D) immediately upon receipt
of such Net Cash Proceeds by such Loan Party or such Subsidiary, except for Net
Cash Proceeds in respect of Extraordinary Receipts constituting proceeds of
casualty or property insurance that the Borrower (or any applicable Subsidiary)
has elected to reinvest pursuant to, and subject to the limitations of, Section
2.05(c)(ii)(F).  Upon any reduction of the unused portion of the aggregate Term
Commitments, the Term Commitment of each Term Lender shall be irrevocably
reduced by such Lender's Applicable Percentage of such reduction amount.
 
2.07            Repayment of Loans.
 
(a)            Revolving Credit Loans.  The Borrower shall repay to the
Revolving Credit Lenders on the Maturity Date for the Revolving Credit Facility
the aggregate principal amount of all Revolving Credit Loans outstanding on such
date.
 
(b)            Swing Line Loans.  The Borrower shall repay each Swing Line Loan
on the earlier to occur of (i) the date ten (10) Business Days after such Loan
is made and (ii) the Maturity Date for the Revolving Credit Facility.
 
(c)            Term Loans.  The Borrower shall repay to the Term Lenders the
aggregate principal amount of all Term Loans outstanding on the following dates
in the respective amounts set forth opposite such dates (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05(a)):
 
Date
Amount
March 31, 2014
$1,500,000
June 30, 2014
$1,500,000
September 30, 2014
$1,500,000
December 31, 2014
$1,500,000
March 31, 2015
$1,500,000
June 30, 2015
$1,500,000
Maturity Date for the Term Facility
Entire aggregate principal amount of all Term Loans outstanding



provided, however, that (x) notwithstanding the foregoing, if the Target
Acquisition Closing Date occurs after January 31, 2014, the date of the initial
principal repayment installment shall be June 30, 2014 and (y) the final
principal repayment installment of the Term Loans shall be repaid on the
Maturity Date for the Term Facility and in any event shall be in an amount equal
to the aggregate principal amount of all Term Loans outstanding on such date.
2.08            Interest.
 
(a)            Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
 
(b)            (i)            If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(ii)
If any amount (other than principal of any Loan) payable by the Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(iii)
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

(c)            Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.09            Fees.  In addition to certain fees described in subsections (h)
and (i) of Section 2.03:
 
(a)            Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Percentage, a commitment fee equal to the Applicable Rate times the
actual daily amount by which the Revolving Credit Facility exceeds the sum of
(i) the Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding
Amount of L/C Obligations, subject to adjustment as provided in Section 2.15.
 For the avoidance of doubt, the Outstanding Amount of Swing Line Loans shall
not be counted towards or considered usage of the Revolving Credit Facility for
purposes of determining the commitment fee.  The commitment fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period for the Revolving Credit
Facility.  The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
 
(b)            Other Fees.
 
(i)
The Borrower shall pay to the Arrangers and the Administrative Agent for their
own respective accounts fees in the amounts and at the times specified in the
Fee Letter.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(ii)
The Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

2.10            Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
 
(a)            All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
 All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
 Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day.  Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
(b)            If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII.  The Borrower's obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.
 
2.11            Evidence of Debt
 
(a)            The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender's Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
(b)            In addition to the accounts and records referred to in subsection
(a) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
2.12            Payments Generally; Administrative Agent's Clawback.
 
(a)            General.  All payments to be made by the Borrower shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent's Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender's Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
 
(b)            (i)            Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender's share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender's Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
(ii)
Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)            Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)            Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 10.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under Section
10.04(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 10.04(c).
 
(e)            Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
(f)            Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.
 
2.13            Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations due and payable to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations due and payable to such
Lender at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time obtained by all the
Lenders at such time or (b) Obligations owing (but not due and payable) to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations owing (but not due and payable) to such Lender at such time to (ii)
the aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Parties at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and subparticipations in L/C Obligations and
Swing Line Loans of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:
 
(i)
if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)
the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14            Cash Collateral.
 
(a)            Certain Credit Support Events.  If (i) the L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding (including as a
result of any Letter of Credit issued in accordance with Section
2.03(a)(ii)(B)), (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the
Borrower shall immediately (in the case of clause (iii) above) or within one (1)
Business Day (in all other cases) following any request by the Administrative
Agent or the L/C Issuer, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to Section
2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
 
(b)            Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount,, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
deposit accounts at Bank of America. The Borrower shall pay on demand therefor
from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
 
(c)            Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.04, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.
 
(d)            Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral (which determination shall be made in good faith);
provided, however, (x) any such release shall be without prejudice to, and any
disbursement or other transfer of Cash Collateral shall be and remain subject
to, any other Lien conferred under the Loan Documents and the other applicable
provisions of the Loan Documents, and (y) the Person providing Cash Collateral
and the L/C Issuer, may mutually agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
 
2.15            Defaulting Lenders.
 
(a)            Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i)
Waivers and Amendments.  Such Defaulting Lender's right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of "Required Lenders", "Required
Revolving Lenders", or "Required Term Lenders", as applicable, and Section
10.01.

(ii)
Defaulting Lender Waterfall.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.08), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, to
Cash Collateralize the L/C Issuer's Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender's potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer's future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii)
Certain Fees.

(A)
No Defaulting Lender shall be entitled to receive any fee payable under Section
2.09(a) for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

(B)
Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.14.

(C)
With respect to any fee payable under Section 2.09(a) or any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender's participation in L/C Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer's or Swing Line Lender's Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv)
Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender's participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender's Revolving Credit Commitment) but only to the extent that (x)
the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender's Revolving
Credit Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender's increased
exposure following such reallocation.

(v)
Cash Collateral, Repayment of Swing Line Loans.  If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders' Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers' Fronting Exposure in accordance with the procedures set forth in
Section 2.14.

(b)            Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, Swing Line Lender and the L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender's having been a Defaulting Lender.

ARTICLE III 
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01            Taxes.
 
(a)            Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  Any and all payments by or on account of any obligation of
any Loan Party hereunder or under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws.
 If any applicable Laws (as determined in the good faith discretion of the
applicable Withholding Agent) require the deduction or withholding of any Tax
from any such payment by the Withholding Agent, then (i) the applicable
Withholding Agent shall be entitled to make such deduction or withholding, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below, (ii) the applicable Withholding Agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with applicable Laws, and (iii) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
withholding or deductions have been made (including deductions applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
 
(b)            Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
 
(c)            Tax Indemnifications.
(i)
Each of the Loan Parties shall, and do hereby jointly and severally indemnify
each Recipient, and shall make payment in respect thereof within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) imposed on, payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.  Each of the Loan Parties shall, and do
hereby, jointly and severally, indemnify the Administrative Agent, and shall
make payment in respect thereof within ten (10) days after demand therefor, for
any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below.

(ii)
Each Lender and the L/C Issuer shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within ten (10) days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that, any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Loan Party to do
so), (y) the Administrative Agent and, the Loan Parties, as applicable, against
any Taxes attributable to such Lender's failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and, the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or, the Loan Parties in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender and
the L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or the L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).

(d)            Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment, or such other evidence of payment as is within the possession of, or
obtainable by, and reasonably satisfactory to, the Borrower or the
Administrative Agent, as the case may be.
 
(e)            Status of Lenders; Tax Documentation.
(i)
Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)
Without limiting the generality of the foregoing, in the event that the Borrower
 is a U.S. Person,

(A)
any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)
any Foreign Lender shall, to the extent that it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent, whichever of the following is applicable:

(I)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"interest" article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;

(II)
executed originals of IRS Form W-8ECI;

(III)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code (a "U.S Tax Compliance Certificate") and (y) executed
originals of  IRS Form W-8BEN; or

(IV)
to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit F-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner.

(C)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

(D)
if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.

(iii)
Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the L/C Issuer, or have any
obligation to pay to any Lender or the L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or the L/C Issuer, as
the case may be.  The Administrative Agent and each Lender, if reasonably
requested by the Administrative Borrower, shall use commercially reasonable
efforts to cooperate and participate, at Borrower's expense, in claiming a
refund of any Taxes as to which any Borrower or any Loan Party has paid
additional amounts or indemnified the Administrative Agent, or such Lender
hereunder; provided, that such cooperation and participation shall not be
required if in the Administrative Agent's or such Lender's sole judgment, such
cooperation or participation would (x) cause any undue interference with such
Person's business, (y) subject such Person to any unreimbursed cost or expense
or would prejudice the legal or commercial position of such Person or (z)
require a Lender or the Administrative Agent to make available its Tax returns
(or any other information it deems confidential) to any Loan Party or any other
Person.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that such Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to the such Loan Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to any Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Loan Party or any other Person.
 
(g)            Survival.  Each party's obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.
 
3.02            Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, (i) any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal  for
such Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
 
3.03            Inability to Determine Rates.  If in connection with any request
for a Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a)(i) above, the "Impacted Loans"), or (b) the Administrative Agent or the
affected Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent, upon the instruction of the affected Lenders, revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Committed Borrowing of Base Rate Loans in the amount specified therein.
 
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this Section 3.03, (2) the Administrative Agent or the affected Lenders notify
the Administrative Agent and the Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.
3.04            Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a)            Increased Costs Generally.  If any Change in Law shall:
 
(i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.04(e)) or the L/C Issuer;

(ii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (a) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)
impose on any Lender or the L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or the L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)            Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender's or the L/C Issuer's holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or the L/C Issuer's capital or on
the capital of such Lender's or the L/C Issuer's holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender's or the L/C Issuer's holding
company could have achieved but for such Change in Law (taking into
consideration such Lender's or the L/C Issuer's policies and the policies of
such Lender's or the L/C Issuer's holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender's or the L/C
Issuer's holding company for any such reduction suffered.
 
(c)            Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)            Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender's or the L/C
Issuer's right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or the L/C
Issuer's intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(e)            Reserves on Eurodollar Rate Loans.  The Borrower shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as "Eurocurrency liabilities"), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days' prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
 If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.
 
3.05            Compensation for Losses.  Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any actual loss,
cost or expense incurred by it as a result of:
 
(a)            any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)            any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
 
(c)            any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;
 
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, provided that the Borrower shall
not be required to compensate a Lender pursuant to the foregoing provisions of
this Section for any loss, cost or expense suffered more than six months prior
to the date that such Lender notifies the Borrower of such loss, cost or expense
and of such Lender's intention to claim compensation therefor.  The Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06            Mitigation Obligations; Replacement of Lenders.
 
(a)            Designation of a Different Lending Office.  If any Lender
requests compensation under Section 3.04, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrower such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be.  The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.
 
(b)            Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.
 
3.07            Survival.  All of the Borrower's obligations under this Article
III shall survive termination of the Aggregate Commitments, repayments of all
other Obligations hereunder, and resignation of the Administrative Agent.
 
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01            Conditions of Initial Credit Extension.  The obligation of the
L/C Issuer and each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent, except to the
extent such conditions are subject to the Post-Closing Agreement:
 
(a)            The Administrative Agent's receipt of the following, each of
which shall be originals or copies in .pdf format (or other electronic imaging
format acceptable to the Administrative Agent, in each case, followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:
 
(i)
executed counterparts of this Agreement, sufficient in number for distribution
to the Administrative Agent, each Lender and the Borrower;

(ii)
executed counterparts of the Guaranty, sufficient in number for distribution to
the Administrative Agent and the Borrower;

(iii)
a Note executed by the Borrower in favor of each Lender requesting a Note;

(iv)
executed counterparts of the Securities Pledge Agreement, sufficient in number
for distribution to the Administrative Agent and the Borrower, together with
certificates representing the Securities Collateral referred to therein
accompanied by undated transfer powers executed in blank;

(v)
executed counterparts of the Security Agreement, sufficient in number for
distribution to the Administrative Agent and the Borrowers, together with:

(A)
instruments evidencing the Pledged Debt endorsed in blank;

(B)
proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement;

(C)
completed requests for information, dated on or before the date of the initial
Credit Extension, listing all effective financing statements filed in the
jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements;

(D)
Deposit Account Control Agreements with respect to each Control Account that is
a deposit account, duly executed by each of the parties thereto;

(E)
Securities Account Control Agreements with respect to each Control Account that
is a securities account, duly executed by each of the parties thereto;

(F)
each Perfection Certificate delivered by a Loan Party (or the Loan Parties) in
connection with the Security Agreement;

(G)
evidence that the Borrower and the Guarantors shall have taken such action with
respect to the BioThrax Contract under the Federal Assignment of Claims Act of
1940, 31 U.S.C. 3727, 41 U.S.C. 15, as the Administrative Agent shall reasonably
request, such that all payments under the BioThrax Contract are validly assigned
to the Administrative Agent, for the benefit of the Secured Parties; and

(H)
evidence that all other action that the Administrative Agent may deem necessary
or desirable in order to perfect the Liens created under the Security Agreement
has been taken (including receipt of duly executed payoff letters and UCC-3
termination statements and, with respect to leasehold premises which constitute
a chief executive office and with respect to leasehold premises or warehouses
where material Collateral is located, landlords' and bailees' waiver and consent
agreements);

(vi)
a Mortgage covering each Mortgaged Property, duly executed, acknowledged and
delivered by the appropriate Loan Party in form suitable for filing or recording
in all filing or recording offices that the Administrative Agent may deem
necessary in order to create a valid first priority and subsisting Lien on the
property described therein in favor of the Administrative Agent for the benefit
of the Secured Parties, together with:

(A)
evidence that all filing, documentary, stamp, intangible and recording taxes and
fees have been paid; and

(B)
each other Related Real Estate Document;

(vii)
such certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(viii)
such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each of the Loan Parties is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect;

(ix)
a customary opinion of Bingham McCutchen LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders, covering
such matters relating to the Loan Documents and the transactions contemplated
thereby as the Administrative Agent and the Lenders shall reasonably request;

(x)
executed counterparts of the Post-Closing Agreement, sufficient in number for
distribution to the Administrative Agent and the Borrower;

(xi)
a certificate of a Responsible Officer of each Loan Party either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

(xii)
a certificate signed by a Responsible Officer of the Borrower certifying (A)
that the conditions specified in Sections 4.02(a) and (b) have been satisfied,
(B) that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect; and (C) a
calculation of Liquidity and the Consolidated Leverage Ratio as of the last day
of the fiscal quarter of the Borrower most recently ended prior to the Closing
Date (giving pro forma effect to the transactions contemplated under this
Agreement, the Credit Extensions on the Closing Date, and the repayment (or, at
the election of the Administrative Agent, assignment to the Administrative Agent
for the benefit of the Lenders) of Specified Indebtedness on the Closing Date);

(xiii)
a certificate of the chief financial officer of the Borrower attesting to the
Solvency of the Borrower, individually, and the Borrower and its Subsidiaries,
on a consolidated basis, after giving effect to the transactions contemplated
under this Agreement;

(xiv)
evidence that all insurance (including, without limitation, any required flood
insurance) required to be maintained pursuant to the Loan Documents has been
obtained and is in effect, together with the certificates of insurance, naming
the Administrative Agent, on behalf of the Lenders, as an additional insured or
lender's loss payee, as the case may be, under all insurance policies maintained
with respect to the assets and properties of the Loan Parties that constitutes
Collateral and (y) the Lenders shall be reasonably satisfied with the amount,
types and terms and conditions of all such insurance maintained by the Loan
Parties;

(xv)
evidence that all Specified Indebtedness of the Loan Parties has been or
concurrently with the Closing Date is being terminated and repaid (or, at the
election of the Administrative Agent, assigned to the Administrative Agent for
the benefit of the Lenders) and all Liens securing any such Specified
Indebtedness have been or concurrently with the Closing Date are being released
(or, at the election of the Administrative Agent, assigned to the Administrative
Agent for the benefit of the Lenders); and

(xvi)
such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b)            (i) All fees required to be paid to the Administrative Agent on
or before the Closing Date shall have been paid and (ii) all fees required to be
paid to the Arrangers and the Lenders on or before the Closing Date shall have
been paid.
 
(c)            Unless waived by the Administrative Agent, the Borrower shall
have paid the reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced on a date at least 2 Business Days
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).
 
(d)            The Administrative Agent and the Lenders shall have received, and
shall be reasonably satisfied with (x) the pro forma consolidated financial
statements as to the Borrower and its Subsidiaries prepared in connection with
the transactions (including the Target Acquisition) contemplated hereby and (y)
a Compliance Certificate (the "Closing Date Compliance Certificate"),
demonstrating compliance on a pro forma basis, after giving effect to the
transactions contemplated on the Closing Date, with each financial covenant set
forth in Section 7.11 as of the end of the most recently ended fiscal quarter
prior to the Closing Date.
 
(e)            [Reserved].
 
(f)            [Reserved].
 
(g)            (i) There shall be no actions, suits, investigations or
proceedings pending at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any Subsidiary of any Loan Party or
against any of their properties or revenues that either individually or in the
aggregate, if determined adversely, would reasonably be expected to have a
Material Adverse Effect and (ii) no Loan Party nor any Subsidiary of a Loan
Party shall have received any notice of default under any Material Contract.
 
(h)            The Administrative Agent and the Lenders shall have completed a
due diligence investigation of the Target Acquisition and the transactions
contemplated thereby (including, without limitation, a review of a draft quality
of earnings report prepared by Ernst & Young with respect to Target and its
Subsidiaries).
 
(i)            The Administrative Agent and the Lenders shall have received a
true and correct copy of, and shall be reasonably satisfied with the terms and
conditions of, a final form of the Target Acquisition Agreement delivered to the
Administrative Agent.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, (i) for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02            Conditions to all Credit Extensions.  The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
 
(a)            The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith (limited to, in the case of the Target Acquisition Credit
Extensions on the Target Acquisition Closing Date, the Specified
Representations), shall be true and correct in all material respects (except
that (i) such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof and (ii) such materiality qualifier shall not be
applicable to the Specified Representations made on the Target Acquisition
Closing Date in connection with the Target Acquisition Credit Extensions) on and
as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date (except that (i) such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof and (ii) such materiality qualifier shall not be
applicable to the Specified Representations made on the Target Acquisition
Closing Date in connection with the Target Acquisition Credit Extensions), and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.
 
(b)            No Default or Event of Default shall exist (limited to, in the
case of the Target Acquisition Credit Extensions on the Target Acquisition
Closing Date, Events of Default consisting of the Specified Defaults), or would
result from such proposed Credit Extension or from the application of the
proceeds thereof.
 
(c)            The Administrative Agent and, if applicable, the L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof; provided that in connection with any
Request for Credit Extension provided in connection with the Target Acquisition
Credit Extension on the Target Acquisition Closing Date, any statements relating
to representations and warranties and Defaults or Events of Default shall
conform to Sections 4.02(a) and (b) above.
 
(d)            Solely in the case of Target Acquisition Credit Extensions on the
Target Acquisition Closing Date, the Target Acquisition shall be permitted under
Section 7.02(h).
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a), (b) and, if
applicable, (d) have been satisfied on and as of the date of the applicable
Credit Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower and each other Loan Party represents and warrants to the
Administrative Agent and the Lenders that:
5.01            Existence, Qualification and Power. Each Loan Party and each of
its Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
consummate the transactions contemplated thereby, and (c) is duly qualified and
is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
 
5.02            Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person's Organization Documents; (b) result in the imposition or the
creation of any Lien (other than any Liens permitted pursuant to the terms of
this Agreement) on any asset of any Loan Party or any Subsidiary of a Loan Party
, (c) conflict with or result in any breach or contravention, in any material
respect, of or require any material payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law in any
material respect.
 
5.03            Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation, in any material respect, of the transactions contemplated hereby
or thereby (except for notices or similar actions that may be required in
connection with enforcement of any security interest or mortgage under
applicable Law), (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (c) the perfection or maintenance, in all
material respects, of the Liens created under the Collateral Documents
(including the first priority nature thereof) (other than the filing of
financing statements, registration of mortgages and delivery of any possessory
Collateral as contemplated under the Loan Documents and which filings,
registrations and deliveries have either (x) been made on or prior to the
Closing Date or (y) are being (or, will be) made in accordance with the terms of
the Loan Documents) or (d) the exercise, in all material respects, by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents
(except for notices or similar actions that may be required in connection with
enforcement of any security interest or mortgage under applicable Law).  All
applicable waiting periods in connection with the transactions contemplated by
the Loan Documents, if any, have expired without any action having been taken by
any Governmental Authority restraining, preventing or imposing materially
adverse conditions thereon or the rights of the Loan Parties or their
Subsidiaries freely to transfer or otherwise dispose of, or to create any Lien
on, any properties now owned or hereafter acquired by any of them.
 
5.04            Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principals of equity.
 
5.05            Financial Statements; No Material Adverse Effect.
 
(a)            The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
 Schedule 5.05 sets forth all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its consolidated Subsidiaries not
included in such financial statements, including liabilities for taxes, material
commitments and Indebtedness.
 
(b)            The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated March 31, 2013 and June 30, 2013, and the related
consolidated statements of income or operations, shareholders' equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
 
(c)            Since the date of the Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had or would reasonably be expected to have a Material Adverse Effect.
 
(d)            The consolidated forecasted balance sheet and statements of
income and cash flows of the Borrower and its Subsidiaries, delivered pursuant
to Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions known to
the Borrower to exist at the time of delivery of such forecasts, and
represented, at the time of delivery, the Borrower's good faith estimate of its
future financial condition and performance.
 
5.06            Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement,
any other Loan Document, or the consummation of the transactions contemplated
herby or thereby, or (b) either individually or in the aggregate, if determined
adversely, would reasonably be expected to have a Material Adverse Effect.
 
5.07            No Default.  No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
 
5.08            Ownership of Property; Liens; Investments.
 
(a)            Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  Notwithstanding the foregoing or
any other provision or representation contained in the Loan Documents to the
contrary, the parties hereto acknowledge and agree that certain assets and
property located on, and improvements to, certain real property necessary or
used in the ordinary conduct of the business of the Borrower and its
Subsidiaries has been provided by certain Governmental Authorities of the United
States (such assets and other property, "Government Furnished Property") in
connection with the BioThrax Contract and other Contractual Obligations of such
Loan Parties and/or Subsidiaries with such Governmental Authorities.  In some
instances, such Governmental Authorities of the United States have and shall
continue to retain an ownership interest in such Government Furnished Property.
 The Borrower and each other Loan Party represents and warrants to the
Administrative Agent and the Lenders that such retained ownership by the
Governmental Authorities of the United States in such Government Furnished
Property does not in any case materially detract from the value of the
applicable Mortgaged Property or materially interfere with the ordinary conduct
of the business of the applicable Loan Party or Subsidiary of a Loan Party
thereon.
 
(b)            Schedule 5.08(b) sets forth, as of the Closing Date, a complete
and accurate list of all Liens (other than Liens permitted under Sections
7.02(a) and (c) through (n)) on the property or assets of each Loan Party and
each of its Subsidiaries, showing as of the date hereof the lienholder thereof
and the property or assets of such Loan Party or such Subsidiary subject
thereto.  The property of each Loan Party and each of its Subsidiaries is
subject to no Liens, other than Liens set forth on Schedule 5.08(b), and as
otherwise permitted by Section 7.01.
 
(c)            Schedule 5.08(c) (as the same may be updated from time to time
pursuant to Section 6.02(l)), sets forth a complete and accurate list of all
real property owned by each Loan Party and each of its Subsidiaries, showing as
of the date hereof (or such later date as such Schedule is updated (or required
to be updated) pursuant to Section 6.02(l)) the street address, county or other
relevant jurisdiction, state, record owner and book and estimated fair value
thereof.  Each Loan Party and each of its Subsidiaries has good, marketable and
insurable fee simple title to the real property owned by such Loan Party or such
Subsidiary, free and clear of all Liens, other than Liens created or permitted
by the Loan Documents.
 
(d)            Schedule 5.08(d) (as the same may be updated from time to time
pursuant to Section 6.02(l)) sets forth a complete and accurate list of all
Investments (other than Investments permitted under Sections 7.02(a) through (e)
and (g) through (i)) held by any Loan Party or any Subsidiary of a Loan Party on
the date hereof (or such later date as such Schedule is updated (or required to
be updated) pursuant to Section 6.02(l)), showing as of the date hereof the
amount, obligor or issuer and maturity, if any, thereof.
 
5.09            Environmental Compliance.
 
(a)            The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
(b)            Except as otherwise set forth in Schedule 5.09, to the best
knowledge of the Loan Parties, none of the properties currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property; there are no and, to
the best knowledge of the Loan Parties, never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or, to the best of the knowledge of the Loan Parties,
on any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; to the best knowledge of the Loan Parties, there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and Hazardous Materials have not been
released, discharged or disposed of on any property currently or, to the best
knowledge of the Loan Parties, formerly owned or operated by any Loan Party or
any of its Subsidiaries.
 
(c)            Except as otherwise set forth on Schedule 5.09, neither any Loan
Party nor any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action resulting from any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or, to the best knowledge of the
Loan Parties, formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in material liability to any Loan Party or any of its Subsidiaries.
 
5.10            Insurance.  The properties of the Borrower and its Subsidiaries
are insured with companies having an A.M. Best Rating of at least A- not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are necessary to ensure that Uninsured Liabilities of the Borrower
and/or any Subsidiary are not reasonably likely to result in a Material Adverse
Effect.  As to all improved real property constituting collateral security for
the Obligations, (i) the Administrative Agent has received (x) such flood hazard
determination forms, notices and confirmations thereof, and effective flood
hazard insurance policies as are described in Section 4.01 with respect to real
property collateral at Closing, (ii) all flood hazard insurance policies
required hereunder have been obtained and remain in full force and effect, and
the premiums thereon have been paid in full, and (iii) except as the Borrower
has previously given written notice thereof to the Administrative Agent, there
has been no redesignation of any property into or out of special flood hazard
area.
 
5.11            Taxes.  The Borrower and its Subsidiaries have filed all
Federal, and all material state and other tax returns and reports required to be
filed, and have paid all Federal, and all material state and other Taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed Tax assessment against the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect.  Neither any
Loan Party nor any Subsidiary thereof is party to any Tax sharing agreement.
 
5.12            ERISA Compliance.
 
(a)            Each Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state laws, except where any failure to
comply would not reasonably be expected to have a Material Adverse Effect.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the IRS to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code.  To the best
knowledge of the Borrower, nothing has occurred that would prevent or cause the
loss of, such tax-qualified status.
 
(b)            There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
(c)            (i) No ERISA Event has occurred, and neither the Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.
 
(d)            With respect to each scheme or arrangement mandated by a
government other than the United States (a "Foreign Government Scheme or
Arrangement") and with respect to each employee benefit plan maintained or
contributed to by any Loan Party or any Subsidiary of any Loan Party that is not
subject to United States law (a "Foreign Plan"):
 
(i)
any employer and employee contributions required by law or by the terms of any
Foreign Government Scheme or Arrangement or any Foreign Plan have been made, or,
if applicable, accrued, in accordance with normal accounting practices;

(ii)
the fair market value of the assets of each funded Foreign Plan, the liability
of each insurer for any Foreign Plan funded through insurance or the book
reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii)
each Foreign Plan required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities.

(e)            Neither the Borrower nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (A) on the Closing Date,
those listed on Schedule 5.12(e) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.
 
5.13            Subsidiaries; Equity Interests; Loan Parties.  As of the Closing
Date, no Loan Party has any Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
(to the extent such concepts apply in such Subsidiary's jurisdiction of
incorporation) and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens, except those created under the
Collateral Documents.  No Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13.  All of the outstanding Equity Interests in the Borrower have
been validly issued, are fully paid and non-assessable.  Set forth on Part (d)
of Schedule 5.13 is a complete and accurate list of all Loan Parties, showing as
of the Closing Date (as to each Loan Party) the jurisdiction of its
incorporation, the address of its principal place of business and its true and
correct U.S. taxpayer identification number or, in the case of any non-U.S. Loan
Party that does not have a U.S. taxpayer identification number, its true and
correct unique identification number issued to it by the jurisdiction of its
incorporation or formation.  The copy of the charter of each Loan Party and each
amendment thereto provided pursuant to Section 4.01(a)(vii) is a true and
correct copy of each such document, each of which is valid and in full force and
effect.
 
5.14            Margin Regulations; Investment Company Act.
 
(a)            No Loan Party or Subsidiary is engaged nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
 Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than twenty-five percent (25%) of the value of
the assets (either of the Borrower only or of the Borrower and its Subsidiaries
on a consolidated basis) subject to the provisions of Section 7.01 or Section
7.05 or subject to any restriction contained in any agreement or instrument
between the Borrower and any Lender or any Affiliate of any Lender relating to
Indebtedness and within the scope of Section 8.01(e) will be margin stock.
 
(b)            None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an "investment company" under
the Investment Company Act of 1940.
 
5.15            Disclosure.  Each Loan Party has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (in writing) by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby or delivered hereunder or under any
other Loan Document (taken as a whole with any other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information or forecasts, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
5.16            Compliance with Laws.
 
(a)            Each Loan Party and each Subsidiary thereof is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
 
(b)            To the knowledge of the Borrower, no circumstance exists and no
event has occurred that (with or without notice or lapse of time) may give rise
to any obligation on the part of any Loan Party to undertake, or to bear all or
any portion of the cost of, any remedial corrective action of any nature with
respect to any product developed, produced, manufactured, tested, packaged,
labeled, marketed, sold, and/or distributed by a Loan Party or any of its
Subsidiaries.
 
(c)            Each product that is developed, produced, manufactured, tested,
packaged, labeled, marketed, sold, and/or distributed by a Loan Party or any of
its Subsidiaries that is subject to the Federal Food, Drug and Cosmetic Act (the
"FFDCA"), the FDA regulations promulgated thereunder, or similar Law, is being
developed, produced, tested, packaged, labeled, marketed, sold, and/or
distributed in compliance in all material respects with all applicable Laws
under the FFDCA or similar applicable Laws, including those relating to import
registration and reporting, current good manufacturing practices (cGMPs), and
corresponding facility registration, recall, recordkeeping, and reporting
obligations, and is not adulterated or misbranded within the meaning of the
FFDCA.
 
(d)            No Loan Party, no Subsidiary of any Loan Party nor any officer
or, to any Loan Party's knowledge, employee of any of them currently is, or has
been, convicted of any crime or engaged in any conduct for which debarment is
mandated by 21 U.S.C. § 335a(a) or any similar Law or authorized by 21 U.S.C. §
335a(b) or have been charged with or convicted under any Law or conduct relating
to the development or approval of products subject to regulation by the FDA (or
similar or analogous foreign, state or local Governmental Authority), or
otherwise relating to the regulation of any product that is developed, produced,
manufactured, tested, packaged, labeled, marketed, sold, and/or distributed by a
Loan Party or any of its Subsidiaries.
 
(e)            No product that is developed, produced, manufactured, tested,
packaged, labeled, marketed, sold, and/or distributed by a Loan Party or any of
its Subsidiaries has been recalled directly or indirectly by a Loan Party or any
of its Subsidiaries or any Governmental Authority or involuntarily withdrawn,
suspended, or discontinued, except to the extent that any such recall,
withdrawal, suspension or discontinuance would not reasonably be expected to
have a Material Adverse Effect.  No Loan Party has been notified in writing of
any action, arbitration, audit, hearing, investigation, litigation, suit
(whether civil, criminal, administrative, investigative, or informal) or claim
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Authority (whether completed or pending) seeking the voluntary
or other recall, withdrawal, suspension, or seizure of any such product that is
developed, produced, manufactured, tested, packaged, labeled, marketed, sold,
and/or distributed by a Loan Party or any of its Subsidiaries that (x) in the
case of the BioThrax Contract, would reasonably be expected to result in a
Default pursuant to Section 8.01(m) and (y) in each other case, would reasonably
be expected to have a Material Adverse Effect.
 
(f)            Neither the Borrower nor any of its Subsidiaries has received (a)
any so called "Warning Letters" or "Untitled Letters" from the FDA (or similar
or analogous foreign, state or local Governmental Authority) for which the
Borrower or such Subsidiary has not provided a response to or which has not
otherwise been satisfied, or (b) any (i) citation, suspension, revocation,
limitation, warning, audit finding, request or communication issued by a
Governmental Authority that  has not been resolved to the applicable
Governmental Authority's satisfaction or (ii) notification in writing from any
Governmental Authority regarding (i) any actual, alleged, possible, or potential
violation of, or failure to comply with, any Law, or (ii) any actual, alleged,
possible, or potential obligation on the part of any such Person to undertake,
or to bear all or any portion of the cost of, any remedial action of any nature,
in each case of any notification received under this clause (b), which would
reasonably be expected to have a Material Adverse Effect.
 
(g)            Each Loan Party and each of its Subsidiaries have filed all
material reports, documents, applications, notices and copies of any contracts
required by any applicable Laws to be filed or furnished to any Governmental
Authority.  All such reports, documents, applications, notices and contracts
were complete and correct in all material respects on the date filed (or were
corrected in or supplemented by a subsequent filing such that no material
liability exists in respect of the Borrower and its Subsidiaries with respect to
such filings).
 
(h)            Neither any Loan Party nor any Subsidiary of any Loan Party nor
any Principal (as defined in Federal Acquisition Regulation 52.209-5) presently
is suspended or debarred from bidding on contracts or subcontracts for or with
any Governmental Authority.  No Loan Party has received written notification of
any suspension or debarment actions with respect to any government contract
currently have been commenced or threatened in writing against any Loan Party or
any Subsidiary of any Loan Party or any of their respective Related Parties.
 
(i)            Each Loan Party and each Subsidiary of any Loan Party, in each
case, that is party to a contract with the Federal Government of the United
States has an ethics and compliance program that complies with the requirements
of Federal Acquisition Regulation Subpart 3.10 and FAR 52. 203-13.
 
5.17            [Reserved].
 
5.18            Intellectual Property; Licenses, Etc.  Each Loan Party and each
of its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, "IP Rights") that
are reasonably necessary for the operation of their respective businesses,
without conflict in any material respects with the rights of any other Person.
 To the best knowledge of the Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material employed by any Loan
Party or any of its Subsidiaries infringes in any material respect upon any
rights held by any other Person.  No claim or litigation regarding any of the
foregoing is pending or threatened in writing, which, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
 
5.19            OFAC; Anti Corruption Laws.
 
(a)            No Loan Party, nor its Subsidiaries, nor, to the knowledge of any
Loan Party and its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is a
Sanctioned Person, nor is any Loan Party or any Subsidiary located, organized or
resident in a Designated Jurisdiction.
 
(b)            The Loan Parties have implemented and maintain in effect policies
and procedures reasonably designed to ensure compliance by the Loan Parties and
their respective Subsidiaries and their respective directors, officers,
employees and agents with International Compliance Laws and applicable
Sanctions, and the Loan Parties and their respective Subsidiaries and, to the
knowledge of any Loan Party and its Subsidiaries, their respective officers and
employees and to the knowledge of each Loan Party its respective directors and
agents, are in compliance with International Compliance Laws in all material
respects.
 
(c)            No Covered Entity engages in any dealings or transactions
prohibited by any International Compliance Law.
 
5.20            Solvency.  The Borrower is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
 
5.21            Casualty, Etc.  Neither the businesses nor the properties of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
 
5.22            Collateral Documents.  The provisions of the Collateral
Documents are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
Lien (subject to Liens permitted by Section 7.01) on all right, title and
interest of the respective Loan Parties in the Collateral described therein.
 Except for filings (including the filing and/or recording of the Mortgages in
all appropriate filing or recording offices) completed prior to the Closing Date
and as contemplated hereby and by the Collateral Documents, no filing or other
action will be necessary to perfect or protect such Liens.
 
5.23            Material Contracts.
 
(a)            To the best of the knowledge of the Borrower and the other Loan
Parties that are party to a Material Contract, each Material Contract is in full
force and effect in all material respects.
 
(b)            No Loan Party nor any of its Subsidiaries has, directly or
indirectly, paid or delivered any material fee, commission or other sum of money
or remuneration, however characterized, to any Governmental Authority or any
other Person which in any manner is related to any Material Contract of any Loan
Party or any of its Subsidiaries and which is illegal under any applicable Law.
 
(c)            (i) No termination for convenience, termination for default,
notice of non-renewal, notice of material non-compliance or default, cure notice
or show cause notice has been issued to any Loan Party or any Subsidiary of any
Loan Party or any predecessor of any of the foregoing and remains unresolved and
(ii) no Loan Party nor any of its Subsidiaries aware of any failure by such
Person to comply with any term or provision of any Material Contract that would
be the basis for a termination for default, notice of material non-compliance or
default, cure notice or show cause notice, in each case, would reasonably be
expected to have a Material Adverse Effect.
 
(d)            No material amount due to any Loan Party or any Subsidiary of any
Loan Party or any predecessor of any of the foregoing has been withheld or set
off by or on behalf of a Governmental Authority, or prime contractor or
subcontractor (at any tier) in each case with respect to any Material Contract.
 
(e)            No Loan Party nor any Subsidiary of any Loan Party nor any
Related Parties of any of the foregoing (i) is under any administrative, civil
or criminal investigation or indictment by any Governmental Authority, nor
subject to any audit, whether pending, completed or threatened, relating to the
performance or administration of any Material Contract by a Loan Party nor a
Subsidiary of a Loan Party or (ii) has made, nor has been required to make, any
disclosure to any Governmental Authority with respect to any material alleged
irregularity, misstatement or omission under or relating to any Material
Contract (or bid with respect thereto).
 
(f)            With respect to any Material Contract to which any Governmental
Authority is a counterparty:
 
(i)
such Material Contract was legally awarded and no Loan Party nor any Subsidiary
of any Loan Party has received any notice in writing that any Material Contract
(or any bid in respect thereof) is the subject of any pending bid or award
protest proceedings;

(ii)
each Loan Party and each Subsidiary is in material compliance with all
applicable statutory and regulatory requirements pertaining to each of its
Material Contracts and bids related thereto, including to the extent applicable,
(a) the Procurement Integrity Act (41 U.S.C. §§ 2101-2107) and its implementing
regulations including Federal Acquisition Regulation 3.104; (b) the
Anti-Kickback Act (41 U.S.C. §§ 8701-8707) and implementing regulations
including the associated regulations set forth in Federal Acquisition Regulation
3.502; (c) the Federal Health Care Anti-Kickback Statute, 42 U.S.C. §
1320a-7b(b); (d) the prohibitions on bribery and gratuities set forth in 18
U.S.C. § 201 and the associated regulations at Federal Acquisition Regulation
Subpart 3.2 and Federal Acquisition Regulation 52.203-3; (e) the Truth in
Negotiations Act, 41 U.S.C. §§ 3501-3509; (f) the independent pricing
requirements at Federal Acquisition Regulation 3.103; and (g) the limitations on
the payments of funds to influence federal transactions, as set forth in 31
U.S.C. § 1352 and the associated regulations at Federal Acquisition Regulation
Subpart 3.8 and Federal Acquisition Regulation 52.203-11; and

(iii)
no Loan Party nor any Subsidiary of any Loan Party has made any mandatory
disclosure under Federal Acquisition Regulation 52.203-13(b)(3)(i) or any
voluntary disclosure to any Governmental Authority with respect to any alleged
unlawful conduct, misstatement, significant overpayment under a Material
Contract, or omission arising under or related to any Material Contract (or bid
in respect thereof), and there are no facts that would require mandatory
disclosure under Federal Acquisition Regulation 52.203-13(b)(3)(i).

ARTICLE VI 
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Loan Party shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
Subsidiary to:
6.01            Financial Statements.  Deliver to the Administrative Agent:
 
(a)            as soon as available, but in any event within one-hundred twenty
(120) days after the end of each fiscal year of the Borrower (commencing with
the fiscal year ended December 31, 2013), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders'
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
of an independent certified public accountant of nationally recognized standing,
which report shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any "going concern" or like qualification
or exception or any qualification or exception as to the scope of such audit;
 
(b)            as soon as available, but in any event within forty-five (45)
days after the end of each of the first three (3) fiscal quarters of each fiscal
year of the Borrower (commencing with the fiscal quarter ended March 31, 2014),
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal quarter, the related consolidated statements of income or
operations for such fiscal quarter or for the portion of the Borrower's fiscal
year then ended, and the related consolidated statements of cash flows for the
portion of the Borrower's fiscal year then ended, in each case setting forth in
comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer, assistant treasurer or controller
of the Borrower as fairly presenting the financial condition, results of
operations, and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and
 
(c)            as soon as available, but in any event within forty-five (45)
days after the beginning of each fiscal year of the Borrower, an annual business
plan and budget of the Borrower and its Subsidiaries on a consolidated basis for
such fiscal year prepared by management, in form reasonably satisfactory to the
Administrative Agent.
 
As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.
6.02            Certificates; Other Information.  Deliver to the Administrative
Agent:
 
(a)            (i) concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the fiscal year ended December 31, 2013) and (ii) at
least five (5) Business Days prior to the date on which any earnout, milestone
or other contingent payment is to be made in connection with any purchase or
other acquisition made pursuant to Section 7.02(g), a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer, assistant treasurer or controller of the Borrower (which shall be in
form and detail reasonably satisfactory to the Administrative Agent and which
delivery may, unless the Administrative Agent or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes
thereof), and (x) in the case of any Compliance Certificate delivered pursuant
to clause (ii) above, the determination of compliance with Section 7.11 shall be
made on a pro forma basis (giving effect to any such earnout, milestone or other
contingent payment) as of the last day of the most recently ended Measurement
Period (such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such payment had been made as of
the first day of such Measurement Period, provided that, for the avoidance of
doubt, the payment of any such earnout, milestone or other contingent payment in
connection with any applicable purchase or other acquisition shall not be
prohibited regardless of whether the Compliance Certificate delivered pursuant
to clause (ii) above evidences compliance or failure to comply with Section 7.11
(it being understood, however, if such Compliance Certificate delivered pursuant
to clause (ii) above evidences a failure to comply with Section 7.11, such
failure shall constitute an immediate Event of Default under this Agreement))
and (y) in the event of any change in generally accepted accounting principles
used in the preparation of such financial statements, the Borrower shall also
provide, if necessary for the determination of compliance with Section 7.11, a
statement of reconciliation conforming such financial statements to GAAP to the
extent required by Section 1.03(b);
 
(b)            promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, final management letters submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them;
 
(c)            promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and otherwise required to be delivered to the
Administrative Agent pursuant hereto;
 
(d)            promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities (other than the Obligations)
of any Loan Party or any Subsidiary thereof pursuant to the terms of any
indenture, loan or credit or similar agreement and not otherwise required to be
furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;
 
(e)            as soon as available, but in any event within sixty (60) days
after the end of each fiscal year of the Borrower, a report summarizing the
insurance coverage (specifying type, amount and carrier) in effect for each Loan
Party and its Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;
 
(f)            promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies (i) each
notice of a non-routine nature received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof or (ii) each
notice from the FDA (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or other material inquiry, or adverse
finding or determination with respect to any product manufactured, sold or
distributed by any Loan Party or any Subsidiary of any Loan Party;
 
(g)            not later than five (5) Business Days after receipt thereof by
any Loan Party or any Subsidiary thereof, copies of all notices, of a
non-routine nature and any amendments, waivers and other modifications so
received under or pursuant to any instrument, indenture, loan or credit or
similar agreement (other than the Loan Documents) and, from time to time upon
request by the Administrative Agent, such information and reports regarding the
such instruments, indentures and loan and credit and similar agreements as the
Administrative Agent may reasonably request;
 
(h)            promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that would
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law;
 
(i)            promptly after occurrence thereof or after the Borrower or
applicable Subsidiary's receipt thereof, as applicable, copies of any notice of
default, notice of termination or termination, audit or investigation under any
Material Contract;
 
(j)            promptly after the same are available, copies of each new or
replacement BioThrax Contract and each amendment or modification thereto entered
into after the Closing Date;
 
(k)            promptly after occurrence thereof, copies of any amendment or
modification to the Borrower's Investment Policy;
 
(l)            as soon as available, but in any event within sixty (60) days
after the end of each fiscal year of the Borrower, (i) a report supplementing
Schedules 5.08(c) and 5.08(d), including an identification of all owned and
leased real property disposed of by any Loan Party or any Subsidiary thereof
during such fiscal year, a list and description (including the street address,
county or other relevant jurisdiction, state, record owner, book value thereof
and, in the case of leases of property, lessor, lessee, and lease expiration
date) of all real property acquired or leased during such fiscal year and a
description of such other changes in the information included in such Schedules
as may be necessary for such Schedules to be accurate and complete; and (ii) a
report supplementing Schedules 5.08(e) and 5.13 containing a description of all
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete, each such report to be signed by a
Responsible Officer of the Borrower and to be in a form reasonably satisfactory
to the Administrative Agent;
 
(m)            promptly after the same are available, copies of the Company
Circular under and as defined in the Target Acquisition Agreement; and
 
(n)            promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower's website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower's behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify the Administrative Agent (by facsimile or electronic mail)
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, "Borrower Materials") by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the "Platform") and (b) certain of the Lenders (each, a "Public Lender")
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons' securities.  The
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked "PUBLIC"
which, at a minimum, shall mean that the word "PUBLIC" shall appear prominently
on the first page thereof; (x) by marking Borrower Materials "PUBLIC," the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Borrower
or its securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked "PUBLIC" are permitted to be made available through a
portion of the Platform designated "Public Side Information;" and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked "PUBLIC" as being suitable only for posting on a
portion of the Platform not designated "Public Side Information."
 Notwithstanding the foregoing, the Borrower shall be under no obligation to
mark any Borrower Materials "PUBLIC".
6.03            Notices. Promptly notify the Administrative Agent:
 
(a)            of the occurrence of any Default or Event of Default;
 
(b)            of any matter that has resulted or would reasonably be expected
to result in a Material Adverse Effect, including (i) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority; or (ii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;
 
(c)            of the occurrence of any ERISA Event;
 
(d)            the receipt by any Loan Party or any of its Subsidiaries of (i)
any so called "Warning Letter", or similar notification, (ii) any notification
of a mandated or requested recall affecting the products manufactured, sold or
distributed by such Loan Party or such Subsidiary, or (iii) any other material
correspondence which may be adverse to the interest of the Borrower and its
Subsidiaries (as determined in good faith by such applicable Borrower or such
Subsidiary), in each case, from the FDA (or analogous foreign, state or local
Governmental Authority);
 
(e)            the occurrence of any event or the existence of any other matter
that has resulted or could reasonably be expected to result in Environmental
Liability to the Borrower or any Subsidiary in excess of $5,000,000;
 
(f)            the occurrence of any event or the existence of any other matter
that has resulted or would reasonably be expected to result in a recall
affecting (x) BioThrax or any other product which is sold or distributed by a
Loan Party under a Material Government Contract or (y) other products
manufactured, sold or distributed by a Loan Party or a Subsidiary of a Loan
Party with a fair market value in the case of this clause (y) in excess of
$2,500,000; and
 
(g)            of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b).
 
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.  Each notice pursuant to Section
6.03(d) shall be accompanied by the applicable "Warning Letter", notification or
correspondence received by the Borrower or such Subsidiary.
6.04            Payment of Obligations.  Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Subsidiary, and solely to the extent that (x)
such Liens do not (and will not) have priority over the Liens on the assets of
the Loan Parties securing the Obligations and (y) no enforcement action on
account of any such Lien has been taken by (or on behalf of) the holder of such
Lien; and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
 
6.05            Preservation of Existence, Etc.  (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; provided, however, that the Borrower and its
Subsidiaries may consummate any merger or consolidation permitted under Section
7.04; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.
 
6.06            Maintenance of Properties.  (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear, casualty
and condemnation excepted; (b) make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.
 
6.07            Maintenance of Insurance.  Maintain with companies having an
A.M. Best Rating of at least A- not Affiliates of the Borrower, insurance in
such amounts, with such deductibles and covering such risks as are necessary to
ensure that Uninsured Liabilities of the Borrower and/or any Subsidiary are not
reasonably likely to result in a Material Adverse Effect.  Without limiting the
foregoing, each appropriate Loan Party shall (i) maintain, if available, fully
paid flood hazard insurance on all real property that is located in a special
flood hazard area and that constitutes collateral security for the Obligations,
on such terms and in such amounts as required by The National Flood Insurance
Reform Act of 1994 or as otherwise required by the Administrative Agent, (ii)
furnish to the Administrative Agent evidence of the renewal (and payment of
renewal premiums therefor) of all such policies prior to the expiration or lapse
thereof, and (iii) furnish to the Administrative Agent prompt written notice of
any redesignation of any such improved real property into or out of a special
flood hazard area.
 
6.08            Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except (to the extent not
constituting a breach of any representation or warranty made pursuant to Section
5.16) in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.  The Borrower will
maintain in effect and enforce policies and procedures reasonably designed to
ensure compliance in all material respects by the Borrower, its Subsidiaries
and, to the knowledge of the Borrower and its Subsidiaries, their respective
directors, officers, employees and agents with International Compliance Laws and
applicable Sanctions.
 
6.09            Books and Records.  (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary (subject to
year-end audit adjustments and the absence of footnotes), as the case may be;
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be; (c)
maintain systems of internal controls (including but not limited to, cost
accounting systems, estimating systems, purchasing systems, proposal systems,
billing systems and management systems) that are in compliance in all material
respects with the requirements of its Material Contracts, and no such systems of
internal controls have been determined by any Governmental Authority to be in
noncompliance with any such requirement, and (d) without limiting the foregoing,
maintain practices and procedures in estimating costs and pricing proposals and
accumulating, recording, segregating, reporting and invoicing costs in
compliance in all material respects with all applicable provisions of Part 31
(Cost Principles) of the Federal Acquisition Regulations and Federal Acquisition
Regulation Part 99 (Cost Accounting Standards).
 
6.10            Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender (if accompanied by the
Administrative Agent) to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that (i) absent an Event of
Default, the Borrowers shall only be required to pay for one such visit and/or
inspection in any twelve month period and (ii) when an Event of Default exists
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.
 
6.11            Use of Proceeds.  Use the proceeds of the Credit Extensions for
(i) working capital, (b) any Permitted Acquisition, (c) the Target Acquisition,
(d) Capital Expenditures (including the acquisition of a new headquarters
building), (e) to refinance certain existing Indebtedness on the Closing Date
and (f) for other general corporate purposes and, in each case, in a manner not
in contravention of any Law or of any Loan Document.
 
6.12            Covenant to Guarantee Obligations and Give Security.
 
(a)            Upon the formation or acquisition of any new direct or indirect
Domestic Subsidiary (other than a Domestic Subsidiary that is a Subsidiary of a
Foreign Subsidiary that is a CFC) by any Loan Party, then the Borrower shall, at
the Borrower's expense:
(i)
within thirty (30) days after such formation or acquisition, cause such
Subsidiary, and cause each direct and indirect parent of such Subsidiary (other
than any such parent that is a CFC and only if it has not already done so), to
duly execute and deliver to the Administrative Agent a guaranty or guaranty
supplement, in form and substance reasonably satisfactory to the Administrative
Agent, guaranteeing the other Loan Parties' Obligations under the Loan
Documents,

(ii)
within thirty (30) days after such formation or acquisition, furnish to the
Administrative Agent a description of all owned real and personal properties of
such Subsidiary, in detail satisfactory to the Administrative Agent,

(iii)
within thirty (30) days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (other than
any such parent that is a CFC and only if it has not already done so) to duly
execute and deliver to the Administrative Agent such security agreements, other
security and pledge agreements and assignment agreements (including any such
agreement or action as may be necessary in the reasonable opinion of the
Administrative Agent to comply with the Federal Assignment of Claims Act of
1940, with respect to Material Government Contracts (including any BioThrax
Contract) unless such contract (other than the BioThrax Contract) may not be so
assigned under the terms of the Federal Assignment of Claims Act of 1940 (it
being acknowledged and agreed that each Loan Party shall use commercially
reasonable efforts to cause each new Material Government Contract to be free of
any restriction on assignment)), as specified by and in form and substance
reasonably satisfactory to the Administrative Agent (including delivery of all
instruments of the type specified in Section 4.01(a)(iv)), securing payment of
all the Obligations of such Subsidiary or such parent, as the case may be, under
the Loan Documents and constituting Liens on all personal properties of the type
constituting Collateral, provided that a Loan Party shall not be required to
make any assignment of, or provide any mortgage over, any leasehold interest in
any real property except pursuant to clause (c) below,

(iv)
within thirty (30) days after such formation or acquisition, cause such
Subsidiary and each direct and indirect parent of such Subsidiary (other than
any such parent that is a CFC and only if it has not already done so) to take
whatever action (including the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid, subsisting and perfected Liens on
all personal property purported to be subject to the security agreements, other
security and pledge agreements and assignment agreements (including, with
respect to Material Government Contracts, any such agreement as may be necessary
in the reasonable opinion of the Administrative Agent under Federal Assignment
of Claims Act of 1940 unless such contract (other than the BioThrax Contract)
may not be so assigned under the terms of the Federal Assignment of Claims Act
of 1940 (it being acknowledged and agreed that each Loan Party shall use
commercially reasonable efforts to cause each new Material Government Contract
to be free of any restriction on assignment)) delivered pursuant to this
Section 6.12(a), enforceable against all third parties in accordance with their
terms, and

(v)
within sixty (60) days after such formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a customary opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to the matters
contained in clauses (i), (iii) and (iv) above, and as to such other matters as
the Administrative Agent may reasonably request.

(b)            Upon the acquisition by any Loan Party of any personal property
of the type constituting Collateral (including any successor BioThrax Contract),
if such property, in the judgment of the Administrative Agent, shall not already
be subject to a perfected first priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties, then the Borrower
shall, at the Borrower's expense:
 
(i)
within thirty (30) days after such acquisition, furnish to the Administrative
Agent a description of the property so acquired in detail satisfactory to the
Administrative Agent,

(ii)
within thirty (30) days after such acquisition, cause the applicable Loan Party
to duly execute and deliver to the Administrative Agent security agreements,
other security and pledge agreements and assignment agreements (including any
such agreement or action as may be necessary in the reasonable opinion of the
Administrative Agent to comply with the Federal Assignment of Claims Act of
1940, with respect to Material Government Contracts (including any BioThrax
Contract)), as specified by and in form and substance reasonably satisfactory to
the Administrative Agent, securing payment of all the Obligations of the
applicable Loan Party under the Loan Documents and constituting Liens on all
such properties,

(iii)
within thirty (30) days after such acquisition, cause the applicable Loan Party
to take whatever action (including the filing of Uniform Commercial Code
financing statements, the giving of notices and the endorsement of notices on
title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid, subsisting
and perfected Liens on such property, enforceable against all third parties, and

(iv)
within sixty (60) days after such acquisition, deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a customary opinion, addressed to the Administrative Agent and
the other Secured Parties, of counsel for the Loan Parties reasonably acceptable
to the Administrative Agent as to the matters contained in clauses (ii) and
(iii) above and as to such other matters as the Administrative Agent may
reasonably request.

(c)            Upon the request of the Administrative Agent following the
occurrence and during the continuance of an Event of Default, the Borrower
shall, at the Borrower's expense:
 
(i)
within ten (10) days after such request, furnish to the Administrative Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail satisfactory to the Administrative Agent,

(ii)
within thirty (30) days after such request, duly execute and deliver, and cause
each Loan Party (only if it has not already done so) to duly execute and
deliver, to the Administrative Agent deeds of trust, trust deeds, deeds to
secure debt, mortgages, leasehold mortgages, leasehold deeds of trust, security
agreements, other security and pledge agreements and assignment agreements
(including any such agreement or action as may be necessary in the reasonable
opinion of the Administrative Agent to comply with the Federal Assignment of
Claims Act of 1940, with respect to Material Government Contracts (including any
BioThrax Contract)), as specified by and in form and substance reasonably
satisfactory to the Administrative Agent (including delivery of all instruments
of the type specified in Section 4.01(a)(iv)), securing payment of all the
Obligations of the applicable Loan Party under the Loan Documents and
constituting Liens on all such properties constituting Collateral,

(iii)
within thirty (30) days after such request, take, and cause each Loan Party to
take, whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid,
subsisting and perfected Liens on the properties purported to be subject to the
deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages, leasehold deeds of trust, security agreements, other security and
pledge agreements and assignment agreements (including any such agreement or
action as may be necessary in the reasonable opinion of the Administrative Agent
to comply with the Federal Assignment of Claims Act of 1940, with respect to
Material Government Contracts (including any BioThrax Contract)) delivered
pursuant to this Section 6.12(c), enforceable against all third parties in
accordance with their terms,

(iv)
within sixty (60) days after such request, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a customary opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii)
above, and as to such other matters as the Administrative Agent may reasonably
request, and

(v)
as promptly as practicable after such request, deliver, upon the request of the
Administrative Agent in its sole discretion, to the Administrative Agent with
respect to each parcel of real property owned or held by the Borrower and its
Subsidiaries, title reports, surveys and engineering, soils and other reports,
and environmental assessment reports, each in scope, form and substance
reasonably satisfactory to the Administrative Agent, provided, however, that to
the extent that any Loan Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such real property, such
items shall, promptly after the request therefor, be delivered to the
Administrative Agent.

(d)            Within thirty (30) days after Target Acquisition Closing Date,
the Borrower shall, at the Borrower's expense, (i) cause the Equity Interests of
each Target Acquisition Subsidiary that is a first-tier Foreign Subsidiary (to
the extent not owned by a CFC) to be pledged to the Administrative Agent as
collateral security for the Obligations in accordance with the terms of the
Securities Pledge Agreement, (ii) cause to be provided to the Administrative
Agent (in form and substance satisfactory to the Administrative Agent) such
certificates of resolutions or other action as the Administrative Agent may
require evidencing the acknowledgement by such Target Acquisition Subsidiary of
the pledge of its Equity Interests in accordance with the terms hereof and (iii)
cause to be taken whatever action may be necessary or reasonably advisable in
the opinion of the Administrative Agent to vest in the Administrative Agent (or
in any representative of the Administrative Agent designated by it) valid,
subsisting and perfected Liens on all such Equity Interests of a Target
Acquisition Subsidiary purported to be subject to the Securities Pledge
Agreement.  Notwithstanding the foregoing to the contrary, it is hereby
acknowledged and agreed that the Loan Parties shall not be required to provide
an opinion of local Canadian counsel with respect to any action required under
this Section 6.12(d) (including any pledge of Equity Interests of a Target
Acquisition Subsidiary required hereunder).
 
6.13            Compliance with Environmental Laws.  Comply, and cause all
lessees and other Persons operating or occupying its properties to comply, in
all material respects, with all applicable Environmental Laws and Environmental
Permits; obtain and renew all Environmental Permits necessary for its operations
and properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, to the extent
required under Environmental Laws; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.
 
6.14            Preparation of Environmental Reports.  (a) If a Default caused
by reason of a breach of Section 5.09 or 6.13 shall have occurred or (b) in the
event the Required Lenders reasonably believe, in good faith, that a violation
of applicable Environmental Law or a recognized environmental condition may
exist, or a release of Hazardous Materials may have occurred, Borrower shall
provide to the Lenders within 90 days after receiving a written request
therefor, at the expense of the Borrower, a so-called Phase I environmental site
assessment report for any of its properties described in such request, prepared
by an environmental consulting firm acceptable to the Administrative Agent,
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrower, and each Loan Party hereby grants and
agrees to cause any Subsidiary that owns any property described in such request
to grant at the time of such request to the Administrative Agent, the Lenders,
such firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights of tenants, to enter onto their respective
properties to undertake such an assessment.  It is understood and agreed that to
the extent any such Phase I environmental site assessment report shall
reasonably recommend additional environmental assessments, such assessments
shall be conducted as soon as practical by the Borrower, at the expense of the
Borrower, or, absent such action by the Borrower, by the Administrative Agent in
same manner contemplated above.
 
6.15            Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party's or any of its Subsidiaries' properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
 
6.16            Compliance with Terms of Material Contracts.  Perform and
observe in all material respects the terms and provisions of each Material
Contract to be performed or observed by it, maintain each such Material
Contract, as amended, restated, modified, supplemented or otherwise modified
from time to time, in full force and effect, use commercially reasonable efforts
to enforce in all material respects each such Material Contract in accordance
with its terms.  Upon the reasonable request of the Administrative Agent, make
(to the extent commercially reasonable to do so) such demands and requests for
information and reports to each other party to each such Material Contract as
any Loan Party or any of its Subsidiaries is entitled to make under such
Material Contract, and cause each of its Subsidiaries to do so.
 
6.17            Cash Management.
 
(a)            Subject to the terms of the Post-Closing Agreement, enter into
customary Account Control Agreements with respect to each Control Account.
 
(b)            Maintain (i) each BioThrax Receivables Account with a Lender,
subject to a customary Account Control Agreement in favor of the Administrative
Agent and (ii) each other account in which payments from any Governmental
Authority is made or deposited subject to a customary Account Control Agreement
in favor of the Administrative Agent.  Notwithstanding anything to the contrary
contained herein, no Loan Party shall take any action with respect to the
BioThrax Receivables Account which could impair, in any manner, the assignment
of payments made under the Federal Assignment of Claims Act of 1940 in favor of
the Administrative Agent, for the benefit of the Secured Parties, with respect
to the BioThrax Contract.
 
6.18            Contingent Payment Obligations.  At least five (5) Business Days
prior to the date on which any earnout, milestone or other contingent payment is
to be made in connection with any purchase or other acquisition made pursuant to
Section 7.02(g), a duly completed Compliance Certificate in accordance with
Section 6.02(a).
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall any Loan Party permit
any Subsidiary to, directly or indirectly:
7.01            Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets (including, without limitation, any IP Rights, owned
real property, the assets of any Target Acquisition Subsidiary or the equity of
any Target Acquisition Subsidiary) or revenues, whether now owned or hereafter
acquired, or sign or file or suffer to exist under the Uniform Commercial Code
of any jurisdiction a financing statement that names the Borrower or any of its
Subsidiaries as debtor (other than precautionary lease filings in respect of
operating leases covering only the property subject to any such lease and, which
shall in no event secure any Indebtedness), or assign any accounts or other
right to receive income, other than the following:
 
(a)            Liens pursuant to any Loan Document;
 
(b)            Liens existing on the date hereof and listed on Schedule 5.08(b)
and any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.03(c), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(c);
 
(c)            Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d)            carriers', warehousemen's, mechanics', materialmen's, repairmen's
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
 
(e)            pledges or deposits in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)            easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
 
(h)            Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h);
 
(i)            Liens securing Indebtedness permitted under Section 7.03(f);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
 
(j)            solely to the extent junior to the Liens on the Collateral
securing the Obligations, Liens securing obligations in respect of Indebtedness
under any economic development incentive program from any State or any
subdivision permitted under Section 7.03(g); provided that such Liens (i) do not
at any time encumber any property other than any property located in such State
or subdivision giving rise to the Borrower's business development activities and
such incentive program and (ii) to the extent encumbering any Collateral, shall
at all times be subject to an intercreditor agreement, in form and substance
reasonably satisfactory to the Administrative Agent;
 
(k)            other Liens securing Indebtedness outstanding in an aggregate
principal amount not to exceed $5,000,000, provided that no such Lien shall
extend to or cover any Collateral or any IP Rights, any owned real property, or
any assets of any Target Acquisition Subsidiary or any equity of any Target
Acquisition Subsidiary;
 
(l)            any interest or title of a lessor, licensor or sublessor under
any lease, license or sublease entered into by any Loan Party or any Subsidiary
thereof in the ordinary course of business and covering only the assets so
leased, licensed or subleased;
 
(m)            Liens securing obligations under letters of credit denominated in
a currency other than Dollars to the extent permitted under Section 7.03(k);
provided that (x) such Liens do not at any time encumber any property other than
cash collateral posted in support of such obligations and (y) the aggregate
amount of cash collateral furnished on account of such letters of credit shall
not exceed $5,000,000 at any time; and
 
(n)            Liens with respect to Mortgaged Property, solely to the extent
constituting Permitted Encumbrances.
 
7.02            Investments.  Make any Investments, except:
 
(a)            Investments held by the Borrower and its Subsidiaries in the form
of Cash Equivalents and other Investments permitted by the Investment Policy;
 
(b)            advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(c)            (i) Investments by the Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by the Borrower and its Subsidiaries in Loan Parties, and (iii)
additional Investments by Subsidiaries of the Borrower that are not Loan Parties
in other Subsidiaries that are not Loan Parties;
 
(d)            Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(e)            Guarantees permitted by Section 7.03;
 
(f)            Investments existing on the date hereof (other than those
referred to in Section 7.02(c)(i)) and set forth on Schedule 5.08(d);
 
(g)            the purchase or other acquisition of (x) all or substantially all
of the Equity Interests in, or all or substantially all of the property of, any
Person that, upon the consummation thereof, will be owned directly by the
Borrower or one or more of its Subsidiaries (including as a result of a merger
or consolidation) or (y) assets of another Person that constitute a business
unit; provided that, with respect to each purchase or other acquisition made
pursuant to this Section 7.02(g):
 
(i)
(x) any such newly-created or acquired Subsidiary and (y) any Person acquiring
such new business unit shall, in each case, comply with the requirements of
Section 6.12;

(ii)
the lines of business of the Person to be (or the property of which is to be) so
purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of the Borrower and its
Subsidiaries in the ordinary course or another business reasonably related
thereto;

(iii)
in the case of any acquisition of all or substantially all of the Equity
Interest in a Person, such acquisition shall have been approved by the board of
directors (or other equivalent governing body) of such Person;

(iv)
(A) immediately before and immediately after giving pro forma effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing and (B) the Borrower shall have demonstrated, on a
pro forma basis (after giving effect to such purchase or other acquisition,
including any Credit Extensions to be made to fund any such purchase or other
acquisition) as though such purchase or other acquisition had been consummated
as of the first day of such Measurement Period, (I) that the Consolidated
Leverage Ratio shall not be greater than 3.25 to 1.00 and (II) compliance with
all of the other covenants set forth in Section 7.11, in the cases of clauses
(I) and (II), as of (x) the last day of the most recently ended Measurement
Period for which financial statements are available (such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b)) and
(y) solely to the extent that Consolidated EBITDA attributable to such
newly-created or acquired Subsidiary or acquired business unit is less than zero
($0), the last day of the two immediately succeeding Measurement Periods
occurring after the Measurement Period described in clause (x) above (such
compliance to be determined on the basis of (1) financial information delivered
to the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b)
for the portion of the Measurement Period covered by such financial statements
and (2) the good faith projected consolidated financial performance of the
Borrower and its Subsidiaries for the portion of the applicable Measurement
Period for which financial statements have not been delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b);

(v)
the Transaction Consideration paid or to be paid by or on behalf of the Borrower
and its Subsidiaries for any such purchase or other acquisition, when aggregated
with the total Transaction Consideration paid or to be paid by or on behalf of
the Borrower and its Subsidiaries for all other purchases and other acquisitions
made by the Borrower and its Subsidiaries pursuant to this Section 7.02(g),
shall not exceed $50,000,000 in any fiscal year of the Borrower;

(vi)
the Borrower shall have delivered to the Administrative Agent and each Lender,
at least ten (10) Business Days prior to the date on which any such purchase or
other acquisition is to be consummated, a description of such purchase or other
acquisition with a reasonably detailed summary of all earnouts, milestones and
other contingent payment obligations in connection with such purchase or other
acquisition;

(vii)
no earnouts, milestones or other contingent payment obligations may be secured
by any Lien on any property of any Loan Party or any Subsidiary of any Loan
Party;

(viii)
all Indebtedness assumed in connection with such purchase or other acquisition
shall be otherwise permitted to be incurred by the Loan Parties and their
Subsidiaries under Section 7.03;

(ix)
the Borrower shall have delivered to the Administrative Agent such other
information relating to such purchase or other acquisition as the Administrative
Agent may have reasonably requested on a date or dates reasonably prior to the
date of consummation thereof;

(h)            the consummation of the Target Acquisition on the Target
Acquisition Closing Date, provided that each of the following conditions are
satisfied:
 
(i)
the Administrative Agent and the Lenders shall have received, as of Target
Acquisition Closing Date, an update to the Closing Date Compliance Certificate
(or the most recent Compliance Certificate delivered under Section 6.02(a)
hereof) reflecting, in each case, updated financial information as of the most
recent month ended at least 30 days prior to the Target Acquisition Closing Date
(for the trailing twelve-month period ending on such month end), and including
the financial information of the Target received pursuant to clause (ii) of this
Section 7.02(h), and giving pro forma effect to the Target Acquisition as though
such Target Acquisition had been consummated on the first day of such trailing
twelve-month period, which shall demonstrate on a pro forma basis after giving
effect to the Target Acquisition, (x) compliance with each financial covenant
set forth in Section 7.11 for such period, provided however that (1)
Consolidated Leverage Ratio for such period shall not exceed 3.25 to 1.00, and
(2) Liquidity, after giving effect to the Target Acquisition (and, for the
avoidance of doubt, the proviso set forth in the first sentence of Section
7.11(d)), shall not be less than $60,000,000 and (y) Consolidated EBITDA for
such period shall not be less than $60,000,000;

(ii)
the Administrative Agent and the Lenders shall have received each of the
following: (A) on or prior to December 15, 2013 (to the extent the Target
Acquisition Closing Date occurs on or after December 15, 2013), the unaudited
consolidated balance sheet (and, to the extent prepared by the Target, income
statement) of the Target and its Subsidiaries for the fiscal quarter of target
ending October 31, 2013, to the extent such periods are not covered by the
Target's annual and quarterly reports previously filed with the Toronto Stock
Exchange; (B) to the extent the Target Acquisition Closing Date occurs on or
after January 31, 2014, (x) the unaudited consolidated financial statements of
the Target and its Subsidiaries for the fiscal quarter of Target ended October
31, 2013 and (y) the monthly unaudited consolidated balance sheet (and, to the
extent prepared by the Target, income statement) of the Target and its
Subsidiaries for the fiscal month of the Target ended December 31, 2013, to the
extent such periods are not covered by the Target's annual and quarterly reports
previously filed with the Toronto Stock Exchange; (C) to the extent the Target
Acquisition Closing Date occurs on or after February 28, 2014, the monthly
unaudited consolidated balance sheet (and, to the extent prepared by the Target,
income statement) of the Target and its Subsidiaries for the fiscal month of the
Target ended January 31, 2014, to the extent such periods are not covered by the
Target's annual and quarterly reports previously filed with the Toronto Stock
Exchange; (D) the quarterly unaudited consolidated balance sheet (and, to the
extent prepared by the Target, income statement) of the Target and its
Subsidiaries for each fiscal quarter of Target ended at least 45 days prior to
the Target Acquisition Closing Date, to the extent such periods are not covered
by the Target's annual and quarterly reports previously filed with the Toronto
Stock Exchange; and (E) the monthly unaudited consolidated balance sheet (and,
to the extent prepared by the Target, income statement) of the Target and its
Subsidiaries for each fiscal month of the Target ended at least 30 days prior to
the Target Acquisition Closing Date, to the extent such periods are not covered
by the Target's annual and quarterly reports previously filed with the Toronto
Stock Exchange; provided that, solely in the case of clauses (D) and (E) above,
the Borrower's obligation to provide such financial statements of the Target and
its Subsidiaries shall be subject to delivery of such financial statements by
the Target to the Borrower;

(iii)
the Administrative Agent and the Lenders shall have received a final quality of
earnings report prepared by Ernst & Young with respect to Target and its
Subsidiaries;

(iv)
since the date of the last audited consolidated financial statements of the
Target furnished to the Administrative Agent and the Lenders, no Materially
Adverse (as such term is defined in the final form of Target Acquisition
Agreement delivered to the Administrative Agent on the Closing Date subject to
any change or modification thereto permitted pursuant to Section 7.17) event
with respect to the Target shall then exist or result from the Target
Acquisition;

(v)
the Administrative Agent and the Lenders shall have received a customary
solvency certificate dated as of the Target Acquisition Closing Date, and which
shall give effect to, the Target Acquisition, from the chief financial officer
of the Borrower;

(vi)
the Target Acquisition shall be consummated in accordance with the terms of the
final form of Target Acquisition Agreement delivered to the Administrative Agent
on the Closing Date, as may be amended or otherwise modified in accordance with
Section 7.17 (without giving effect to any waiver or modification thereof that
is material and adverse to the interests of the Lenders, it being agreed that
(A) any changes to the definition of "Materially Adverse" in the final form of
Target Acquisition Agreement delivered to the Administrative Agent on the
Closing Date (other than any change permitted pursuant to Secton 7.17) shall be
deemed to be material and adverse to the interests of the Lenders and (B) any
waiver or modification of any provision (in a manner less favorable to Borrower
or its Subsidiaries) which permits the Borrower or any Target Acquisition
Subsidiary constituting the "Buyer" thereunder to terminate its obligations
under the Target Acquisition Agreement (or decline to consummate the Target
Acquisition (as contemplated in the final form of Target Acquistion Agreement
delivered to the Administrative Agent on the Closing Date, as may be amended or
otherwise modified in accordance with Section 7.17)) shall be deemed to be
material and adverse to the interests of the Lender);

(vii)
the Transaction Consideration paid or to be paid by or on behalf of the Borrower
and its Subsidiaries in connection with the Target Acquisition shall not exceed
$222,000,000 (the "Target Acquisition Purchase Price"), with not less than
$30,000,000 of Target Cash being held by the Target and its Subsidiaries at the
Target Cash Calculation Time (it being understood and agreed that the Target
Cash Distribution Amount shall be distributed to the Borrower as soon as
commercially reasonable but no later than the 31st day following the Target
Acquisition Closing Date);

(viii)
the Specified Representations and Warranties shall be true and correct and the
Target Acquisition Agreement Representations shall be true and correct, provided
that a failure of any Target Acquisition Agreement Representation to be true and
correct shall not result in non-compliance with this clause (viii), unless such
the failure of any Target Acquisition Agreement Representation to be true and
correct would permit the Borrower (or the Target Acquisition Subsidiary
constituting the "Buyer" under the Target Acquisition Agreement, as applicable)
to refuse to consummate the Target Acquisition under the Target Acquisition
Agreement or such failure of any Target Acquisition Agreement Representation to
be true and correct gives the Borrower (or the Target Acquisition Subsidiary
constituting the "Buyer" under the Target Acquisition Agreement, as applicable)
the right to terminate its obligations under the Target Acquisition Agreement;

(ix)
the Target Acquisition Closing Date shall occur on or prior to the earlier of:
(A) March 31, 2014 and (B) the date that is 120 days after the Closing Date, as
may be extended by the Required Lenders;

(x)
there shall not exist any Specified Default;

(xi)
on or prior to the Target Acquisition Closing Date, the Borrower shall have
delivered to the Administrative Agent, on behalf of the Lenders, a certificate
of a Responsible Officer of the Borrower, in form reasonably satisfactory to the
Administrative Agent, certifying that as, of the Target Acquisition Closing
Date, all of the requirements set forth in clause (i) through (x) of this
Section 7.02(h) have been satisfied on or prior to the Target Acquisition
Closing Date and attaching calculations demonstrating such satisfaction; and

(i)            other Investments not exceeding $15,000,000 in the aggregate in
each fiscal year of the Borrower; provided, however, that at any time after the
date that each Specified Target Acquisition Subsidiary shall either (x) be a
Guarantor hereunder or (y) be merged with and into a Loan Party (it being
understood and agreed that, at the time a Specified Target Acquisition
Subsidiary shall become a Guarantor or be merged as provided in clause (x) and
(y) above, such Specified Target Acquisition Subsidiary shall have all assets,
properties and equipment necessary for the operation of its business, as
conducted on the date hereof), the Borrower and its Subsidiaries may make
additional Investments pursuant to this clause (i) in an amount not exceeding
$5,000,000 in the aggregate in each fiscal year of the Borrower.
 
7.03            Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)            Indebtedness under the Loan Documents;
 
(b)            Indebtedness of a Subsidiary of the Borrower owed to the Borrower
or Subsidiary of the Borrower, which Indebtedness shall (i) in the case of
Indebtedness owed to a Loan Party, constitute "Pledged Debt" under the Security
Agreement, (ii) be on terms (including subordination terms) acceptable to the
Administrative Agent and (iii) be otherwise permitted under the provisions of
Section 7.02;
 
(c)            Indebtedness outstanding on the date hereof and listed on
Schedule 7.03 and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the direct or any
contingent obligor with respect thereto is not changed as a result of or in
connection with such refinancing, refunding, renewal or extension and (iii) the
terms relating to principal amount, amortization, maturity, collateral (if any)
and subordination (if any), and other material terms taken as a whole, of any
such refinancing, refunding, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then-applicable market interest rate;
 
(d)            (i) Guarantees of a Loan Party in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any other Loan Party, (ii)
Guarantees of a Subsidiary of the Borrower that is not a Loan Party in respect
of Indebtedness otherwise permitted hereunder of the Borrower or any other
Subsidiary and (iii) Guarantees of a Loan Party in respect of Indebtedness of
Subsidiaries that are not Loan Parties to the extent constituting an Investment
in respect thereof permitted under Section 7.02;
 
(e)            obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a "market view;" and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;
 
(f)            Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(h); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $10,000,000;
 
(g)            Indebtedness of the Borrower or any other Loan Party arising in
connection with any economic development incentive program or grant from any
State or any subdivision thereof in connection with the Borrower's or such Loan
Party's business development activities in such State or subdivision;
provided that (i) the aggregate principal amount of such Indebtedness
outstanding at any time shall not exceed $15,000,000, (ii) such Indebtedness
shall, to the extent secured, be subject to intercreditor arrangements
reasonably satisfactory to the Administrative Agent and (iii) the aggregate
principal amount of such Indebtedness outstanding at any time in respect of the
acquisition and/or build-out of the Borrower's headquarters location shall not
exceed $3,000,000;
 
(h)            Indebtedness that is subordinated in right of payment to the
Obligations under the Loan Documents pursuant to a subordination agreement or
other documentation in form and substance reasonably satisfactory to the
Administrative Agent;
 
(i)            unsecured Indebtedness of the Borrower or any Guarantor under
convertible senior notes; provided that (i) immediately before and immediately
after giving pro forma effect to any such Indebtedness, no Default or Event of
Default shall have occurred and be continuing, and (ii) such Indebtedness shall
be on terms reasonably satisfactory to the Administrative Agent;
 
(j)            Indebtedness in respect of earnouts, milestones and other
contingent payment obligations incurred in connection with any Permitted
Acquisition or other acquisition to which the requisite Lenders have consented;
 
(k)            obligations of the Borrower or any Subsidiary under letters of
credit denominated in a currency other than Dollars issued for the account of
the Borrower or any of its Subsidiaries, provided that the aggregate amount of
all such obligations (including the maximum amount available to be drawn under
all such letters of credit) shall not exceed $5,000,000 at any time);
 
(l)            surety bonds, performance bonds and other obligations of a like
nature incurred by the Borrower or any Subsidiary in the ordinary course of
business in compliance with the terms of any government contract;
 
(m)            Indebtedness in respect of Qualified Stock issued in accordance
with Section 7.06(f), and
 
(n)            other unsecured Indebtedness of the Borrower or any Guarantor in
an aggregate principal amount not to exceed $10,000,000 at any time outstanding.
 
7.04            Fundamental Changes.  Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default or Event of Default exists or would result therefrom:
 
(a)            any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Loan Party (other than the Borrower)
is merging with another Subsidiary, such Loan Party shall be the continuing or
surviving Person;
 
(b)            any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Loan Party;
 
(c)            any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) a wholly-owned Subsidiary that is not a Loan Party, (ii)
solely in the case of any disposition by a non-wholly-owned Subsidiary of its
assets, such disposition may be made ratably according to the respective
holdings of each Person that owns the Equity Interest in such Subsidiary, or
(iii) to a Loan Party;
 
(d)            in connection with any acquisition permitted under Section 7.02,
any Subsidiary of the Borrower may merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it; provided
that (i) the Person surviving such merger shall be a Subsidiary of the Borrower
(with the Borrower owning the same proportionate share of the Person surviving
such merger or consolidation as the existing Subsidiary of the Borrower that is
party to such merger or consolidation) and (ii) in the case of any such merger
to which any Loan Party (other than the Borrower) is a party, such Loan Party is
the surviving Person; and
 
(e)            so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, each of the Borrower and any of its
Subsidiaries may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided, however, that in
each case, immediately after giving effect thereto (i) in the case of any such
merger to which the Borrower is a party, the Borrower is the surviving
corporation and (ii) in the case of any such merger to which any Loan Party
(other than the Borrower) is a party, such Loan Party is the surviving
corporation.
 
(f)            the Borrower (or any applicable Subsidiary) may liquidate and
cause the dissolution of the Specified Subsidiaries, provided that any assets of
such Subsidiary are Disposed of in accordance with clause (b) or (c) of this
Section 7.04, as applicable.
 
7.05            Dispositions.  Make any Disposition or enter into any agreement
to make any Disposition, except:
 
(a)            Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;
 
(b)            Dispositions of inventory in the ordinary course of business;
 
(c)            Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(d)            Dispositions of property by any Subsidiary to the Borrower or to
a wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
 
(e)            Dispositions permitted by Section 7.04;
 
(f)            non-exclusive licenses of IP Rights (other than any IP Rights
related to BioThrax) on customary terms consistent with the ordinary course of
business in the biotechnology industry, for terms not exceeding five (5) years;
 
(g)            exclusive licenses of IP Rights related to TRU-016 and such other
assets related to the ADAPTIR and MVAtor platforms, provided that (i) any such
Disposition shall be on customary terms consistent with the ordinary course of
business in the biotechnology industry, (ii) no Default or Event of Default
shall exist or would result from such Disposition, (iii) the Administrative
Agent shall have received a certificate of a Responsible Officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, certifying and attaching calculations demonstrating that after such
Disposition, on a pro forma basis, (x) the Borrower shall be in pro forma
compliance with each of the financial covenants set forth in Section 7.11 and
(y) Consolidated EBITDA shall be at least $50,000,000, in each case, for the
most recently ended Measurement Period prior to such Disposition, and calculated
as if such Disposition occurred as of the first day of such Measurement Period;
and
 
(h)            Dispositions (including, without limitation, Dispositions of IP
Rights other than IP Rights related to BioThrax) by the Borrower and its
Subsidiaries; provided that (i) at the time of such Disposition, no Default or
Event of Default shall exist or would result from such Disposition and (ii) the
aggregate fair market value of all property Disposed of in reliance on this
clause (h) in any fiscal year shall not exceed $10,000,000;
provided, however, that any Disposition pursuant to this Section 7.05 (other
than pursuant to subsections (a) and (d) above) shall be for fair market value
(in the Borrower's good faith determination).
7.06            Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, or issue or sell any Equity Interests, except that:
 
(a)            each Subsidiary may make Restricted Payments to the Borrower, the
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;
 
(b)            the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
 
(c)            so long as no Default or Event of Default shall occurred and be
continuing or would result therefrom, the Borrower may purchase, redeem or
otherwise acquire its common Equity Interests issued by it with the proceeds
received from the substantially concurrent issue of new shares of its common
stock or other common Equity Interests;
 
(d)            so long as (i) no Default or Event of Default shall occurred and
be continuing or would result therefrom and (ii) the Term Loan Termination Date
has occurred (or, substantially concurrently with the incurrence of Indebtedness
pursuant to Section 7.03(i), is occurring), the Borrower may purchase, redeem or
otherwise acquire its common Equity Interests issued by it pursuant to its stock
repurchase program announced on May 21, 2012, provided that the aggregate amount
of Restricted Payments made pursuant to this Section 7.06(d) during the term of
this Credit Agreement shall not exceed $35,000,000;
 
(e)            the Borrower may issue and sell its common Equity Interests or
any warrants or options with respect thereto pursuant to any executive
compensation or stock option plan; and
 
(f)            the Borrower may issue and sell its Equity Interests solely to
the extent constituting Qualified Stock.
 
7.07            Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.
 
7.08            Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm's length transaction with a
Person other than an Affiliate; provided that the foregoing restriction shall
not apply to transactions between or among the Loan Parties.
 
7.09            Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments to
the Borrower or any Guarantor or to otherwise transfer property to or invest in
the Borrower or any Guarantor, except for any agreement in effect (A) on the
date hereof and set forth on Schedule 7.09 or (B) at the time any Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower
or (iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property (including, without limitation, any owned real property
of the Borrower or any Subsidiary, or any assets of any Target Acquisition
Subsidiary or any equity of any Target Acquisition Subsidiary) of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(f), solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.
 
7.10            Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.
 
7.11            Financial Covenants.
 
(a)            Consolidated Debt Service Coverage Ratio.  Permit the
Consolidated Debt Service Coverage Ratio as of the last day of any Measurement
Period of the Borrower to be less than 2.50 to 1.00, provided. however, that
with respect to each Measurement Period occurring after the Term Loan
Termination Date, such ratio shall not be less than 3.50 to 1.00.
 
(b)            Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the last day of each Measurement Period of the Borrower to be
greater than 3.50 to 1.00.
 
(c)            Consolidated Senior Leverage Ratio.  Solely to the extent no Term
Loan is then outstanding, permit the Consolidated Senior Leverage Ratio to be
greater than 2.00 to 1.00 as of the last day of any Measurement Period.
 
(d)            Minimum Liquidity.  Permit Liquidity at any time to be less than
$50,000,000, provided that "Liquidity" shall be deemed to include, for the
purposes of this Section 7.11(d), an aggregate amount not to exceed $40,000,000
of Target Cash for up to 30 days following the Target Acquisition Closing Date,
provided, however, that notwithstanding such 30-day period, as soon as is
commercially reasonable but no later than the first day following the end of
such 30-day period, the Loan Parties shall cause the distribution to the
Borrower of the Target Cash Distribution Amount.  For the avoidance of doubt,
the minimum Liquidity set forth in this Section 7.11(d) shall be required to be
maintained by the Loan Parties at all times and shall be reported concurrently
with the delivery of the financial statements referred to in Section 6.01(a) and
(b) and as otherwise provided herein.
 
7.12            Amendments of Organization Documents.  Amend any of its
Organization Documents in a manner adverse to the interests of the Lenders.
 
7.13            Accounting Changes.  Make any change in (a) accounting policies
or reporting practices, except as required or permitted by GAAP, or (b) fiscal
year, provided that following the Target Acquisition Closing Date, the Target
may change its fiscal year to reflect the fiscal year of the Borrower and its
Subsidiaries.
 
7.14            Prepayments, Etc. of Indebtedness.  Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
Indebtedness permitted under Section 7.03(h), 7.03(i), 7.03(j), 7.03(m),
7.03(n), 7.03(d) (to the extent constituting Guarantees of Indebtedness under
Section 7.03(h), 7.03(i), 7.03(j), 7.03(m) or 7.03(n)) and 7.03(e) (to the
extent such Swap Contract is entered into in connection with Indebtedness under
Section 7.03(i)), except (a) the prepayment of the Credit Extensions in
accordance with the terms of this Agreement, (b) regularly scheduled or required
repayments or redemptions of Indebtedness set forth in Schedule 7.03 and
refinancings and refundings of such Indebtedness in compliance with Section
7.03(c), and (c) the Borrower may deliver Qualified Stock of the Borrower to any
holder of Indebtedness permitted under Section 7.03(i) in connection with a
conversion of such Indebtedness into Equity Interests at the election of such
holder.
 
7.15            Amendment, Etc. of Indebtedness.  Amend, modify or change in any
manner any term or condition of any Indebtedness set forth in Schedule 7.03 or
Section 7.03(h), 7.03(i), 7.03(j), 7.03(n), 7.03(d) (to the extent constituting
Guarantees of Indebtedness under Section 7.03(h), 7.03(i), 7.03(j) or 7.03(n))
and 7.03(e) (to the extent such Swap Contract is entered into in connection with
Indebtedness under Section 7.03(i)) in any manner materially adverse to the
interest of the Administrative Agent and the Lenders, except for any
refinancing, refunding, renewal or extension thereof permitted by Section
7.03(c).
 
7.16            Sanctions; International Compliance Laws.
 
(a)            Directly or indirectly, use the proceeds of any Credit Extension,
or lend, contribute or otherwise make available such proceeds to any Sanctioned
Person or any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity in any
Designated Jurisdiction, or in any other manner that will result in a violation
by any individual or entity (including any individual or entity participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.
 
(b)            Engage in any dealings or transactions prohibited by any
International Compliance Laws.
 
7.17            Amendment of Transaction Acquisition Arrangement Agreement.
 Amend, modify or change in any manner any term or condition of the final form
of Target Acquisition Agreement delivered to the Administrative Agent on the
Closing Date, except (a) amendments, modifications, or changes approved by the
Required Lenders, in their sole discretion, and (b) amendments, modifications or
changes that are not material and not adverse to the interests of the Lenders,
it being agreed that (i) any changes to the definition of "Materially Adverse"
in the final form of Target Acquisition Agreement delivered to the
Administrative Agent on the Closing Date shall be deemed to be material and
adverse to the interests of the Lenders and (ii) any waiver or modification of
any provision (in a manner less favorable to Borrower or its Subsidiaries) which
permits the Borrower or any Target Acquisition Subsidiary to terminate its
obligations under the Target Acquisition Agreement (or decline to consummate the
Target Acquisition (as contemplated in the final form of Target Acquisition
agreement delivered to the Administrative Agent on the Closing Date)) shall be
deemed to be material and adverse to the interests of the Lender). The Borrower
shall promptly deliver to the Administrative Agent and the Lenders a true and
correct copy of any amendment, modification or other change to the final form of
Target Acquisition Agreement delivered to the Administrative Agent on the
Closing Date.
 
ARTICLE VIII 
EVENTS OF DEFAULT AND REMEDIES
8.01            Events of Default.  Any of the following shall constitute an
Event of Default:
 
(a)            Non-Payment.  The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three (3) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five (5) days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or
 
(b)            Specific Covenants.  (i) The Borrower or any other Loan Party
fails to perform or observe any term, covenant or agreement contained in any of
Section 6.01, 6.02, 6.03, 6.05(a), 6.07, 6.10, 6.11, 6.12, 6.14, the first
sentence of 6.16, 6.17, 6.18 or Article VII, or (ii) any Guarantor fails to
perform or observe Section 2 contained in the Guaranty; or
 
(c)            Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days; or
 
(d)            Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
 
(e)            Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or
 
(f)            Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
 
(g)            Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within forty-five (45) days after its issue or levy; or
 
(h)            Judgments.  There is entered against any Loan Party or any
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments or orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or
 
(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or would reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to such Pension
Plan, such Multiemployer Plan or the PBGC in an aggregate amount in excess of
the Threshold Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or
 
(j)            Invalidity of Loan Documents.  Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations and the termination of the Commitments, ceases to be in full
force and effect; or any Loan Party expressly contests the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or
 
(k)            Change of Control.  There occurs any Change of Control; or
 
(l)            Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Liens permitted by Section 7.01) on the Collateral
purported to be covered thereby; or
 
(m)            Product Recall.  Any mandatory product recall shall be required
pursuant to any order or directive of any Governmental Authority affecting the
products manufactured, sold or distributed by the Borrower or any of its
Subsidiaries, if the aggregate sales price of the products so recalled shall,
individually or together with all other similar recalls of such products during
any twelve consecutive month period, equal or exceed $50,000,000; or
 
(n)            BioThrax Contracts.  The termination or expiration of, or the
receipt of any notice by the Borrower or any Subsidiary to terminate, any
Material Contract of the Borrower or any Subsidiary for the sale of BioThrax to
any Governmental Authority of the Federal Government of the United States, to
the extent a reasonably suitable replacement contract (in the reasonable
judgment of the Administrative Agent) with a Governmental Authority is not
entered into by the Borrower or such Subsidiary within three (3) Business Days
after such termination or expiration of, or receipt of notice to terminate, such
Material Contract; or
 
(o)            Subordination.  (i)  The subordination provisions of the
documents evidencing or governing any subordinated Indebtedness (the
"Subordinated Provisions") shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable subordinated Indebtedness; or (ii) the Borrower or any
other Loan Party shall expressly disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer or (C) that all payments of
principal of or premium and interest on the applicable subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions; or
 
(p)            Receivables.  Greater than 50% of all accounts receivable of the
Loan Parties and their Subsidiaries arising from the sale of BioThrax to
Governmental Authorities of the Federal Government of the United States becomes
more than 90 days past the original due date therefor (with such determination
being made on the basis of payment terms being substantially consistent with
past practice), provided however, that receivables (up to maximum amount equal
to $50,000,000) that have become more than 90 days (but less than 120 days) past
the original due date therefor shall be excluded in determining the percentage
set forth above in this Section 8.01(p) solely to the extent, and by an amount
equal to the amount by which, Liquidity exceeds $50,000,000; or
 
(q)            Compliance Certificate.  Delivery of a Compliance Certificate
pursuant to Section 6.18 in connection with any earnout, milestone or other
contingent payment to be made in connection with any purchase or other
acquisition made pursuant to Section 7.02(g), which Compliance Certificate shall
demonstrate failure to comply on a pro forma basis with the covenants set forth
in Section 7.11.
 
8.02            Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
 
(a)            declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated; provided that
prior to funding of the Term Loan the Term Commitments may only be terminated
pursuant to this Section 8.02(a) if a Specified Default has occurred and is
continuing;
 
(b)            declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(c)            require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto); and
 
(d)            exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03            Application of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.14, be applied by the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent payable in accordance with
the terms hereof and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
payable in accordance with the terms hereof and amounts payable to the Lenders
and the L/C Issuer under Article III, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14; and
Last, the balance, if any, after all of the Obligations have been paid in full
in cash, to the Borrower or as otherwise required by Law;
provided that, in each case, Excluded Swap Obligations with respect to any
Guarantor shall not be paid with amounts received from such Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation to Obligations otherwise set forth
in this Section 8.03.
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
 If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a "Lender" party hereto.
ARTICLE IX 
ADMINISTRATIVE AGENT
9.01            Appointment and Authority.
 
(a)            Each of the Lenders and the L/C Issuer hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term "agent" herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
 Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
 
(b)            The Administrative Agent shall also act as the "collateral agent"
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Cash Management Bank) and the L/C
Issuer hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as "collateral agent" and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article XI
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the "collateral agent" under the Loan Documents) as if
set forth in full herein with respect thereto.
 
9.02            Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
9.03            Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
 
(b)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
(c)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
(d)            The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent by the Borrower, a Lender
or the L/C Issuer.
 
(e)            The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
9.04            Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
9.05            Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
 
9.06            Resignation of Administrative Agent.
 
(a)            The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the "Resignation
Effective Date"), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
 
(b)            If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the "Removal Effective Date"), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
 
(c)            With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuer under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor's appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent's
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
 
(d)            Any resignation or removal by Bank of America as Administrative
Agent pursuant to this Section shall also constitute its resignation as L/C
Issuer and Swing Line Lender.  If Bank of America resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c). 
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).
 Upon the appointment by the Borrower of a successor L/C Issuer or Swing Line
Lender hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (ii) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America  with respect to such Letters of Credit.
 
9.07            Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08            No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Book Managers, Arrangers, Documentation Agent, or
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the L/C Issuer hereunder.
 
9.09            Administrative Agent May File Proofs of Claim; Credit Bidding.
 In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise,
 
(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
 
(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations secured by the Collateral pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law.  In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (k) of Section 10.01 of this Agreement, (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
9.10            Collateral and Guaranty Matters.  Without limiting the
provisions of Section 9.09, each of the Lenders (including in its capacities as
a potential Cash Management Bank and a potential Hedge Bank) and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
 
(a)            to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which Cash Collateral has been provided in
accordance with the terms of this Agreement or other arrangements satisfactory
to the Administrative Agent and the L/C Issuer shall have been made), (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document, or (iii) subject to Section 10.01, if approved,
authorized or ratified by the Required Lenders;
 
(b)            to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and
 
(c)            to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or under the other Loan Documents or if such release is approved,
authorized or ratified by the requisite Lenders in accordance with Section
10.01.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower's expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent's Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
9.11            Secured Cash Management Agreements and Secured Hedge Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
 Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.
 
9.12            Intercreditor and Subordination Agreements.  The Lenders hereby
irrevocably authorize the Administrative Agent to enter into each intercreditor
agreement and each subordination agreement as may be expressly contemplated by
the terms of this Agreement (on such terms and conditions prescribed by this
Agreement), and agree to be bound by the provisions of such intercreditor
agreements and such subordination agreements.
 
ARTICLE X
MISCELLANEOUS
10.01            Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
 
(a)            waive any condition set forth in Section 4.01(a), without the
written consent of each Lender;
 
(b)            extend or increase the Revolving Credit Commitment of any
Revolving Credit Lender (or reinstate any Revolving Credit Commitment terminated
pursuant to Section 8.02) without the written consent of such Revolving Credit
Lender;
 
(c)            (i) extend or increase the Term Commitment of any Term Lender (or
reinstate any Term Commitment terminated pursuant to Section 8.02) without the
written consent of such Term Lender, or (ii) amend or otherwise modify the
definition of Required Term Loan Availability Period, in each case, without the
written consent of each Term Lender;
 
(d)            change the dates set forth in Section 7.02(h)(ix) without the
written consent of the Required Term Lenders;
 
(e)            postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) without the
written consent of each Lender directly affected thereby;
 
(f)            reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of "Default Rate" or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
 
(g)            change (i) Section 8.03 or Section 2.13 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender, (ii) Section 2.15(a)(iv), or (ii) the order of
application of any reduction in the Commitments or any prepayment of Loans from
the application thereof set forth in the applicable provisions of Section 2.06,
2.05(a) or 2.05(c), respectively, in any manner that materially and adversely
affects the Lenders under a Facility without the written consent of (x) if such
Facility is the Term Facility, the Required Term Lenders and (y) if such
Facility is the Revolving Credit Facility, the Required Revolving Lenders;
 
(h)            change (i) any provision of this Section 10.01 or the definition
of "Required Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(h)), without the
written consent of each Lender or (ii) the definition of "Required Revolving
Lenders" or "Required Term Lenders" without the written consent of each Lender
under the applicable Facility;
 
(i)            release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;
 
(j)            release all or substantially all of the value of the Guaranty
without the written consent of each Lender, except to the extent the release of
any Guarantor is permitted pursuant to Section 9.10 (in which case such release
may be made by the Administrative Agent acting alone); or
 
(k)            impose any greater restriction on the ability of any Lender under
a Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Facility, the Required Term
Lenders and (ii) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders; and, provided further, that (i) no amendment, waiver or
consent shall, unless in writing and signed by the L/C Issuer in addition to the
Lenders required above, affect the rights or duties of the L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
 Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
 
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower to provide for any Indebtedness permitted under Section
7.03(i) on customary terms and conditions which are reasonably acceptable to the
parties (such amendment, the "Convertible Note Amendment"), provided that, so
long as such Convertible Note Amendment shall be limited to such necessary
revisions to permit the terms of such Indebtedness, (x) Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to enter into such
Convertible Note Amendment and (y) the Lenders agree that no amendment fees,
arrangement fees, upfront fees or other similar bank fees shall be charged to
the Borrower or any of its Subsidiaries in connection with the preparation,
negotiation, execution and delivery of such Convertible Note Amendment.
 
10.02            Notices; Effectiveness; Electronic Communication.
 
(a)            Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)
if to the Borrower or any other Loan Party, the Administrative Agent, the L/C
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

(ii)
if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)            Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Borrower (on behalf of the Loan Parties) may each,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)            The Platform.  THE PLATFORM IS PROVIDED "AS IS" AND "AS
AVAILABLE."  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the "Agent Parties") have any liability to the Borrower,
any other Loan Party, any Lender, the L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower's, any other Loan Party's or the
Administrative Agent's transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Borrower, any Lender, any L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
 
(d)            Change of Address, Etc.  Each of the Borrower (on behalf of the
Loan Parties), the Administrative Agent, the L/C Issuer and the Swing Line
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the "Private Side Information" or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender's compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the "Public Side
Information" portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
 
(e)            Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Borrower
shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
 
10.03            No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
10.04            Expenses; Indemnity; Damage Waiver.
 
(a)            Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent and, if reasonably necessary, a single local counsel for
the Administrative Agent in each relevant jurisdiction), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
 
(b)            Indemnification by the Borrower.  The Borrower shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an "Indemnitee") against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of counsel for the Indemnitee,
including the allocated cost of internal counsel), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee's obligations hereunder or under any other Loan
Document, if the Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  Without limiting the provisions of Section 3.01(c),
this Section 10.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.
 
(c)            Reimbursement by Lenders.  To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer, the Swing Line Lender or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer, the Swing Line
Lender or such Related Party, as the case may be, such Lender's pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender's share of the Total Credit Exposure at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lenders' such Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought),
provided, further that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).
 
(d)            Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
 
(e)            Payments.  All amounts due under this Section shall be payable
not later than ten (10) Business Days after demand therefor.
 
(f)            Survival.  The agreements in this Section and the indemnity
provisions of Section 10.02(e) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swing Line Lender, the replacement
of any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
 
10.05            Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
10.06            Successors and Assigns.
 
(a)            Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)            Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
 
(i)
Minimum Amounts.

(A)
in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment(s) and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B)
in any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment(s) (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment(s) are not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if "Trade Date"
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii)
Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender's rights and obligations
under this Agreement with respect to the Loans or the Commitment(s) assigned,
except that this clause (ii) shall not apply to the Swing Line Lender's rights
and obligations in respect of Swing Line Loans;

(iii)
Required Consents.  No consent shall be required for any assignment except to
the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B)
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Revolving Credit Commitment or a Term Commitment, if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, or (2) any Term Loans to a Person that is not a Lender, an Affiliate of
a Lender or an Approved Fund; and

(C)
the consent of the L/C Issuer and the Swing Line Lender shall be required for
any assignment in respect of the Revolving Credit Facility (such consent not to
be unreasonably withheld or delayed).

(iv)
Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)
No Assignment to Certain Persons.  No such assignment shall be made (A) to the
Borrower or any of the Borrower's Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.

(vi)
Certain Additional Payments.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender's
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)            Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent's Office in the United States a copy of each Assignment and Assumption
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the "Register").  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
 
(d)            Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, a Defaulting Lender or the Borrower
or any of the Borrower's Affiliates or Subsidiaries) (each, a "Participant") in
all or a portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment(s) and/or the Loans (including
such Lender's participations in L/C Obligations and/or Swing Line Loans) owing
to it); provided that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Loans or other obligations under
the Loan Documents (the "Participant Register"); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(f)            Resignation as L/C Issuer or Swing Line Lender after Assignment.
 Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to subsection (b) above, Bank of America may, (i) upon thirty
(30) days' notice to the Borrower and the Lenders, resign as L/C Issuer and/or
(ii) upon thirty (30) days' notice to the Borrower, resign as Swing Line Lender.
 In the event of any such resignation as L/C Issuer or Swing Line Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swing Line Lender, as the case may be.  If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).  Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
 
10.07            Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.15 or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreements or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower
 
For purposes of this Section, "Information" means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
10.08            Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff and application.  Notwithstanding the provisions
of this Section 10.08, if at any time any Lender, the L/C Issuer or any of their
respective Affiliates maintains one or more deposit accounts for the Borrower or
any other Loan Party into which Medicare and/or Medicaid receivables are
deposited, such Person shall waive the right of setoff set forth herein.
 
10.09            Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the "Maximum Rate").  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
 In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
 
10.10            Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
 Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. "pdf" or "tif") shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
10.11            Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.
 
10.12            Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
 
10.13            Replacement of Lenders.  If the Borrower is entitled to replace
a Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:
 
(a)            the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
 
(b)            such Lender shall have received payment of an amount equal  to
100% of the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);
 
(c)            in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
 
(d)            such assignment does not conflict with applicable Laws; and
 
(e)            in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14            Governing Law; Jurisdiction; Etc.
 
(a)            GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK;
PROVIDED THAT THE LAWS OF THE PROVINCE OF ONTARIO SHALL APPLY FOR PURPOSES OF
INTERPRETING SECTION 7.02(h)(iv) AND DETERMINING WHETHER ANY CONDITIONS RELATING
TO THE TARGET ACQUISITION AGREEMENT REPRESENTATIONS HAVE BEEN SATISFIED.
 
(b)            SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTION
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
(c)            WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)            SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15            Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16            No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and each other Loan Party acknowledges and
agrees, and acknowledges its Affiliates' understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Lenders are arm's-length commercial
transactions between the Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent, the Arrangers, and
the Lenders on the other hand, (B) each of the Borrower and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arrangers and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, any Arranger, nor any Lender has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, any Arranger,
nor any Lender has any obligation to disclose any of such interests to the
Borrower, any other Loan Party or any of their respective Affiliates.  To the
fullest extent permitted by law, each of the Loan Parties hereby waives and
releases any claims that it may have against the Administrative Agent, any
Arranger and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
 
10.17            Electronic Execution of Assignments and Certain Other
Documents.  The words "execute," "execution," "signed," "signature," and words
of like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
10.18            USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable "know your customer" an
anti-money laundering rules and regulations, including the Act.
 
10.19            ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[Remainder of the Page Intentionally Left Blank]

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


Borrower:


EMERGENT BIOSOLUTIONS INC.




By:            /s/ Robert Kramer
Name:                  Robert Kramer

Title:    Chief Financial Officer and Treasurer



Guarantors:


EMERGENT BIODEFENSE OPERATIONS  LANSING LLC
EMERGENT MANUFACTURING   OPERATIONS MERIDEN LLC
EMERGENT COMMERCIAL OPERATIONS  FREDERICK INC.
EMERGENT INTERNATIONAL INC.
EMERGENT PRODUCT DEVELOPMENT  GAITHERSBURG INC.
EMERGENT PRODUCT DEVELOPMENT  SEATTLE, LLC
EMERGENT EUROPE INC.
EMERGENT PROTECTIVE PRODUCTS USA  INC.




By:            /s/ Robert Kramer
Name:                  Robert Kramer
Title:                      Treasurer


EMERGENT FREDERICK LLC
EMERGENT MANUFACTURING   OPERATIONS BALTIMORE LLC
EMERGENT SALES AND MARKETING US  LLC




By:            /s/ Robert Kramer
Name:                  Robert Kramer
Title:                       Executive Manager
 
400 PROFESSIONAL LLC




By:            /s/ Robert Kramer
Name:                  Robert Kramer
Title:                      Vice President


 
BANK OF AMERICA, N.A., as
Administrative Agent


By:              /s/ Erik m.
truette                                                           
Name:  Erik M. Truette
Title:     Assistant Vice President






BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender


By:                /s/ linda Alto
Name:     Linda Alto
Title:       Senior Vice President






PNC BANK, NATIONAL ASSOCIATION, as a Lender


By:                     /s/ Douglas brown              
Name:     Douglas Brown
Title:        Senior Vice President






JPMORGAN CHASE BANK, N.A., as a Lender


By:                              /s/ anthony
galea                                         
Name:        Anthony Galea
Title:           Vice President








--------------------------------------------------------------------------------



Bank of America/EBSI
List of Company-Prepared Schedules - Credit Agreement






Schedule 1.01(s)(i)
Specified Candidate Program
Schedule 1.01(s)(ii)
Specified Indebtedness
Schedule 1.01(s)(iii)
Specified Subsidiary
Schedule 5.05
Supplement to Interim Financial Statements
Schedule 5.08(b)
Existing Liens
Schedule 5.08(c)
Owned Real Property; Mortgaged Property
Schedule 5.08(d)
Existing Investments
Schedule 5.09
Environmental Matters
Schedule 5.12(e)
Pension Plans
Schedule 5.13
Subsidiaries and Other Equity Investments; Loan Parties
Schedule 7.03
Existing Indebtedness
Schedule 7.09
Burdensome Agreements

--------------------------------------------------------------------------------





Schedule 1.01(s)(i)


Specified Candidate Program




Anthrivig™
(Human Anthrax Immunoglobulin)


PreviThrax™
(Recombinant Protective Antigen Anthrax Vaccine, Purified)


NuThrax™
(Anthrax Vaccine Adsorbed with CPG 7909 Adjuvant)


Thravixa™
(Fully Human Anthrax Monoclonal Antibody)
 
ADAPTIRTM Mono-Specific Protein Therapeutic
 
ADAPTIRTM Multi-Specific Protein Therapeutic
 
MVAtorTM (modified vaccinia virus Ankara vector)
 
MVA RSV (Respiratory syncytial virus)
 
MVA Flu
 





--------------------------------------------------------------------------------





Schedule 1.01(s)(ii)


Specified Indebtedness




1.
Indebtedness under that certain Construction Loan Agreement, dated as of July
29, 2011, by and among the Borrower, Emergent Manufacturing Operations
Baltimore, LLC ("EMOB") and PNC Bank, National Association ("PNC").



2.
Indebtedness under that certain Loan and Security Agreement, dated as of August
3, 2011, by and among the Borrower, EMOB and PNC.



3.
Indebtedness under that certain Loan Agreement, dated as of November 3, 2009, by
and among the Borrower, Emergent Product Development Gaithersburg Inc. and HSBC
Realty Credit Corporation (USA) ("HSBC").



4.
Indebtedness under that certain Loan Agreement, dated as of December 20, 2009,
by and among the Borrower, Emergent BioDefense Operations Lansing LLC (formerly
Emergent BioDefense Operations Lansing Inc.) and HSBC.






--------------------------------------------------------------------------------

Schedule 1.01(s)(iii)


Specified Subsidiary




Emergent Manufacturing Operations Meriden LLC


Emergent Sales and Marketing US LLC


Emergent Commercial Operations Frederick Inc.


Emergent Frederick LLC



--------------------------------------------------------------------------------



Schedule 2.01
Commitments and Applicable Percentages
Lender
Term Commitment
Revolving Credit Commitment
Applicable Term Percentage
Applicable Revolving Credit
Percentage
Bank of America, N.A.
$47,222,222.22
$37,777,777.78
37.777777778%
37.777777778%
PNC Bank, National  Association
$41,666,666.67
$33,333,333.33
33.333333333%
33.333333333%
JPMorgan Chase Bank, N.A.
$36,111,111.11
$28,888,888.89
28.888888889%
28.888888889%
 
 
 
 
 
Total
$125,000,000.00
$100,000,000.00
100.000000000%
100.000000000%



 
`
 




--------------------------------------------------------------------------------

Schedule 5.05


Supplement to Interim Financial Statements


None.



--------------------------------------------------------------------------------

Schedule 5.08(b)


Existing Liens


None.





--------------------------------------------------------------------------------

Schedule 5.08(c)


Owned Real Property; Mortgaged Property








Address
Book Value
Estimated Fair Value
Record Owner
Mortgaged Property
(Y/N)
3500 N. Martin Luther King Jr. Blvd.
Lansing, MI 48906
Ingham County
$33,805,000.00
$33,805,000.00
Emergent BioDefense Operations Lansing LLC
Y
300 Professional Drive
Gaithersburg, Maryland 20879
Montgomery County
$13,393,000.00
$13,393,000.00
Emergent Product Development Gaithersburg Inc.
N
400 Professional Drive
Gaithersburg, Maryland 20879
Montgomery County
$10,500,000.00
$10,500,000.00
400 Professional LLC
N
5901 East Lombard Street
Baltimore, Maryland 21224
Baltimore County
$33,220,000.00
$33,220,000.00
Emergent Manufacturing Operations Baltimore LLC
Y
Dewitt Road Agricultural Land
Dewitt, MI 48906
Clinton County
-
93,000
Emergent BioDefense Operations Lansing LLC
N
16930 S. Dewitt Road
Dewitt, MI, 48906
Clinton County
 
$414,000.00
$414,000.00
Emergent BioSolutions Inc.
Y

--------------------------------------------------------------------------------

Schedule 5.08(d)


Existing Investments


None.





--------------------------------------------------------------------------------

Schedule 5.09


Environmental Matters


5901 E. Lombard Street, Baltimore,Maryland
The subject property is listed on available databases within a numerical range
of street addresses under Cambrex Bioscience as both a U.S. Brownfields site and
a Maryland Brownfields site.  A No Further Requirements Determination was issued
for this property by the Maryland Department of the Environment in June, 2010.
  
3500 North Martin Luther King, Jr. Boulevard, Lansing, Michigan
A 1998 baseline environmental assessment identified the presence of a 50,000
gallon underground storage tank (UST) on the Lansing property.  The UST was on
the former power station site for the state facility in the 1950/1960 - 1998
timeframe and contained #2 oil.  The UST was removed in 1998; however,
contaminated soil made it a leaking UST (LUST).  The site was listed on the
State of Michigan Department of Natural Resources & Environment (DNRE) LUST
inventory database.  On March 9, 2011, the facility was notified by letter that
the DNRE had issued a closure report for this site with unrestricted use  based
on a Tier 1 residential evaluation.







--------------------------------------------------------------------------------

Schedule 5.12(e)


Pension Plans


None.



--------------------------------------------------------------------------------

Schedule 5.13


Subsidiaries and Other Equity Investments; Loan Parties


Part (a) Subsidiaries of each Loan Party


Subsidiary
Owner
Percentage Equity Ownership
Shares
Certificated
(Y/N)
Emergent BioDefense Operations Lansing LLC**
Emergent BioSolutions Inc.
100%
6,262,554
N
Emergent Product Development Gaithersburg Inc.**
Emergent BioSolutions Inc.
100%
100
Y
Emergent Commercial Operations Frederick Inc.**
Emergent BioSolutions Inc.
100%
100
Y
Emergent International Inc.**
Emergent BioSolutions Inc.
100%
100
Y
Emergent Europe Inc.**
Emergent International Inc.
51%
51
Y
Emergent Commercial Operations Frederick Inc.
49%
49
Y
Emergent Frederick LLC**
Emergent BioSolutions Inc.
100%
N/A
N
Emergent Sales and Marketing US LLC**
Emergent BioSolutions Inc.
100%
N/A
N
Emergent Manufacturing Operations Meriden LLC**
Emergent BioSolutions Inc.
100%
N/A
N
Emergent Manufacturing Operations Baltimore LLC**
Emergent BioSolutions Inc.
100%
N/A
N
Emergent Product Development Seattle, LLC**
Emergent BioSolutions Inc.
100%
N/A
N
400 Professional LLC**
Emergent BioSolutions Inc.
100%
N/A
N
Emergent Protective Products USA Inc.**
Emergent BioSolutions Inc.
100%
100
Y
Emergent Protective Products Canada ULC
Emergent BioSolutions Inc.
100%
100
N
EPIC Bio Pte. Limited
Emergent BioSolutions Inc.
100%
1,520,000
N
Emergent BioSolutions Malaysia SDN. BHD.
Emergent International Inc.
100%
2
N
Emergent Product Development Germany GmbH
Emergent International Inc.
100%
4
N
Emergent Sales and Marketing Australia Pty Limited
Emergent Europe Inc.
100%
1
N
Emergent Holding Asia Pte. Ltd.
Emergent Europe Inc.
100%
100
N
Emergent Sales and Marketing Singapore Pte. Ltd.
Emergent Europe Inc.
100%
100
N
Emergent Sales and Marketing Germany GmbH
Emergent Europe Inc.
100%
2
N
Emergent Product Development UK Limited
Emergent Europe Inc.
100%
93,569,310
N
Emergent Global Health Foundation Limited
Emergent Product Development UK Limited
100%
N/A
N
Oxford Emergent Tuberculosis Consortium Limited
Emergent Product Development UK Limited
51%
5100
N

**Denotes Guarantor


Part (b) Equity Investments owned by any Loan Party


None.


Part (d) Jurisdiction, Principal Place of Business and U.S. Taxpayer ID Numbers
or Organizational ID Numbers


Loan Party
Jurisdiction of Formation
Principal Place of Business
U.S. Taxpayer ID Number or, if none, State-Issued Organizational ID
Emergent BioSolutions Inc.
Delaware
2273 Research Boulevard, Suite 400
Rockville, Maryland 20850
14-1902018
 
Emergent BioDefense Operations Lansing LLC**
Delaware
3500 N. Martin Luther King Jr. Blvd.
Lansing, Michigan 48906
38-3412788
 
 
Emergent Commercial Operations Frederick Inc.**
Maryland
2273 Research Boulevard, Suite 400
Rockville, Maryland 20850
20-1060348
 
Emergent Europe Inc.**
Delaware
2273 Research Boulevard, Suite 400
Rockville, Maryland 20850
20-2962573
 
Emergent Frederick LLC**
Maryland
2273 Research Boulevard, Suite 400
Rockville, Maryland 20850
20-4616299
 
Emergent International Inc.**
Delaware
2273 Research Boulevard, Suite 400
Rockville, Maryland 20850
20-2469612
 
Emergent Manufacturing Operations Baltimore LLC**
Delaware
5901 East Lombard Street
Baltimore, Maryland 21224
27-0887093
 
Emergent Manufacturing Operations Meriden LLC**
Delaware
2273 Research Boulevard, Suite 400
Rockville, Maryland 20850
4512317
Emergent Product Development Gaithersburg Inc.**
Delaware
300 Professional Drive, Suite 100
Gaithersburg, Maryland 20879
16-1666785
Emergent Product Development Seattle, LLC**
Delaware
2401 4th Ave., Suite 1050
Seattle, Washington  98121
52-2385898
Emergent Protective Products USA Inc.**
Delaware
305 College Road East
Princeton, New Jersey 08540
38-3907269
Emergent Sales and Marketing US LLC**
Delaware
2273 Research Boulevard, Suite 400
Rockville, Maryland 20850
42-1720209
400 Professional LLC**
Delaware
2273 Research Boulevard, Suite 400
Rockville, Maryland 20850
46-1931658

**Denotes Guarantor





--------------------------------------------------------------------------------

Schedule 7.03


Existing Indebtedness


None.



--------------------------------------------------------------------------------

Schedule 7.09


Burdensome Agreements


None.

--------------------------------------------------------------------------------

 
Schedule 10.02
Administrative Agents Office,
Certain Addresses for Notices
EMERGENT BIOSOLUTIONS INC.:


Emergent BioSolutions Inc.
2273 Research Boulevard, Suite 400
Rockville, Maryland 20850
Attention: General Counsel
Telephone: 301-795-1800
Telecopier: 301-795-1850
Website
Address:                                        www.emergentbiosolutions.com
U.S. Taxpayer Identification Number: 14-1902018


ADMINISTRATIVE AGENT:


Administrative Agent's Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
Street Address: One Independence Center, 101 North Tryon Street
Mail Code: NC1-001-05-46
City, State ZIP Code: Charlotte, NC 28255-0001
Attention: Jennifer Thayer
Telephone: 980-388-3254
Telecopier: 704-409-0486
Electronic Mail:  jennifer.thayer@baml.com
Account No.1366212250600
Ref:  Emergent BioSolutions Inc.
ABA# 026009593




Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
Street Address: Bank of America Plaza, 101 South Tryon Street
Mail Code: NC1-002-15-36
City, State ZIP Code: Charlotte, NC 28255-0001
Attention: Erik M. Truette
Telephone: 980-387-5451
Telecopier: 704-409-0015
Electronic Mail:  erik.m.truette@baml.com






L/C ISSUER:


Bank of America, N.A.
Trade Operations
Street Address: 1 Fleet Way
Mail Code: PA6-580-02-30
City, State Zip Code: Scranton, PA 18507-1999
Attention:   Charles P. Herron
Telephone: 570.496-9564
Telecopier: 800.755.8743
Electronic Mail: charles.p.herron@baml.com




SWING LINE LENDER:


Bank of America, N.A.
Street Address: One Independence Center, 101 North Tryon Street
Mail Code: NC1-001-05-46
City, State ZIP Code: Charlotte, NC 28255-0001
Attention: Jennifer Thayer
Telephone: 980-388-3254
Telecopier: 704-409-0486
Electronic Mail:  jennifer.thayer@baml.com
Account No.1366212250600
Ref:  Emergent BioSolutions Inc.
ABA# 026009593

--------------------------------------------------------------------------------

 





EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: ___________ ___, _____
To:            Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of December 11,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Agreement;" the terms defined therein being used
herein as therein defined), among EMERGENT BIOSOLUTIONS INC., a Delaware
corporation (the "Borrower"), each Domestic Subsidiary of the Borrower from time
to time party thereto as a Guarantor, each lender from time to time party
thereto (collectively, the "Lenders" and individually, a "Lender"), and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
The undersigned hereby requests (select one):
  A Borrowing of [Revolving Credit Loans][Term Loans]
  A conversion or continuation of [Revolving Credit Loans][Term Loans]
1.            On                                                                                     (a
Business Day).
2.            In the principal amount of
$                                                                                  .
3.            Comprised of (select one):
  Base Rate Loans
  Eurodollar Rate Loans
4.            For Eurodollar Rate Loans:  with an Interest Period
of                                                                                                                              
months.1
The undersigned Borrower hereby represents and warrants that (i) the conditions
specified in Sections 4.02(a), [and] (b) [and (d)]2 of the Agreement have been
satisfied on as of the date of the applicable Credit Extension and (ii) the
Revolving Credit Borrowing, if any, requested herein complies with the provisos
to the first sentence of Section 2.01(a) of the Agreement.
[Signature Page Follows]


IN WITNESS WHEREOF, the undersigned Borrower has executed and delivered this
Committed Loan Notice as of the date first written above.
EMERGENT BIOSOLUTIONS INC.




By:                                                                                                  
Name:
Title:





--------------------------------------------------------------------------------

1 Select 1, 2, 3 or 6 months.
2 Insert if Loan Notice is delivered in respect of Target Acquisition Credit
Extensions.

--------------------------------------------------------------------------------

 



EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date: ___________ ___, _____
To:            Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of December 11,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Agreement;" the terms defined therein being used
herein as therein defined), among EMERGENT BIOSOLUTIONS INC., a Delaware
corporation (the "Borrower"), each Domestic Subsidiary of the Borrower from time
to time party thereto as a Guarantor, each lender from time to time party
thereto (collectively, the "Lenders" and individually, a "Lender"), and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
The undersigned hereby requests a Swing Line Loan:
1.            On                                                      (a
Business Day).
2.            In the principal amount of
$                                                                                                  .
The undersigned Borrower hereby represents and warrants that (i) the conditions
specified in Sections 4.02(a) and (b) of the Agreement have been satisfied on as
of the date of the applicable Credit Extension and (ii) the Swing Line Borrowing
requested herein complies with the requirements of the proviso to the first
sentence of Section 2.04(a) of the Agreement.
[Signature Page Follows]



--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the undersigned Borrower has executed and delivered this
Swing Line Loan Notice as of the date first written above
EMERGENT BIOSOLUTIONS INC.


By:                                                                                                  
Name:
Title:



--------------------------------------------------------------------------------

 





EXHIBIT C-1
FORM OF REVOLVING NOTE
[_____________ ___, ______]


FOR VALUE RECEIVED, the undersigned (the "Borrower"), hereby promises to pay to
_____________________ or registered assigns (the "Lender"), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of December 11, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the "Agreement;" the terms defined therein being used herein as
therein defined), among the Borrower, each Domestic Subsidiary of the Borrower
from time to time party thereto as a Guarantor, the financial institutions
(including the Lender) from time to time party thereto as lenders, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement.  Except as otherwise provided in Section 2.04(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent's Office.
 If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.
This Revolving Note is one of the Revolving Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  This Revolving Note is
also entitled to the benefits of the Guaranty and is secured by the Collateral.
 Upon the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Revolving
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Revolving Credit Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Revolving Note and endorse thereon the date, amount and maturity of its
Revolving Credit Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.
[Remainder of Page Left Intentionally Blank]



--------------------------------------------------------------------------------

 





THIS REVOLVING NOTE AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS REVOLVING NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
EMERGENT BIOSOLUTIONS INC.


By:                                                                                                  
Name:
Title:



--------------------------------------------------------------------------------

 





LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   




--------------------------------------------------------------------------------

 





EXHIBIT C-2
FORM OF TERM NOTE
[_____________ ___, ______]


FOR VALUE RECEIVED, the undersigned (the "Borrower"), hereby promises to pay to
_____________________ or registered assigns (the "Lender"), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Term Loan made by the Lender to the Borrower under that certain Credit
Agreement, dated as of December 11, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
"Agreement;" the terms defined therein being used herein as therein defined),
among the Borrower, each Domestic Subsidiary of the Borrower from time to time
party thereto as a Guarantor, the financial institutions (including the Lender)
from time to time party thereto as lenders, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement.
 All payments of principal and interest shall be made to the Administrative
Agent for the account of the Lender in Dollars in immediately available funds at
the Administrative Agent's Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement.  The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of its Term Loan and payments with respect
thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.
[Remainder of Page Left Intentionally Blank]



--------------------------------------------------------------------------------

 





THIS TERM NOTE AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
TERM NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
EMERGENT BIOSOLUTIONS INC.


By:                                                                                                  
Name:
Title:



--------------------------------------------------------------------------------

 





LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   
                     
                     
                   
                     
                   
                     
                   








--------------------------------------------------------------------------------

 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:  ________ ___, _______
To:            Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of December 11,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Agreement;" the terms defined therein being used
herein as therein defined), among EMERGENT BIOSOLUTIONS INC., a Delaware
corporation (the "Borrower"), each Domestic Subsidiary of the Borrower from time
to time party thereto as a Guarantor, each lender from time to time party
thereto (collectively, the "Lenders" and individually, a "Lender"), and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
The undersigned Responsible Officer3 hereby certifies as of the date hereof that
he/she is the[  ] of the Borrower, and that, as such, he/she is authorized to
execute and deliver this Certificate to the Administrative Agent on the behalf
of the Borrower, and that:4
[Use following paragraph 1 for fiscal year-end financial statements]
1.            The Borrower has delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.            The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date.  Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.
2.            The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.
3.            A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default or Event of Default has occurred and
is continuing.]
--or--
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and/or Event of Default and its nature
and status:]
4.            The representations and warranties of the Borrower and each other
Loan Party contained in Article V of the Agreement and in each other Loan
Document, or which are contained in any document furnished at any time under or
in connection with any Loan Document, are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), and except that for purposes of
this Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.
5.            The financial covenant analyses and information set forth on
Schedule 1 attached hereto are true and accurate on and as of the date of this
Compliance Certificate.
[Remainder of Page Intentionally Left Blank.]



--------------------------------------------------------------------------------

3 Must be chief executive officer, chief financial officer, treasurer, assistant
treasurer or controller of the Borrower.
4 With respect to any Compliance Certificate provided pursuant to Section
6.02(a)(ii) of the Agreement, please reference most recent financial statements
that have been delivered, with the corresponding Financial Statement Date.

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                          , 20__.
EMERGENT BIOSOLUTIONS INC.


By:                                                                                                  
Name:
Title:



--------------------------------------------------------------------------------

 





SCHEDULE I to COMPLIANCE CERTIFICATE
EBITDA and Covenant Calculations


[On file with Administrative Agent]





--------------------------------------------------------------------------------

 



EXHIBIT E
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]5 Assignor identified in item 1 below ([the][each, an] "Assignor")
and [the][each]6 Assignee identified in item 2 below ([the][each, an]
"Assignee").  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]7 hereunder are several and not joint.]8
 Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the "Credit
Agreement"), receipt of a copy of which is hereby acknowledged by the Assignee.
 The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including, without limitation, the
Letters of Credit and the Swing Line Loans included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] "Assigned Interest").  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
1.            Assignor[s]:                          ______________________________


______________________________
            [Assignor [is] [is not] a Defaulting Lender]



2. Assignee[s]:______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify
[Term][Revolving Credit] Lender]]]


3.            Borrower:                          Emergent BioSolutions Inc.



4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement




5. Credit Agreement:Credit Agreement, dated as of December 11, 2013, among
EMERGENT BIOSOLUTIONS INC., a Delaware corporation (the "Borrower"), each
Domestic Subsidiary of the Borrower from time to time party thereto as a
Guarantor, each lender from time to time party thereto (collectively, the
"Lenders" and individually, a "Lender"), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.



6.            Assigned Interest[s]:


Assignor[s]9
Assignee[s]10
Facility Assigned
Aggregate
Amount of
Commitment/
Loans
for all Lenders11
Amount of
Commitment/
Loans Assigned
Percentage
Assigned of
Commitment/ Loans12
CUSIP
Number
 
 
 
 
 
 
 
 
 
 
$____________
$_________
____________%
 
 
 
 
$____________
$_________
____________%
 
 
 
 
$____________
$_________
____________%
 



[7.            Trade Date:                          __________________]13


Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]



--------------------------------------------------------------------------------

5 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
6 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
7 Select as appropriate.
8 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
9 List each Assignor, as appropriate.
10 List each Assignee and, if available, its market entity identifier, as
appropriate.
11 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
12 Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.
13 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

--------------------------------------------------------------------------------

 





The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]14
[NAME OF ASSIGNOR]




By: _____________________________
Name:
Title:


ASSIGNEE[S]15
[NAME OF ASSIGNEE]




By: _____________________________
Name:
Title:


[Consented to and] Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent, [Swing Line Lender and L/C Issuer]




By: _________________________________
Name:
Title:


[Consented to:]16


EMERGENT BIOSOLUTIONS INC., as Borrower




By: _________________________________
Name:
Title:



--------------------------------------------------------------------------------

14 Add additional signature blocks as needed.  Include both Fund/Pension Plan
and manager making the trade (if applicable).
15 Add additional signature blocks as needed.  Include both Fund/Pension Plan
and manager making the trade (if applicable).
16 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

--------------------------------------------------------------------------------

 





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.            Representations and Warranties.
1.1.            Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.            Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06(b)(iii) and (v) of the Credit Agreement (subject to such consents, if any,
as may be required under Section 10.06(b)(iii) of the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.            Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.  Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.
3.            General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  THIS
ASSIGNMENT AND ASSUMPTION AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS ASSIGNMENT AND ASSUMPTION AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.



--------------------------------------------------------------------------------

 





EXHIBIT E-2
FORM OF ADMINISTRATIVE QUESTIONNAIRE
[On file with Administrative Agent]



--------------------------------------------------------------------------------

 





EXHIBIT F-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of December 11, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Credit Agreement"), among EMERGENT BIOSOLUTIONS INC., a
Delaware corporation (the "Borrower"), each Domestic Subsidiary of the Borrower
from time to time party thereto as a Guarantor, each lender from time to time
party thereto (collectively, the "Lenders" and individually, a "Lender"), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:  _______________________
 
Name:  ________________________
 
Title:  ________________________

Date: ________ __, 20[  ]



--------------------------------------------------------------------------------

 





EXHIBIT F-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of December 11, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Credit Agreement"), among EMERGENT BIOSOLUTIONS INC., a
Delaware corporation (the "Borrower"), each Domestic Subsidiary of the Borrower
from time to time party thereto as a Guarantor, each lender from time to time
party thereto (collectively, the "Lenders" and individually, a "Lender"), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:  _______________________
 
Name:  ________________________
 
Title:  ________________________

Date: ________ __, 20[  ]



--------------------------------------------------------------------------------

 





EXHIBIT F-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of December 11, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Credit Agreement"), among EMERGENT BIOSOLUTIONS INC., a
Delaware corporation (the "Borrower"), each Domestic Subsidiary of the Borrower
from time to time party thereto as a Guarantor, each lender from time to time
party thereto (collectively, the "Lenders" and individually, a "Lender"), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:  _______________________
 
Name:  ________________________
 
Title:  ________________________

Date: ________ __, 20[  ]



--------------------------------------------------------------------------------

 



EXHIBIT F-4


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement, dated as of December 11, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Credit Agreement"), among EMERGENT BIOSOLUTIONS INC., a
Delaware corporation (the "Borrower"), each Domestic Subsidiary of the Borrower
from time to time party thereto as a Guarantor, each lender from time to time
party thereto (collectively, the "Lenders" and individually, a "Lender"), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[Remainder of Page Left Intentionally Blank]

--------------------------------------------------------------------------------

 





Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:  _______________________
 
Name:  ________________________
 
Title:  ________________________

Date: ________ __, 20[  ]


 


